Exhibit 10.2

 

 

 

CREDIT AGREEMENT

dated as of April 12, 2017,

among

ULTRA PETROLEUM CORP.

and

UP ENERGY CORPORATION,

as Parent Guarantor

ULTRA RESOURCES, INC.,

as Borrower,

BANK OF MONTREAL,

as Administrative Agent,

and

The Lenders and Other Parties Party Hereto

 

 

BARCLAYS BANK PLC,

as Syndication Agent

GOLDMAN SACHS BANK USA,

as Documentation Agent

and

BMO CAPITAL MARKETS CORP.,

BARCLAYS BANK PLC and GOLDMAN SACHS BANK USA

as Joint Lead Arrangers and Joint Bookrunners

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I   DEFINITIONS AND ACCOUNTING MATTERS  

Section 1.01

 

Terms Defined Above

     1  

Section 1.02

 

Certain Defined Terms

     1  

Section 1.03

 

Types of Loans and Borrowings

     34  

Section 1.04

 

Terms Generally; Rules of Construction

     34  

Section 1.05

 

Accounting Terms and Determinations; GAAP

     34   ARTICLE II   THE CREDITS  

Section 2.01

 

Commitments

     35  

Section 2.02

 

Loans and Borrowings

     35  

Section 2.03

 

Requests for Borrowings

     36  

Section 2.04

 

Interest Elections

     36  

Section 2.05

 

Funding of Borrowings

     38  

Section 2.06

 

Increase, Reduction and Termination of Total Commitment

     38  

Section 2.07

 

Borrowing Base

     41  

Section 2.08

 

Letters of Credit

     44   ARTICLE III   PAYMENTS OF PRINCIPAL AND INTEREST; PREPAYMENTS; FEES  

Section 3.01

 

Repayment of Loans

     48  

Section 3.02

 

Interest

     49  

Section 3.03

 

Alternate Rate of Interest

     49  

Section 3.04

 

Prepayments

     50  

Section 3.05

 

Fees

     51   ARTICLE IV   PAYMENTS; PRO RATA TREATMENT; SHARING OF SET-OFFS  

Section 4.01

 

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

     52  

Section 4.02

 

Presumption of Payment by the Borrower

     53  

Section 4.03

 

Deductions by the Administrative Agent

     53  

Section 4.04

 

Collection of Proceeds of Production

     54  

Section 4.05

 

Defaulting Lenders

     54   ARTICLE V   INCREASED COSTS; BREAK FUNDING PAYMENTS; TAXES; ILLEGALITY
 

Section 5.01

 

Increased Costs

     56  

Section 5.02

 

Break Funding Payments

     57  

Section 5.03

 

Taxes

     58  

Section 5.04

 

Mitigation Obligations; Designation of Different Lending Office

     61  

Section 5.05

 

Replacement of Lenders

     61  

Section 5.06

 

Illegality

     62   ARTICLE VI   CONDITIONS PRECEDENT  

Section 6.01

 

Effective Date

     62  

Section 6.02

 

Each Credit Event

     65  

Section 6.03

 

Additional Conditions to Letters of Credit

     65  

 

i



--------------------------------------------------------------------------------

ARTICLE VII   REPRESENTATIONS AND WARRANTIES  

Section 7.01

 

Organization; Powers

     66  

Section 7.02

 

Authority; Enforceability

     66  

Section 7.03

 

Approvals; No Conflicts

     66  

Section 7.04

 

Financial Condition; No Material Adverse Change

     66  

Section 7.05

 

Litigation

     67  

Section 7.06

 

Environmental Matters

     67  

Section 7.07

 

Compliance with the Laws and Agreements; No Defaults

     68  

Section 7.08

 

Investment Company Act

     68  

Section 7.09

 

Taxes

     68  

Section 7.10

 

ERISA

     69  

Section 7.11

 

Disclosure; No Material Misstatements

     69  

Section 7.12

 

Insurance

     70  

Section 7.13

 

Restriction on Liens

     70  

Section 7.14

 

Subsidiaries

     70  

Section 7.15

 

Location of Business and Offices

     70  

Section 7.16

 

Properties; Titles, Etc

     71  

Section 7.17

 

Maintenance of Properties

     71  

Section 7.18

 

Gas Imbalances, Prepayments

     72  

Section 7.19

 

Marketing of Production

     72  

Section 7.20

 

Swap Agreements and Qualified ECP Counterparty

     72  

Section 7.21

 

Use of Loans and Letters of Credit

     72  

Section 7.22

 

Solvency

     72  

Section 7.23

 

Anti-Corruption Laws and Sanctions

     73  

Section 7.24

 

EEA Financial Institutions

     73  

Section 7.25

 

Senior Debt Status

     73  

Section 7.26

 

Security Instruments

     73  

Section 7.27

 

PATRIOT Act

     73   ARTICLE VIII   AFFIRMATIVE COVENANTS  

Section 8.01

 

Financial Statements; Other Information

     73  

Section 8.02

 

Notices of Material Events

     77  

Section 8.03

 

Existence; Conduct of Business

     77  

Section 8.04

 

Payment of Obligations

     77  

Section 8.05

 

Performance of Obligations under Loan Documents

     78  

Section 8.06

 

Operation and Maintenance of Properties

     78  

Section 8.07

 

Insurance

     78  

Section 8.08

 

Books and Records; Inspection Rights

     79  

Section 8.09

 

Compliance with Laws

     79  

Section 8.10

 

Environmental Matters

     79  

Section 8.11

 

Further Assurances

     80  

Section 8.12

 

Reserve Reports

     80  

Section 8.13

 

Title Information

     81  

Section 8.14

 

Additional Collateral; Additional Guarantors

     81  

Section 8.15

 

Unrestricted Subsidiaries

     83  

Section 8.16

 

Commodity Exchange Act Keepwell Provisions

     83  

 

ii



--------------------------------------------------------------------------------

Section 8.17

 

ERISA Compliance

     83  

Section 8.18

 

Deposit Accounts; Commodities Accounts and Securities Accounts

     84  

Section 8.19

 

Post-Effective Date Deliverables

     84   ARTICLE IX   NEGATIVE COVENANTS  

Section 9.01

 

Financial Covenants

     84  

Section 9.02

 

Debt

     85  

Section 9.03

 

Liens

     86  

Section 9.04

 

Restricted Payments and Payments in Respect of Certain Debt

     87  

Section 9.05

 

Investments, Loans and Advances

     87  

Section 9.06

 

Nature of Business; International Operations

     88  

Section 9.07

 

[Reserved]

     88  

Section 9.08

 

ERISA Compliance

     88  

Section 9.09

 

Sale or Discount of Notes or Receivables

     89  

Section 9.10

 

Mergers, Etc

     89  

Section 9.11

 

Sale of Properties and Liquidation of Swap Agreements

     89  

Section 9.12

 

Transactions with Affiliates

     90  

Section 9.13

 

Subsidiaries

     91  

Section 9.14

 

Negative Pledge Agreements; Subsidiary Dividend Restrictions

     91  

Section 9.15

 

Designation and Conversion of Restricted and Unrestricted Subsidiaries

     91  

Section 9.16

 

Non-Qualified ECP Counterparties

     92  

Section 9.17

 

Amendments to Senior Debt Documents

     92  

Section 9.18

 

Swap Agreements

     92   ARTICLE X   EVENTS OF DEFAULT; REMEDIES  

Section 10.01

 

Events of Default

     94  

Section 10.02

 

Remedies

     95   ARTICLE XI   THE AGENTS  

Section 11.01

 

Appointment; Powers

     96  

Section 11.02

 

Duties and Obligations of Administrative Agent

     96  

Section 11.03

 

Action by Administrative Agent

     97  

Section 11.04

 

Reliance by Administrative Agent

     98  

Section 11.05

 

Sub-agents

     98  

Section 11.06

 

Resignation or Removal of Administrative Agent

     98  

Section 11.07

 

Agents as Lenders

     99  

Section 11.08

 

No Reliance

     99  

Section 11.09

 

Administrative Agent May File Proofs of Claim

     100  

Section 11.10

 

Authority of Administrative Agent to Release Collateral and Liens

     100  

Section 11.11

 

The Arrangers, the Syndication Agent and the Documentation Agent

     101   ARTICLE XII   MISCELLANEOUS  

Section 12.01

 

Notices

     101  

Section 12.02

 

Waivers; Amendments

     102  

Section 12.03

 

Expenses, Indemnity; Damage Waiver

     103  

Section 12.04

 

Successors and Assigns; No Third Party Beneficiaries

     106  

Section 12.05

 

Survival; Revival; Reinstatement

     109  

Section 12.06

 

Counterparts; Integration; Effectiveness

     109  

 

iii



--------------------------------------------------------------------------------

Section 12.07

 

Severability

     110  

Section 12.08

 

Right of Setoff

     110  

Section 12.09

 

GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS

     110  

Section 12.10

 

Headings

     111  

Section 12.11

 

Confidentiality

     111  

Section 12.12

 

Interest Rate Limitation

     112  

Section 12.13

 

EXCULPATION PROVISIONS

     113  

Section 12.14

 

Collateral Matters; Swap Agreements; Treasury Management Agreements

     113  

Section 12.15

 

[Reserved]

     113  

Section 12.16

 

[Reserved]

     113  

Section 12.17

 

USA Patriot Act Notice

     113  

Section 12.18

 

No Advisory or Fiduciary Responsibility

     114  

Section 12.19

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     114  

Annexes, Exhibits and Schedules

 

Annex I

 

Commitments

Exhibit A

 

Form of Note

Exhibit B

 

Form of Borrowing Request

Exhibit C

 

Form of Interest Election Request

Exhibit D

 

Form of Compliance Certificate

Exhibit E

 

Security Instruments as of the Effective Date

Exhibit F

 

Form of Assignment and Assumption

Exhibit G-1

 

Form of U.S. Tax Compliance Certificate (Foreign Lenders; not partnerships)

Exhibit G-2

 

Form of U.S. Tax Compliance Certificate (Foreign Participants; not partnerships)

Exhibit G-3

 

Form of U.S. Tax Compliance Certificate (Foreign Participants; partnerships)

Exhibit G-4

 

Form of U.S. Tax Compliance Certificate (Foreign Lenders; partnerships)

Exhibit H

 

Form of Commitment Increase Certificate

Exhibit I

 

Form of Additional Lender Certificate

Schedule 1.02

 

LC Issuance Limit

Schedule 7.04(c)

 

Financial Condition; No Material Adverse Change

Schedule 7.05

 

Litigation

Schedule 7.06

 

Environmental Matters

Schedule 7.14

 

Subsidiaries and Unrestricted Subsidiaries

Schedule 7.18

 

Gas Imbalances; Take or Pay; Other Prepayments

Schedule 7.19

 

Marketing Agreements

Schedule 7.20

 

Swap Agreements

Schedule 9.02

 

Debt

Schedule 9.04

 

Investments

Schedule 12.01

 

Notices

 

 

iv



--------------------------------------------------------------------------------

THIS CREDIT AGREEMENT dated as of April 12, 2017, is among ULTRA RESOURCES,
INC., a Delaware corporation (the “Borrower”); ULTRA PETROLEUM CORP., a
corporation organized under the laws of the Yukon Territory of Canada (“Ultra
Petroleum”); UP ENERGY CORPORATION, a Delaware corporation (“UP Energy” and,
together with Ultra Petroleum, collectively the “Parent Guarantor”); each of the
Lenders from time to time party hereto; and BANK OF MONTREAL, as administrative
agent for the Lenders (in such capacity, together with its successors in such
capacity, the “Administrative Agent”).

RECITALS

A. On April 29, 2016, Parent Guarantor and the Borrower and certain of their
respective Subsidiaries filed voluntary petitions with the United States
Bankruptcy Court for the Southern District of Texas, Houston Division,
initiating cases under Chapter 11 of the United States Bankruptcy Code (the
“Bankruptcy Code”), consolidated administratively under Case No. 16-32202 (the
“Chapter 11 Cases”);

B. The Debtors filed the Plan of Reorganization (as defined herein) with the
Bankruptcy Court on March 14, 2017 (the “Plan of Reorganization”) and on
March 14, 2017 the Bankruptcy Court entered the Confirmation Order confirming
the Plan of Reorganization, which Confirmation Order inter alia authorized and
approved the Debtor’s entry into and performance under this Agreement;

C. The Borrower has requested that the Lenders provide certain revolving loans
to and extensions of credit on behalf of the Borrower and that the Issuing Bank
provide Letters of Credit; and

D. The Lenders have indicated their willingness to lend and to participate in
Letters of Credit and the Issuing Bank has indicated its willingness to issue
Letters of Credit, in each case subject to the terms and conditions of this
Agreement;

E. NOW, THEREFORE, in consideration of the foregoing recitals, of the
representations, warranties, covenants and agreements contained herein, and
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING MATTERS

Section 1.01 Terms Defined Above. As used in this Agreement, each term defined
above has the meaning indicated above.

Section 1.02 Certain Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Account Control Agreement” means a control agreement, in form and substance
reasonably satisfactory to the Collateral Agent, which grants the Collateral
Agent “control” as defined in the Uniform Commercial Code in effect in the
applicable jurisdiction over any Deposit Account, Securities Account or
Commodities Account maintained by any Credit Party, in each case, among the
Collateral Agent, the applicable Credit Party and the applicable financial
institution at which such Deposit Account, Securities Account or Commodities
Account is maintained.



--------------------------------------------------------------------------------

“ACNTA” means (without duplication), as of the date of determination, the
remainder of:

(a) the sum of:

(i) discounted future net revenues from proved oil and gas reserves of the
Parent Guarantor, the Borrower and any Restricted Subsidiaries calculated in
accordance with SEC guidelines (but utilizing prices and costs calculated in
accordance with SEC guidelines as if the end of the most recent fiscal quarter
preceding the date of determination for which such information is available to
the Borrower were year-end and giving effect to applicable Commodity Agreements
in place as of the date of determination (whether positive or negative)) before
any state or federal income taxes, as estimated in a reserve report prepared as
of the end of the Borrower’s most recently completed fiscal year for which
audited financial statements are available, as increased by, as of the date of
determination, the estimated discounted future net revenues from

(A) estimated proved oil and gas reserves acquired since such year end, which
reserves were not reflected in such year-end reserve report, and

(B) estimated proved oil and gas reserves attributable to extensions,
discoveries and other additions and upward revisions of estimates of proved oil
and gas reserves since such year-end due to exploration, development or
exploitation, production or other activities, which would, in accordance with
standard industry practice, cause such revisions (including the impact to proved
oil and gas reserves and future net revenues from estimated development costs
incurred and the accretion of discount since such year-end), and decreased by,
as of the date of determination, the estimated discounted future net revenues
from

(C) estimated proved oil and gas reserves produced or disposed of since such
year end to the extent such estimated discounted future net revenues were
included in such year-end reserve report or such estimated reserves under
clauses (A) or (B) above, and

(D) estimated proved oil and gas reserves attributable to downward revisions of
estimates of proved oil and gas reserves since such year-end due to changes in
geological conditions or other factors which would, in accordance with standard
industry practice, cause such revisions,

in the case of clauses (A) through (D) calculated on a pre-tax basis
substantially in accordance with SEC guidelines (but utilizing prices and costs
calculated in accordance with SEC guidelines as if the end of the most recent
fiscal quarter preceding the date of determination for which such information is
available were year-end and giving effect to applicable Commodity Agreements in
place as of the date of determination (whether positive or negative)); provided,
however, that in the case of each of the determinations made pursuant to clauses
(A) through (D), such increases and decreases shall be as estimated by the
Borrower’s petroleum engineers;

(ii) the capitalized costs that are attributable to oil and gas properties of
the Parent Guarantor and its Restricted Subsidiaries to which no proved oil and
gas reserves are attributable, based on the Parent Guarantor’s books and records
as of a date no earlier than the date of the Parent Guarantor’s latest available
annual or quarterly financial statements;

(iii) the Net Working Capital of the Parent Guarantor, the Borrower and any
Restricted Subsidiaries on a date no earlier than the date of the Borrower’s
latest annual or quarterly financial statements; and

(iv) the greater of

 

2



--------------------------------------------------------------------------------

(A) the net book value of other tangible assets of the Parent Guarantor, the
Borrower and any Restricted Subsidiaries, as of a date no earlier than the date
of the Borrower’s latest annual or quarterly financial statements, and

(B) the appraised value, as estimated by independent appraisers, of other
tangible assets of the Parent Guarantor, the Borrower and any Restricted
Subsidiaries, as of a date no earlier than the date of the Borrower’s latest
audited financial statements; provided, that, if no such appraisal has been
performed, the Borrower shall not be required to obtain such an appraisal and
only clause (iv)(A) of this definition shall apply;

minus

(b) the sum of:

(i) minority interests;

(ii) any net gas balancing liabilities of the Parent Guarantor, the Borrower and
any Restricted Subsidiaries reflected in the Borrower’s latest annual or
quarterly balance sheet (to the extent not deducted in calculating Net Working
Capital of the Borrower in accordance with clause (a)(iii) above of this
definition);

(iii) to the extent included in (a)(i) above, the discounted future net
revenues, calculated in accordance with SEC guidelines (but (x) utilizing prices
and costs calculated in accordance with SEC guidelines as if the end of the most
recent fiscal quarter preceding the date of determination for which such
information is available to the Borrower were year-end), attributable to
reserves which are required to be delivered to third parties to fully satisfy
the obligations of the Parent Guarantor, the Borrower and any Restricted
Subsidiaries with respect to Volumetric Production Payments (determined, if
applicable, using the schedules specified with respect thereto); and

(iv) the discounted future net revenues, calculated in accordance with SEC
guidelines, attributable to reserves subject to Dollar-Denominated Production
Payments which, based on the estimates of production and price assumptions
included in determining the discounted future net revenues specified in (a)(i)
above, would be necessary to fully satisfy the payment obligations of the Parent
Guarantor, the Borrower and any Restricted Subsidiaries with respect to
Dollar-Denominated Production Payments (determined, if applicable, using the
schedules specified with respect thereto).

If the Borrower changes its method of accounting from the full cost method of
accounting to the successful efforts or a similar method, ACNTA will continue to
be calculated as if the Borrower were still using the full cost method of
accounting.

“Act” has the meaning assigned to such term in Section 12.17.

“Additional Interim Redetermination Event” means (a) any Transfer of any
Borrowing Base Property by the Borrower or any other Credit Party to any Person
other than the Borrower or another Credit Party or (b) any Liquidation of any
commodity Swap Agreement by the Borrower or any other Credit Party if, upon (and
after giving effect to) any such event, the sum of (i) the PV-9 of all Borrowing
Base Properties Transferred by the Borrower or any other Credit Party to any
Person other than the Borrower or another Credit Party since the most recent
redetermination of the Borrowing Base plus (ii) the Swap PV of all commodity
Swap Agreements Liquidated since the most recent redetermination of the
Borrowing Base exceeds 5% of the then effective Borrowing Base.

 

3



--------------------------------------------------------------------------------

“Additional Lender” has the meaning given to such term in Section 2.06(c)(i).

“Additional Lender Certificate” has the meaning given to such term in Section
2.06(c)(ii)(J).

“Additional Oil and Gas Assets” means (a) Oil and Gas Properties, (b) gathering
systems and other improvements, infrastructure, equipment and fixtures used in
connection with the exploration, exploitation, development, or operation of Oil
and Gas Properties or the production, treatment, handling, gathering,
transportation, processing, and disposition of hydrocarbons and associated
products, (c) Investments in joint ventures that own any assets described in
clauses (a) or (b) to the extent permitted by Section 9.05(c), and (d) Equity
Interests acquired from third parties in Persons that own any assets described
in clauses (a) or (b) and that are Guarantors or become Guarantors as provided
in Section 8.14 promptly following such acquisition.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum equal to the LIBO Rate for such
Interest Period multiplied by the Statutory Reserve Rate.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affected Loans” has the meaning assigned to such term in Section 5.06.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. The term
“Affiliated” has a correlative meaning thereto.

“Agents” means, collectively, the Administrative Agent, the Collateral Agent
and, as the context requires, any syndication agents or documentation agents
hereunder that may from time to time be designated by the Administrative Agent
and the Borrower.

“Agreement” means this Credit Agreement, as the same may from time to time be
amended, modified, supplemented or restated.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus  1⁄2 of 1% and (c) the Adjusted LIBO Rate for a
one month Interest Period beginning on such day (or if such day is not a
Business Day, the immediately preceding Business Day) plus 1.00%, provided that,
for the avoidance of doubt, the Adjusted LIBO Rate for any day shall be based on
the rate appearing on the Reuters Screen LIBOR01 Page (or on any successor or
substitute page of such service, or any successor to or substitute for such
service, providing rate quotations comparable to those currently provided on
such page of such service, as determined by the Administrative Agent from time
to time for purposes of providing quotations of interest rates applicable to
dollar deposits in the London interbank market), at which dollar deposits of
$5,000,000 with a one month maturity are offered at approximately 11:00 a.m.,
London time, on such day (or the immediately preceding Business Days if such day
is not a Business Day). Any change in the Alternate Base Rate due to a change in
the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate shall
be effective from and including the effective date of such change in the Prime
Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate, respectively.

“Anti-Corruption Laws” means all state or federal laws, rules, and regulations
applicable to the Borrower or any of its Affiliates from time to time concerning
or relating to money-laundering, bribery or corruption, including the FCPA.

 

4



--------------------------------------------------------------------------------

“Applicable Margin” means, for any day, with respect to any ABR Loan or
Eurodollar Loan, or with respect to the Commitment Fee Rate, as the case may be,
during a Borrowing Base Period, the rate per annum set forth in the Borrowing
Base Utilization Grid below based upon the Borrowing Base Utilization Percentage
then in effect:

 

Borrowing Base Utilization Grid

Borrowing Base Utilization Percentage

   <25%   

>25%

<50%

  

>50%

<75%

  

>75%

<90%

   >90%

Eurodollar Loans

   2.50%    2.75%    3.00%    3.25%    3.50%

ABR Loans

   1.50%    1.75%    2.00%    2.25%    2.50%

Commitment Fee Rate

   0.50%    0.50%    0.50%    0.50%    0.50%

Each change in the Applicable Margin shall apply during the period commencing on
the effective date of such change and ending on the date immediately preceding
the effective date of the next such change, provided, however, that if the
Borrower fails to timely deliver a Reserve Report pursuant to Section 8.12(a),
then if such default remains uncured for 30 days, the “Applicable Margin” means,
for any day thereafter that such default remains uncured, the rate per annum set
forth on the grid when the Borrowing Base Utilization Percentage is at its
highest level.

Notwithstanding the foregoing, for any day during an Investment Grade Period,
“Applicable Margin” shall mean, with respect to any undrawn and drawn amounts,
as the case may be, the rate per annum set forth in the grid below based upon
(a) the higher of the Credit Ratings assigned to the Borrower by Moody’s or S&P
in effect on such day if the lower rating is no lower than the immediately next
lower rating and (b) the higher Credit Rating in between the higher rating and
the lower rating otherwise:

 

Credit Rating

   Undrawn Amounts     Drawn Amounts  

>BBB+/Baa1

     0.15 %      1.125 % 

BBB/Baa2

     0.20 %      1.250 % 

BBB-/Baa3

     0.25 %      1.500 % 

< BB+/Ba1

     0.30 %      1.750 % 

“Applicable Percentage” means, with respect to any Lender, the percentage
obtained by dividing (a) such Lender’s Commitment at such time by (b) the amount
of the Total Commitment at such time; provided that at any time when the Total
Commitment shall have been terminated, each Lender’s Applicable Percentage shall
be the percentage obtained by dividing (i) such Lender’s Revolving Credit
Exposure at such time by (ii) the aggregate total Revolving Credit Exposures of
all Lenders at such time.

“Approved Counterparty” means any Lender or any Affiliate of a Lender and any
other Person if such Person or its credit support provider has a long term
senior unsecured debt rating of BBB+ (or its equivalent) or higher by S&P and
Baa1 (or its equivalent) or higher by Moody’s.

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by a Lender, an Affiliate of a Lender or an entity or an Affiliate of an
entity that administers or manages a Lender.

“Approved Petroleum Engineers” means Cawley, Gillespie & Associates, Inc., W.D.
Von Gonten & Co., Netherland, Sewell & Associates, Inc., Ryder Scott Company
Petroleum Consultants, L.P., Wright & Company, Inc. or any other independent
petroleum engineers selected by Borrower and acceptable to the Administrative
Agent.

 

5



--------------------------------------------------------------------------------

“Arranger” means, collectively, BMO Capital Markets Corp., Barclays Bank PLC and
Goldman Sachs Bank USA in their capacities as joint lead arrangers and joint
bookrunners hereunder.

“ASC” means the Financial Accounting Standards Board Accounting Standards
Codification, as in effect from time to time.

“Asset Coverage Ratio” means, as of any date, the ratio of (i) the PV-9 of the
Credit Parties’ Oil and Gas Properties reflected in the most recently delivered
Reserve Report to (ii) Consolidated Net Debt as of such date; provided that for
purposes of calculating the Asset Coverage Ratio, the PV-9 attributable to
non-producing Proved Reserves shall not exceed 35% of the aggregate PV-9.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 12.04(b)), and accepted by the Administrative Agent, in the form of
Exhibit F or any other form approved by the Administrative Agent.

“Availability” means, as of any date, the remainder of (a) the Loan Limit, minus
(b) the total Revolving Credit Exposures of all Lenders.

“Availability Period” means the period from and including the Effective Date to
but excluding the Termination Date.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank Price Deck” means the Administrative Agent’s most recent internal price
deck on a forward curve basis for each of oil, natural gas and other
Hydrocarbons, as applicable, furnished to the Borrower by the Administrative
Agent from time to time in accordance with the terms of this Agreement.

“Bankruptcy Code” has the meaning assigned to such term in the recitals hereto.

“Bankruptcy Court” means the United States Bankruptcy Court for the Southern
District of Texas, Houston Division or any other court having jurisdiction over
the Chapter 11 Cases from time to time.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America or any successor Governmental Authority.

“Borrower” has the meaning assigned to such term in the preamble hereto.

“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.

“Borrowing Base” means at any time an amount equal to the amount determined in
accordance with Section 2.07, as the same may be adjusted from time to time
pursuant to Section 9.11. As of the Effective Date, the Borrowing Base shall be
$1,200,000,000.

 

6



--------------------------------------------------------------------------------

“Borrowing Base Deficiency” occurs, if at any time Total Exposure exceeds the
Borrowing Base. The amount of any Borrowing Base Deficiency at the time in
question is the amount (if any) by which the Total Exposure exceeds the
Borrowing Base then in effect.

“Borrowing Base Period” shall mean any period other than an Investment Grade
Period.

“Borrowing Base Property” means, at any time in question, any Oil and Gas
Property to which Proved Reserves were attributed in the then most recent
Reserve Report.

“Borrowing Base Trigger Event” means, the occurrence of at least two of the
following three events: the public announcement that the Borrower’s Credit
Rating is (a) Ba1 or lower from (or is unrated by) Moody’s, (b) BB+ or lower
from (or is unrated by) S&P or (c) BB+ or lower from (or is unrated by) Fitch.

“Borrowing Base Utilization Percentage” means, as of any day, the fraction
expressed as a percentage, the numerator of which is the Revolving Credit
Exposure of the Lenders on such day, and the denominator of which is (x) the
Borrowing Base in effect on such day minus (y) the Term Loan Exposure on such
day.

“Borrowing Base Value” means, with respect to any Oil and Gas Property or any
Swap Agreement in respect of commodities, the value attributed thereto by the
Administrative Agent for the purpose of determining the Borrowing Base.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; and if such day relates to a Borrowing or continuation of, a
payment or prepayment of principal of or interest on, or a conversion of or
into, or the Interest Period for, a Eurodollar Loan or a notice by the Borrower
with respect to any such Borrowing or continuation, payment, prepayment,
conversion or Interest Period, any day which is also a day on which banks are
open for dealings in dollar deposits in the London interbank market.

“Capital Leases” means, in respect of any Person, all leases which shall have
been, or should have been, in accordance with GAAP as in effect on the date
hereof, recorded as capital leases on the balance sheet of the Person liable
(whether contingent or otherwise) for the payment of rent thereunder.
Notwithstanding the foregoing, (i) the LGS Lease shall not constitute a Capital
Lease and (ii) any lease (whether entered into before or after the Effective
Date) that would have been classified as an operating lease in accordance with
GAAP as in effect on the date hereof will be deemed not to be a Capital Lease.

“Cash Collateral” has the meaning assigned such term in Section 2.08(j)(ii).

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent (as a first priority, perfected security interest), for the
benefit of the Issuing Bank and the Lenders, cash or Cash Equivalents, at a
location and pursuant to documentation in form and substance reasonably
satisfactory to the Administrative Agent. “Cash Collateralized” and “Cash
Collateralization” have correlative meanings.

 

7



--------------------------------------------------------------------------------

“Cash Equivalents” means:

(a) direct obligations of the United States or any agency thereof, or
obligations guaranteed by the United States or any agency thereof, in each case
maturing within one year from the date of acquisition thereof.

(b) commercial paper maturing within one year from the date of acquisition
thereof rated in the highest grade by S&P or Moody’s.

(c) demand deposits, and time deposits maturing within one year from the date of
creation thereof, with, or issued by any Lender or any office located in the
United States of any other bank or trust company which is organized under the
laws of the United States or any state thereof, has capital, surplus and
undivided profits aggregating at least $100,000,000 (as of the date of such bank
or trust company’s most recent financial reports) and has a short term deposit
rating of at least A2 or P2, as such rating is set forth from time to time, by
S&P or Moody’s, respectively; and

(d) shares of any SEC registered 2a-7 money market fund that has net assets of
at least $500,000,000 and the highest rating obtainable from either Moody’s or
S&P.

“CFTC Hedging Obligation” means any Obligation in respect of any agreement,
contract, confirmation or transaction that constitutes a “swap” within the
meaning of section 1a(47) of the Commodity Exchange Act.

“Change in Control” means

(a) any Person, entity or “group” (within the meaning of Section 13(d) or 14(d)
of the Exchange Act), other than the Permitted Investors (or any intermediate
companies owned directly or indirectly by the Permitted Investors), shall at any
time have acquired direct or indirect beneficial ownership of voting power of
the outstanding Equity Interests of Ultra Petroleum having more than the greater
of (i) 50% of the ordinary voting power for the election of directors of Ultra
Petroleum and (ii) the percentage of the ordinary voting power for the election
of directors of Ultra Petroleum owned in the aggregate, directly or indirectly,
beneficially, by the Permitted Investors; or

(b) at any time Continuing Directors shall not constitute at least a majority of
the directors of Ultra Petroleum; or

(c) a “Change in Control” (as defined in the documentation for any Material
Debt) shall have occurred and as a result thereof the maturity of such Material
Debt is accelerated, the obligor on such Material Debt is obligated to offer to
Redeem such Material Debt, or the obligee on such Material Debt shall otherwise
have the right to require the obligor thereon to Redeem such Material Debt; or

(d) Ultra Petroleum shall at any time cease to have beneficial ownership, and
the power to vote or direct the voting, of at least 100% of the outstanding
Equity Interests in the Borrower.

As used in this definition, “beneficial ownership” (which may be direct or
indirect) has the meaning provided in Rules 13(d)-3 and 13(d)-5 under the
Exchange Act.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and

 

8



--------------------------------------------------------------------------------

all requests, rules, guidelines or directives thereunder or issued in connection
therewith or in implementation thereof and (y) all requests, rules, guidelines
or directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law”, regardless of the
date enacted, adopted or issued.

“Chapter 11 Cases” has the meaning assigned to such term in the recitals hereto.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor statute.

“Collateral” means all Property which is subject to a Lien under one or more
Security Instruments.

“Collateral Account” has the meaning assigned such term in Section 2.08(j)(ii).

“Collateral Agency Agreement” means that certain Collateral Agency Agreement
dated as of the Effective Date among the Collateral Agent, the Administrative
Agent and the Term Loan Administrative Agent, as the same may be amended,
restated, amended and restated, supplemented or otherwise modified or replaced
from time to time.

“Collateral Agent” means Bank of Montreal acting in its capacity as collateral
agent for the Secured Parties and for the Secured Parties (as defined in the
Term Loan Agreement), and any successor collateral agent appointed hereunder
pursuant to the Collateral Agency Agreement.

“Commitment” means, (a) with respect to each Lender that is a Lender on the
Effective Date, the amount set forth opposite such Lender’s name on Annex I as
such Lender’s “Commitment” and (b) in the case of any Lender that becomes a
Lender after the Effective Date, the amount specified as such Lender’s
“Commitment” in the Assignment and Assumption pursuant to which such Lender
assumed a portion of the Total Commitment, in each case as the same may be
changed from time to time pursuant to the terms of this Agreement. The aggregate
amount of the Commitments as of the Effective Date is $400,000,000.

“Commitment Fee Rate” has the meaning set forth in the definition of “Applicable
Margin”.

“Commitment Increase Certificate” has the meaning assigned to such term in
Section 2.06(c)(ii)(F).

“Commodities Account” shall have the meaning set forth in Article 9 of the
Uniform Commercial Code.

“Commodity Agreements” means, in respect of any Person, any forward contract,
commodity swap agreement, commodity option agreement or other similar agreement
or arrangement in respect of Hydrocarbons used, produced, processed or sold by
such Person that are customary in the Oil and Gas Business and designed to
protect such Person against fluctuation in Hydrocarbon prices.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute, and the rules
and regulations promulgated thereunder, and the application or official
interpretation of any thereof.

“Company Materials” has the meaning assigned such term in Section 8.01.

 

9



--------------------------------------------------------------------------------

“Confirmation Order” means the order of the Bankruptcy Court dated March 14,
2017 [Docket No. 1324] confirming the Plan of Reorganization, which order inter
alia authorized and approved the Debtors’ entry into and performance under this
Agreement.

“Consolidated Interest Expense” means, for any period, the total consolidated
interest expense of the Borrower and its Consolidated Restricted Subsidiaries
for such period net of gross interest income of the Borrower and its
Consolidated Restricted Subsidiaries, in each case determined on a consolidated
basis in accordance with GAAP plus (without duplication) to the extent not
already included in such total consolidated interest expense:

(a) imputed interest on Debt attributable to Capital Leases and sale and
leaseback transactions of Borrower or any of its Consolidated Restricted
Subsidiaries for such period;

(b) commissions, discounts and other fees and charges owed by Borrower or any of
its Consolidated Restricted Subsidiaries with respect to letters of credit
securing financial obligations and bankers’ acceptances for such period;

(c) amortization of debt issuance costs, debt discount or premium and other
financing fees and expenses incurred by Borrower or any of its Consolidated
Restricted Subsidiaries for such period;

(d) the interest portion of any deferred payment obligations of Borrower or any
of its Consolidated Restricted Subsidiaries for such period; and

(e) all cash interest paid in connection with Debt permitted hereunder to the
extent that such payments are not accounted for as interest expense pursuant to
ASC 470-60 or another applicable codification.

“Consolidated Net Debt” means, at any date, the positive remainder (if any) of
(a) Consolidated Total Debt minus (b) the unrestricted and unencumbered cash and
Cash Equivalents of the Borrower and its Consolidated Restricted Subsidiaries on
such date; provided that cash and Cash Equivalents that would appear as
“restricted” on a consolidated balance sheet solely because such cash or Cash
Equivalents are subject to an Account Control Agreement shall be deemed to be
unrestricted and unencumbered for purposes hereof.

“Consolidated Net Income” means with respect to the Borrower and the
Consolidated Restricted Subsidiaries, for any period, the net income (or loss)
of the Borrower and the Consolidated Restricted Subsidiaries after allowances
for taxes for such period determined on a consolidated basis in accordance with
GAAP; provided that there shall be excluded from such net income (to the extent
otherwise included therein) the following: (a) the net income of any Person in
which the Borrower or any Consolidated Restricted Subsidiary has an interest
(which interest does not cause the net income of such other Person to be
consolidated with the net income of the Borrower and the Consolidated Restricted
Subsidiaries in accordance with GAAP), except to the extent of the amount of
dividends or distributions actually paid in cash during such period by such
other Person to the Borrower or to a Consolidated Restricted Subsidiary, as the
case may be; (b) the net income (but not loss) during such period of any
Consolidated Restricted Subsidiary to the extent that the declaration or payment
of dividends or similar distributions or transfers or loans by that Consolidated
Restricted Subsidiary is not at the time permitted by operation of the terms of
its charter or any agreement, instrument or Governmental Requirement applicable
to such Consolidated Restricted Subsidiary or is otherwise restricted or
prohibited, in each case determined in accordance with GAAP; (c) the net income
(or loss) of any Person acquired in a pooling-of-interests transaction for any
period prior to the date of such transaction; (d) any extraordinary gains or
losses during such period; (e) any non-cash gains or losses or positive or
negative adjustments under ASC 815 (and any statements

 

10



--------------------------------------------------------------------------------

replacing, modifying or superseding such statement) as the result of changes in
the fair market value of derivatives; (f) any gains or losses attributable to
writeups or writedowns of assets, including ceiling test writedowns, and (g) any
non-cash compensation charge arising from any grant or vesting of stock, stock
options or other equity-based awards.

“Consolidated Net Leverage Ratio” means, as of any date of calculation, the
ratio of (a) Consolidated Net Debt as of such date to (b) EBITDAX for the
Rolling Period ending on such date.

“Consolidated Restricted Subsidiaries” means any Restricted Subsidiaries that
are Consolidated Subsidiaries.

“Consolidated Subsidiaries” means each Subsidiary of the Borrower (whether now
existing or hereafter created or acquired) the financial statements of which
shall be (or should have been) consolidated with the financial statements of the
Borrower in accordance with GAAP.

“Consolidated Total Debt” means, at any date, the principal amount of all Debt
(without duplication) of the Borrower and its Consolidated Restricted
Subsidiaries (a) described in clauses (a), (b), (c) or (d) of the definition
herein of “Debt”, other than Debt with respect to letters of credit to the
extent such letters of credit have not been drawn, and (b) described in clause
(g) of the definition herein of “Debt” to the extent such Debt is comprised of
guaranty obligations in respect of Debt of others of the type described in
clauses (a), (b), (c) or (d) of the definition herein of “Debt.”

“Consolidated Unrestricted Subsidiaries” means any Unrestricted Subsidiaries
that are Consolidated Subsidiaries.

“Continuing Director” means, at any date, an individual (a) who is a director of
Ultra Petroleum on the Effective Date, (b) who, as of the date of determination,
has been a director of Ultra Petroleum for at least the twelve preceding months,
(c) who has been nominated to be a director of the Borrower, directly or
indirectly, by a Permitted Investor or Persons nominated by a Permitted
Investor, (d) who is nominated, appointed or approved for consideration by
shareholders for election by the board of directors of the Ultra Petroleum, or
(e) who is appointed by directors so nominated, appointed or approved.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Parties” means, collectively, the Borrower, Parent Guarantor and the
other Guarantors, and each individually a “Credit Party”.

“Credit Rating” means, the corporate credit rating of the Borrower issued by S&P
or Fitch or the corporate family rating of the Borrower issued by Moody’s, as
applicable.

“Debt” means, for any Person:

(a) obligations of such Person for borrowed money or evidenced by bankers’
acceptances, debentures, notes, bonds or other similar instruments;

(b) obligations of such Person (whether contingent or otherwise) in respect of
letters of credit for which such Person is the applicant;

(c) obligations of such Person with respect to Disqualified Capital Stock;

 

11



--------------------------------------------------------------------------------

(d) obligations of such Person under Capital Leases or Synthetic Leases;

(e) obligations of such Person to pay the deferred purchase price of Property;

(f) Debt (as defined in the other clauses of this definition) of others secured
by (or for which the holder of such Debt has an existing right, contingent or
otherwise, to be secured by) a Lien on any Property of such Person, whether or
not such Debt is assumed by such Person; provided, however, that in the case of
Debt of the type described in this clause (f), the amount of such Debt shall be
deemed to be the lesser of (1) such Person’s liability for such Debt and (2) the
book value of such property;

(g) Debt (as defined in the other clauses of this definition) of others
guaranteed by such Person or in which such Person otherwise assures a creditor
against loss of the Debt (howsoever such assurance shall be made, including by
means of obligations to pay for goods or services even if such goods or services
are not actually taken, received or utilized) to the extent of the lesser of the
amount of such Debt and the maximum stated amount of such guarantee or assurance
against loss;

(h) Debt (as defined in the other clauses of this definition) of a partnership
for which such Person is liable either by agreement, by operation of law or by a
Governmental Requirement, but only to the extent of such liability; and

(i) obligations owing by a Person or any other Person guaranteeing such Person’s
Debt under one or more Swap Agreements with the same counterparty that, at the
time in question, have a net Swap Termination Value in favor of such
counterparty (i.e., such Person or any other Person guaranteeing such Person’s
Debt is “out of the money”) that exceeds the Threshold Amount;

provided, however, that “Debt” does not include (i) obligations with respect to
surety, performance or appeal bonds and similar instruments, (ii) trade accounts
and other similar accounts that are payable no later than 120 days after invoice
or which are being contested in good faith by appropriate action and for which
adequate reserves have been maintained in accordance with GAAP or
(iii) obligations under the LGS Lease.

“Debtors” means, collectively, the Borrower and Parent Guarantor and certain of
their Subsidiaries, each in their capacity as debtors and debtors-in-possession
in the Chapter 11 Cases.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means, subject to Section 4.05(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder, or (ii) pay to the
Administrative Agent, any Issuing Bank or any other Lender any other amount
required to be paid by it hereunder (including in respect of its participation
in Letters of Credit) within two Business Days of the date when due, (b) has
notified the Borrower, the Administrative Agent or any Issuing Bank in writing
that it does not intend to comply with its funding obligations hereunder, or has
made a public statement to that effect, (c) has failed, within three Business
Days after written request by the Administrative Agent or the Borrower, to
confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any bankruptcy or insolvency law,
(ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets,

 

12



--------------------------------------------------------------------------------

including the Federal Deposit Insurance Corporation or any other state or
federal regulatory authority acting in such a capacity or (iii) become the
subject of a Bail-In Action; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 4.05(b)) upon delivery of written
notice of such determination to the Borrower, each Issuing Bank and each Lender.

“Deposit Account” shall have the meaning set forth in Article 9 of the Uniform
Commercial Code.

“Disqualified Capital Stock” means any Equity Interest that, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable) or upon the happening of any event, matures or is mandatorily
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock), pursuant to a sinking fund
obligation or otherwise, or is convertible or exchangeable for Debt or
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock) at the option of the holder thereof,
in whole or in part (but if in part only with respect to such amount that meets
the criteria set forth in this definition), on or prior to the date that is one
year after the Maturity Date.

“Dollar-Denominated Production Payments” means production payment obligations
recorded as liabilities in accordance with GAAP, together with all undertakings
and obligations in connection therewith.

“dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means any Restricted Subsidiary that is organized under
the laws of the United States of America or any state thereof or the District of
Columbia, provided that a Subsidiary of a Foreign Subsidiary is not a Domestic
Subsidiary.

“E&P Subsidiary” has the meaning assigned to such term in Section 9.11.

“EBITDAX” means, for any period, Consolidated Net Income for such period plus
the following expenses or charges to the extent deducted in calculating such
Consolidated Net Income: (a) the sum of (i) Consolidated Interest Expense,
(ii) Taxes imposed on or measured by income (however denominated) and franchise
Taxes paid or accrued, (iii) depreciation, (iv) depletion, (v) amortization,
(vi) exploration and abandonment expenses, (vii) transaction costs, expenses and
charges with respect to the acquisition or disposition of Oil and Gas
Properties, not to exceed $3,000,000 in any fiscal year, (viii) losses from
sales or other dispositions of assets (other than Hydrocarbons produced in the
ordinary course of business) and other extraordinary or non-recurring losses and
(ix) all other noncash charges (excluding accruals for cash expenses made in the
ordinary course of business) and (x) any fees, expenses or charges of third
parties incurred through December 31, 2017 in connection with the implementation
of fresh start accounting, the Chapter 11 Cases, the Plan of Reorganization, the
transactions contemplated thereby and any other reorganization items (provided
that (i) such fees, expenses or charges may, at the option of the Borrower,
increase EBITDAX for such period whether or not such fees, expenses or charges
were incurred in such period or were deducted in calculating Consolidated Net
Income for such period and (ii) the Borrower

 

13



--------------------------------------------------------------------------------

may increase EBITDAX pursuant to this clause (x) no more than one time), (b) (i)
gains from sales or other dispositions of assets (other than Hydrocarbons
produced in the ordinary course of business) and other extraordinary or
non-recurring gains and (ii) all noncash income (excluding accruals for cash
expenses made in the ordinary course of business) added to Consolidated Net
Income (including cancellation of indebtedness income to the extent included in
Consolidated Net Income). For the purposes of calculating EBITDAX for any
Rolling Period for any determination of the financial ratios contained in
Section 9.01(a) and Section 9.01(c), if at any time during such period the
Borrower or any Consolidated Restricted Subsidiary shall have made any Material
Disposition or Material Acquisition, Consolidated Net Income and EBITDAX for
such period shall be calculated after giving pro forma effect thereto as if such
Material Disposition or Material Acquisition had occurred on the first day of
such period; provided that the calculations of such pro forma adjustments are
acceptable to the Administrative Agent in its reasonable discretion. For
purposes of calculating EBITDAX for the Rolling Period ending June 30, 2017,
EBITDAX shall be an amount equal to the sum of (a) the product of (i) EBITDAX
for the fiscal quarter ending December 31, 2016 and (ii) 2, (b) EBITDAX for the
fiscal quarter ending March 31, 2017, and (c) EBITDAX for the fiscal quarter
ending June 30, 2017.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the date on which the conditions specified in
Section 6.01 are satisfied (or waived in accordance with Section 12.02).

“Engineering Reports” has the meaning assigned to such term in Section
2.07(c)(i).

“Environmental Laws” means any and all Governmental Requirements pertaining in
any way to public health (regarding human exposure to Hazardous Materials),
protection of the environment, the preservation or reclamation of natural
resources, or the management, Release or threatened Release of any Hazardous
Materials, in effect in any and all jurisdictions in which Parent Guarantor, the
Borrower or any Restricted Subsidiary is conducting, or at any time has
conducted, business, or where any Property of Parent Guarantor, the Borrower or
any Restricted Subsidiary is located, including, the Oil Pollution Act of 1990
(“OPA”), as amended, the Clean Air Act, as amended, the Comprehensive
Environmental, Response, Compensation, and Liability Act of 1980 (“CERCLA”), as
amended, the Federal Water Pollution Control Act, as amended, the Occupational
Safety and Health Act of 1970, as amended, the Resource Conservation and
Recovery Act of 1976 (“RCRA”), as amended, the Safe Drinking Water Act, as
amended, the Toxic Substances Control Act, as amended, the Superfund Amendments
and Reauthorization Act of 1986, as amended, the Hazardous Materials
Transportation Law, as amended, and other environmental conservation or
protection Governmental Requirements.

“Environmental Permit” means any permit, registration, license, approval,
consent, exemption, variance, or other authorization required under or issued
pursuant to applicable Environmental Laws.

 

14



--------------------------------------------------------------------------------

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
Equity Interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute.

“ERISA Affiliate” means each trade or business (whether or not incorporated)
that together with Parent Guarantor, the Borrower or a Subsidiary is a “single
employer” within the meaning of section 4001(b)(1) of ERISA or subsections
(b) or (c) of section 414 of the Code (or subsections (m) or (o) of section 414
of the Code with respect to a Plan that is subject to the minimum funding
requirements of section 412 of the Code).

“ERISA Event” means (a) a reportable event, as defined in section 4043 of ERISA
or the regulations issued thereunder with respect to a Plan (other than an event
for which the 30-day notice period is waived under applicable regulations or
otherwise); (b) a withdrawal by Parent Guarantor, the Borrower, a Subsidiary or
an ERISA Affiliate from a Plan subject to section 4063 of ERISA during a plan
year in which it was a substantial employer (as defined in section 4001(a)(2) of
ERISA) or a cessation of operations that is treated as such a withdrawal under
section 4062(e) of ERISA; (c) a complete withdrawal, within the meaning of
section 4203 of ERISA, or a or partial withdrawal, within the meaning of section
4205 of ERISA, by Parent Guarantor, the Borrower, a Subsidiary or any ERISA
Affiliate from a multiemployer plan (as defined in section 4001(a)(3) of ERISA);
(d) the filing of a notice of intent to terminate, the treatment of a Plan
amendment as termination under section 4041 or 4041A of ERISA or the
commencement of proceedings by the PBGC to terminate a Plan; or (e) an event or
condition which constitutes grounds under section 4042 of ERISA for termination
of, or the appointment of a trustee to administer, any Plan.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Section 10.01.

“Excepted Liens” means: (a) Liens for Taxes, assessments or other governmental
charges or levies which are not delinquent or which are being contested in good
faith by appropriate action and for which adequate reserves have been maintained
in accordance with GAAP; (b) Liens in connection with workers’ compensation,
unemployment insurance or other social security, old age pension or public
liability obligations which are not delinquent or which are being contested in
good faith by appropriate action and for which adequate reserves have been
maintained in accordance with GAAP; (c) landlords’, operators’, vendors’,
carriers’, warehousemen’s, repairmen’s, mechanics’, suppliers’, workers’,
materialmen’s, construction or other like Liens arising in the ordinary course
of business or incident to the exploration, development, operation and
maintenance of Oil and Gas Properties, each of which is in respect of
obligations that are not delinquent or which are being contested in good faith
by appropriate action and for which adequate reserves have been maintained in
accordance with GAAP; (d) Liens which arise in the ordinary course of business
under operating agreements, joint venture agreements, oil and gas partnership
agreements, oil and gas leases, farm-out agreements, division orders, contracts
for the sale, transportation or exchange of oil and natural gas, unitization and
pooling declarations and agreements,

 

15



--------------------------------------------------------------------------------

area of mutual interest agreements, overriding royalty agreements, marketing
agreements, processing agreements, net profits agreements, development
agreements, gas balancing or deferred production agreements, injection,
repressuring and recycling agreements, salt water or other disposal agreements,
seismic or other geophysical permits or agreements, and other agreements which
are usual and customary in the Oil and Gas Business and are for claims which are
not delinquent or which are being contested in good faith by appropriate action
and for which adequate reserves have been maintained in accordance with GAAP,
provided that any such Lien referred to in this clause does not materially
impair the use of any material Property covered by such Lien for the purposes
for which such Property is held by the Borrower or any other Credit Party or
materially impair the value of any material Property subject thereto;
(e) banker’s liens, rights of set-off or similar rights and remedies arising in
the ordinary course of business and burdening only deposit accounts or other
funds maintained with a creditor depository institution, provided that no such
deposit account is a dedicated cash collateral account; (f) easements,
restrictions, servitudes, permits, conditions, covenants, exceptions,
reservations, zoning and land use requirements and other title defects in any
Property of the Borrower or any other Credit Party, that in each case do not
secure Debt and that in the aggregate do not materially impair the use of such
Property for the purposes of which such Property is held by the Borrower or any
other Credit Party or materially impair the value of such Property subject
thereto; (g) Liens to secure performance of tenders, surety and appeal bonds,
government contracts, performance and return of money bonds, bids, trade
contracts, leases, statutory obligations, regulatory obligations, obligations in
respect of workers’ compensation, unemployment insurance or other forms of
government benefits or insurance and other obligations of a like nature incurred
in the ordinary course of business; (h) Liens, titles and interests of lessors
(including sub-lessors) of property leased by such lessors to the Borrower or
any other Credit Party, restrictions and prohibitions on encumbrances and
transferability with respect to such property and the Borrower’s or such other
Credit Party’s interests therein imposed by such leases, and Liens and
encumbrances encumbering such lessors’ titles and interests in such property and
to which the Borrower’s or such other Credit Party’s leasehold interests may be
subject or subordinate, in each case, whether or not evidenced by Uniform
Commercial Code financing statement filings or other documents of record,
provided that such Liens do not secure Debt of the Borrower or any other Credit
Party and do not encumber Property of the Borrower or any other Credit Party
other than the Property that is the subject of such leases and items located
thereon; (i) Liens, titles and interests of licensors of software and other
intangible property licensed by such licensors to the Borrower or any other
Credit Party, restrictions and prohibitions on encumbrances and transferability
with respect to such property and the Borrower’s or such other Credit Party’s
interests therein imposed by such licenses, and Liens and encumbrances
encumbering such licensors’ titles and interests in such property and to which
the Borrower’s or such other Credit Party’s license interests may be subject or
subordinate, in each case, whether or not evidenced by Uniform Commercial Code
financing statement filings or other documents of record, provided that such
Liens do not secure Debt of the Borrower or any other Credit Party and do not
encumber Property of the Borrower or any other Credit Party other than the
Property that is the subject of such licenses; (j) judgment and attachment Liens
not giving rise to an Event of Default; and (k) Liens of issuers of commercial
letters of credit or similar undertakings on the goods that are the subject of
such letters of credit or undertakings. Provisions in the Loan Documents
allowing Excepted Liens or other Permitted Liens on any item of Property shall
be construed to allow such Excepted Liens and other Permitted Liens also to
cover any improvements, fixtures or accessions to such Property and the proceeds
of and insurance on such Property, improvements, fixtures or accessions. No
intention to subordinate any Lien granted in favor of the Administrative Agent
and the Lenders is to be hereby implied or expressed by the permitted existence
of any Excepted Liens. The term “Excepted Liens” shall not include any Lien
securing Debt for borrowed money.

“Excess Cash Threshold” means $100,000,000.

 

16



--------------------------------------------------------------------------------

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“Excluded Account” means (a) any Deposit Account, Commodity Account or
Securities Account so long as the average daily maximum balance in each such
account, individually, does not exceed $1,000,000 over any 30-day period and the
aggregate daily maximum balance of all such Deposit Accounts, Commodity Accounts
and Securities Accounts does not at any time exceed $10,000,000, (b) any Deposit
Account that is a zero balance account or a deposit account for which the
balance of such Deposit Account is transferred at the end of each date to a
deposit account that is not an Excluded Account, (c) any other Deposit Accounts
exclusively used for trust, payroll, payroll taxes and other employee wage and
benefit payments to or for the benefit of any employees of the Credit Parties,
(d) fiduciary accounts, (e) trust and suspense accounts of the Borrower and any
Credit Party holding royalty obligations, (f) accounts constituting cash
collateral accounts permitted under Section 9.03 and (g) the Professional Fee
Escrow Account (as defined in the Plan of Reorganization).

“Excluded Cash” means (a) any cash or cash equivalents of the Credit Parties in
an Excluded Account (other than an account that is an Excluded Account pursuant
to clause (a) of the definition thereof), (b) cash collateral held by the
Administrative Agent pursuant to this Agreement or the other Loan Documents,
(c) cash of the Credit Parties constituting purchase price deposits held in
escrow by an unaffiliated third party pursuant to a binding and enforceable
purchase and sale agreement with an unaffiliated third party containing
customary provisions regarding the payment and refunding of such deposits,
(d) any cash or Cash Equivalents set aside and for which any Credit Party has
issued checks or has initiated wires or ACH transfers (or will issue checks or
initiate wires or ACH transfers within five (5) business days) to make a
Restricted Payment permitted Section 9.04(a), and (e) any cash or Cash
Equivalents set aside and for which any Credit Party has issued checks or has
initiated wires or ACH transfers (or will issue checks or initiate wires or ACH
transfers within five (5) business days) to make payments in respect of accounts
payable incurred in the ordinary course of business for services already
rendered.

“Excluded Subsidiary” means:

(a) any Restricted Subsidiary that is not a wholly-owned Subsidiary of the
Borrower,

(b) (i) any Foreign Subsidiary and/or (ii) any Domestic Subsidiary that is a
direct or indirect subsidiary of any Foreign Subsidiary, and

(c) any Unrestricted Subsidiary.

“Excluded Swap Obligation” means, with respect to the Borrower and the
Guarantors individually determined, any CFTC Hedging Obligation if, and solely
to the extent that, all or a portion of the guarantee of the Borrower or such
Guarantor of, or the grant by the Borrower or such Guarantor of a security
interest to secure, such CFTC Hedging Obligation (or any guarantee thereof) is
or becomes illegal under the Commodity Exchange Act by virtue of the Borrower’s
or such Guarantor’s failure for any reason to constitute an “eligible contract
participant” (as defined in the Commodity Exchange Act) with respect to such
CFTC Hedging Obligation at any time such guarantee or grant of a security
interest becomes effective with respect to such CFTC Hedging Obligation.

 

17



--------------------------------------------------------------------------------

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient:

(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of such
Recipient being organized under the laws of, or having its principal office or,
in the case of any Lender, its applicable lending office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes,

(b) in the case of a Lender, U.S. federal withholding Taxes imposed on amounts
payable to or for the account of such Lender with respect to an applicable
interest in a Loan or Commitment pursuant to a law in effect on the date on
which (i) such Lender acquires such interest in the Loan or Commitment (other
than pursuant to an assignment to such Lender that was requested by the Borrower
under Section 5.05) or (ii) such Lender changes its lending office, except in
each case to the extent that, pursuant to Section 5.03, amounts with respect to
such Taxes were payable either to such Lender’s assignor immediately before such
Lender became a party hereto or to such Lender immediately before it changed its
lending office,

(c) Taxes attributable to such Recipient’s failure or inability to comply with
Section 5.03(g), and

(d) any U.S. federal withholding Taxes imposed under FATCA.

“Existing Senior Notes” means the senior notes due 2022 and the senior notes due
2025, in each case issued by the Borrower on the Effective Date, in an initial
aggregate principal amount of $1,200,000,000.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version to the extent substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code or any fiscal or
regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement entered into in connection with the implementation
of such Sections of the Code.

“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended.

“Federal Funds Effective Rate” means, for any day, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for such day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it;
provided that if such rate shall be less than zero, such rate shall be deemed to
be zero for purposes of this Agreement.

“Fee Letters” means the Amended and Restated Fee Letter dated as of February 28,
2017 among the Borrower, Barclays Bank PLC, Goldman Sachs Bank USA, Bank of
Montreal and BMO Capital Markets Corp., and any other fee letters that may
hereafter be entered into between Administrative Agent and Borrower.

“Financial Officer” means, for any Person, the chief financial officer,
principal accounting officer, treasurer, or controller of such Person or any
other natural person principally responsible for the financial matters of such
Person. Unless otherwise specified, all references herein to a Financial Officer
mean a Financial Officer of the Borrower.

 

18



--------------------------------------------------------------------------------

“Fitch” means Fitch Ratings, Inc. and any successor thereto that is a nationally
recognized rating agency.

“Flood Insurance Regulations” means (a) the National Flood Insurance Act of 1968
as now or hereafter in effect or any successor statute thereto, (b) the Flood
Disaster Protection Act of 1973 as now or hereafter in effect or any successor
statute thereto, (c) the National Flood Insurance Reform Act of 1994 (amending
42 USC § 4001, et seq.), as the same may be amended or recodified from time to
time, (d) the Flood Insurance Reform Act of 2004 and any regulations promulgated
thereunder and (e) the Biggert-Waters Flood Reform Act of 2012, and any
regulations promulgated thereunder.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“Foreign Subsidiary” means any Restricted Subsidiary that is not a Domestic
Subsidiary.

“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to any Issuing Bank, such Defaulting Lender’s Applicable Percentage of
the outstanding Obligations with respect to Letters of Credit issued by such
Issuing Bank other than such Obligations as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time, subject to the terms and conditions set
forth in Section 1.05.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Governmental Requirement” means any law, statute, code, ordinance, order,
determination, rule, regulation, judgment, decree, injunction, franchise,
permit, certificate, license, rules of common law, authorization or other
directive or requirement, whether now or hereinafter in effect, of any
Governmental Authority.

“Guarantors” means the Parent Guarantor and each other Restricted Subsidiary
that guarantees the Obligations pursuant to Section 8.14(b).

“Guaranty and Collateral Agreement” means the Guaranty and Collateral Agreement
executed by the Borrower and the Guarantors on the Effective Date in form and
substance satisfactory to the Administrative Agent pursuant to which (a) the
Guarantors guaranty, on a joint and several basis, payment of the Obligations,
and (b) the Borrower and the Guarantors grant security interests on the
Borrower’s and the Guarantors’ personal property constituting “Collateral” as
defined therein in favor of the Administrative Agent for the benefit of the
Secured Parties to secure the Obligations, as the same may be amended, modified,
supplemented or restated from time to time.

“Hazardous Material” means any substance regulated or as to which liability
might arise under any applicable Environmental Law due to its hazardous or toxic
characteristics including: any chemical, compound, material, product, byproduct,
substance or waste defined as or included in the definition or meaning of
“hazardous substance,” “hazardous material,” “hazardous waste,” “solid waste,”
“toxic waste,” “extremely hazardous substance,” “toxic substance,”
“contaminant,” “pollutant,” or words of

 

19



--------------------------------------------------------------------------------

similar meaning or import found in any applicable Environmental Law;
Hydrocarbons, petroleum products, petroleum substances, natural gas, oil, oil
and gas waste, crude oil, and any components, fractions, or derivatives thereof;
and radioactive materials, explosives, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon, infectious or medical wastes.

“Highest Lawful Rate” means, with respect to each Lender, the maximum
nonusurious interest rate, if any, that at any time or from time to time may be
contracted for, taken, reserved, charged or received on the Notes or on other
Obligations under laws applicable to such Lender which are presently in effect
or, to the extent allowed by law, under such applicable laws which may hereafter
be in effect and which allow a higher maximum nonusurious interest rate than
applicable laws allow as of the date hereof.

“Hydrocarbons” means oil, gas, casinghead gas, drip gasoline, natural gasoline,
condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and all
products refined or separated therefrom.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower or any Guarantor under any Loan Document and (b) to the extent not
otherwise described in (a), Other Taxes.

“Indemnitee” has the meaning assigned to such term in Section 12.03(b).

“Industry Competitor” means (a) any Person (other than Borrower, any Guarantor
or any of their Affiliates or Subsidiaries) that, directly or indirectly, is
actively engaged as one of its principal businesses in lease acquisitions,
exploration and production operations or development of oil and gas properties
(including the drilling and completion of producing wells) and (b) any Person
that is clearly identifiable, solely on the basis of such Person’s name, as an
Affiliate of any such Person (other than any Affiliates of the Borrower);
provided that any Person that would be an Industry Competitor hereunder shall
not constitute an Industry Competitor if (x) such Person is a bank, financial
institution, bona fide debt fund or investment vehicle that is engaged in, or
that advises funds or other investment vehicles that are engaged in, making,
purchasing, holding, or otherwise investing in commercial loans, bonds or
similar extensions of credit or securities in the ordinary course of business
and (y) no Industry Competitor or Affiliate described in the foregoing clauses
(a) and (b) directly or indirectly, possesses the power to direct or cause the
direction of the investment policies of such entity.

“Industry Investment” means Investments and expenditures made in the ordinary
course of, and of a nature that is or shall have become customary in, the Oil
and Gas Business as a means of actively engaging therein through agreements,
transactions, interests or arrangements that permit one to share risks or costs,
comply with regulatory requirements regarding local ownership or satisfy other
objectives customarily achieved through the conduct of Oil and Gas Business
jointly with third parties, including: (1) ownership interests in oil and gas
properties or gathering, transportation, processing, electricity and power
generation, or related systems; and (2) Investments and expenditures in the form
of or pursuant to operating agreements, processing agreements, farm-in
agreements, farm-out agreements, development agreements, area of mutual interest
agreements, unitization agreements, pooling arrangements, joint bidding
agreements, service contracts, joint venture agreements, partnership agreements
(whether general or limited), and other similar agreements (including for
limited liability companies) with third parties.

“Initial Reserve Report” means the report prepared as of December 31, 2016 by
Netherland, Sewell & Associates, Inc. with respect to the Oil and Gas Properties
of the Credit Parties to which Proved Reserves are attributed.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.04.

 

20



--------------------------------------------------------------------------------

“Interest Payment Date” means with respect to any ABR Loan, the last day of each
March, June, September and December and with respect to any Eurodollar Loan, the
last day of the Interest Period applicable to the Borrowing of which such Loan
is a part and, in the case of a Eurodollar Borrowing with an Interest Period of
more than three months’ duration, each day prior to the last day of such
Interest Period that occurs at intervals of three months’ duration after the
first day of such Interest Period.

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, with the consent of each Lender, nine or twelve months) thereafter, as the
Borrower may elect; provided, that (a) if any Interest Period would end on a day
other than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day and (b) any Interest Period pertaining to a
Eurodollar Borrowing that commences on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period. For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

“Interim Redetermination” has the meaning assigned to such term in Section
2.07(b).

“Interim Redetermination Date” means the date on which a Borrowing Base that has
been redetermined pursuant to an Interim Redetermination becomes effective as
provided in Section 2.07(d).

“Investment” means, for any Person:

(a) the acquisition (whether for cash, Property, services or securities or
otherwise) of Equity Interests of any other Person or any agreement to make any
such acquisition (including any “short sale” or any sale of any securities at a
time when such securities are not owned by the Person entering into such short
sale);

(b) the making of any deposit with, or advance, loan or capital contribution to,
assumption of Debt of, purchase or other acquisition of any other Debt of or
equity participation or equity interest in, or other extension of credit to, any
other Person (including the purchase of Property from another Person subject to
an understanding or agreement, contingent or otherwise, to resell such Property
to such Person;

(c) the purchase or acquisition (in one or a series of transactions) of Property
of another Person that constitutes a business unit both before and after such
purchase or acquisition; or

(d) the entering into of any guarantee of, or other surety obligation (including
the deposit of any Equity Interests to be sold) with respect to, Debt of any
other Person;

provided that accounts receivable acquired in the ordinary course of business do
not constitute Investments.

“Investment Grade Period” means, the period from (a) the first date on which
(i) the Borrower has received at least two of the Required Ratings, (ii) all
Liens on the Collateral have been released and (iii) the Borrower has elected
that such Investment Grade Period shall commence until (b) a Borrowing Base
Trigger Event.

 

21



--------------------------------------------------------------------------------

“Issuing Bank” means BMO Harris Bank N.A. in its capacity as the issuer of
Letters of Credit, and its successors in such capacity as provided in Section
2.08(i). Any Issuing Bank (other than BMO Harris Bank N.A.) may, in its
discretion, arrange for one or more Letters of Credit to be issued by Affiliates
of such Issuing Bank, in which case the term “Issuing Bank” shall include any
such Affiliate with respect to Letters of Credit issued by such Affiliate. In
the event there is more than one Issuing Bank hereunder at any time, references
herein and in the other Loan Documents to the “Issuing Bank” shall be deemed to
refer to the Issuing Bank in respect of the applicable Letter of Credit, or to
all Issuing Banks, as the context requires.

“LC Commitment” at any time means $50,000,000.

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of the aggregate Undrawn Amount of all
outstanding Letters of Credit at such time plus the aggregate amount of all LC
Disbursements that have not yet been reimbursed by or on behalf of the Borrower
at such time. The LC Exposure of any Lender at any time shall be its Applicable
Percentage of the total LC Exposure at such time.

“LC Issuance Limit” means, with respect to each Issuing Bank, the amount set
forth on Schedule 1.02 opposite such Issuing Bank’s name.

“Lender Treasury Management Agreement” means a Treasury Management Agreement
between the Borrower or any other Credit Party, on the one hand, and any
counterparty that is a Treasury Management Lender, on the other hand.

“Lenders” means the Persons listed on Annex I, any Person that shall have become
a party hereto pursuant to an Assignment and Assumption, and any Person that
shall have become a party hereto as an Additional Lender pursuant to Section
2.06(c), other than, in each case, any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption.

“Letter of Credit” means any standby letter of credit issued pursuant to this
Agreement.

“Letter of Credit Agreements” means all letter of credit applications and other
agreements (including any amendments, modifications or supplements thereto)
submitted by the Borrower, or entered into by the Borrower, with the Issuing
Bank relating to any Letter of Credit.

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Reuters Screen LIBOR01 Page (or on any successor
or substitute page of such service, or any successor to or substitute for such
service, providing rate quotations comparable to those currently provided on
such page of such service, as determined by the Administrative Agent from time
to time for purposes of providing quotations of interest rates applicable to
dollar deposits in the London interbank market) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period, as the rate for dollar deposits with a maturity comparable to such
Interest Period; provided that if such rate that appears on such screen or page
shall be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement. In the event that such rate is not available at such time for
any reason, then the “LIBO Rate” with respect to such Eurodollar Borrowing for
such Interest Period shall be the rate at which dollar deposits of an amount
comparable to such Eurodollar Borrowing and for a maturity comparable to such
Interest Period are offered by the principal London office of the Administrative
Agent in immediately available funds in the London interbank market at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period.

 

22



--------------------------------------------------------------------------------

“LGS Lease” means the lease agreement pursuant to which Parent Guarantor or its
Subsidiary leases the liquids gathering system used for the purposes of
gathering, separating, collecting and delivery for sale or transport condensate
and water, together with associated natural gas, produced from natural gas and
oil wells located in the Pinedale field in Sublette County, Wyoming.

“Lien” means any interest in Property securing an obligation owed to, or a claim
by, a Person other than the owner of the Property, whether such interest is
based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including but not limited to the lien or
security interest arising from a mortgage, pledge, security agreement,
conditional sale or trust receipt or a lease, consignment or bailment for
security purposes. For the purposes of this Agreement, the Borrower or any other
Credit Party shall be deemed to be the owner of any Property which it has
acquired or holds subject to a conditional sale agreement, or leases under a
financing lease or other arrangement pursuant to which title to the Property has
been retained by or vested in some other Person in a transaction intended to
create a financing.

“Liquidate” means, with respect to any Swap Agreement, the sale, assignment,
novation, unwind or early termination of all or any part of such Swap Agreement;
provided that for purposes of this definition, a Swap Agreement shall not be
deemed to have been Liquidated if, (a) such Swap Agreement is novated to an
Approved Counterparty, with the Borrower or another Credit Party being the
“remaining party” for purposes of such novation, or (b) upon its sale,
assignment, novation, unwind or early termination, it is replaced, in a
substantially contemporaneous transaction, with one or more Swap Agreements with
prices, tenors and volumes not less favorable to the Credit Parties than those
of such replaced Swap Agreements and without cash payments to the Borrower or
any other Credit Party in connection therewith. The terms “Liquidated” and
“Liquidation” have correlative meanings thereto.

“Loan Documents” means this Agreement, the Notes, the Fee Letters, the Letter of
Credit Agreements and the Security Instruments.

“Loan Limit” means (a) at any time that is an Investment Grade Period, the
lesser of (i) the Total Commitment at such time and (ii)(x) the Borrowing Base
in effect at the end of the most recent Borrowing Base Period minus (y) the
aggregate amount of Term Loans then outstanding (without giving effect to any
payments made with respect to such Term Loans after the date of the most recent
Scheduled Redetermination or Interim Redetermination) and (b) during a Borrowing
Base Period, the lesser of (i) the Total Commitment at such time and (ii)(x) the
Borrowing Base at such time as determined in accordance with Section 2.07, as
may be adjusted from time to time pursuant to the provisions of Section 2.07(e),
minus (y) the aggregate amount of Term Loans then outstanding (without giving
effect to any payments made with respect to such Term Loans after the date of
the most recent Scheduled Redetermination or Interim Redetermination).

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

“Majority Lenders” means, at any time while no Loan or LC Exposure is
outstanding, Non-Defaulting Lenders having more than fifty percent (50%) of the
Total Commitments of all Non-Defaulting Lenders, and at any time while any Loan
or LC Exposure is outstanding, Non-Defaulting Lenders holding more than fifty
percent (50%) of the outstanding aggregate principal amount of the Loans and
participation interests in Letters of Credit of all Non-Defaulting Lenders (in
each case without regard to any sale by a Non-Defaulting Lender of a
participation in any Loan under Section 12.04(c)).

“Material Acquisition” means any acquisition of Property or series of related
acquisitions of Property (including by way of merger or consolidation) that
involves the payment of consideration by the Borrower and its Consolidated
Restricted Subsidiaries in excess of the lesser of (a) $75,000,000 and (b) the
greater of (i) five percent (5%) of (x) during any Borrowing Base Period, the
then-effective Borrowing Base or (y) during any Investment Grade Period, ACNTA
and (ii) $50,000,000.

 

23



--------------------------------------------------------------------------------

“Material Adverse Effect” means (i) after giving effect to the filing of the
Chapter 11 Cases, the entry of the Confirmation Order and the confirmation and
consummation of the Plan of Reorganization, (ii) excluding any matters publicly
disclosed prior to the filing of the Chapter 11 Cases, any matters disclosed in
any first day pleadings or declarations in connection with the Chapter 11 Cases
and the events and conditions related and/or leading up to the Chapter 11 Cases
and the effects thereof and (iii) excluding results from (A) general changes in
hydrocarbon prices, (B) general changes in industry or economic conditions, and
(C) general changes in political conditions, including any engagements of
hostilities, acts of war or terrorist activities or changes imposed by a
governmental authority, a material adverse change in, or material adverse effect
on (a) the business, operations, Property or condition (financial or otherwise)
of the Borrower and the Guarantors taken as a whole, (b) the ability of the
Borrower or any Guarantor to perform its obligations under the Loan Documents,
or (c) the rights and remedies of the Administrative Agent, the Issuing Bank or
any Lender under the Loan Documents.

“Material Debt” means Debt (other than the Obligations) of the Borrower or any
other Credit Party with a principal amount in excess of the Threshold Amount.

“Material Disposition” means any disposition of Property or series of related
dispositions of Properties that yields gross proceeds to the Borrower or any of
its Consolidated Restricted Subsidiaries in excess of the lesser of (a)
$75,000,000 and (b) the greater of (i) five percent (5%) of (x) during any
Borrowing Base Period, the then-effective Borrowing Base or (y) during any
Investment Grade Period, ACNTA and (ii) $50,000,000.

“Maturity Date” means the date that is fifty-seven (57) months after the
Effective Date, or, if such date is not a Business Day, the Business Day
immediately following such anniversary.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto that
is a nationally recognized rating agency.

“Mortgaged Property” means, at any time, any real or immovable Property owned by
the Borrower or any Guarantor which is subject to the Liens existing at such
time under the terms of the Security Instruments.

“Net Working Capital” means (a) all current assets of the Parent Guarantor, the
Borrower and any Restricted Subsidiaries, except current assets from commodity
price risk management activities arising in the ordinary course of the Oil and
Gas Business, less (b) all current liabilities of the Parent Guarantor, the
Borrower and any Restricted Subsidiaries, except current liabilities
(i) associated with asset retirement obligations relating to Oil and Gas
Properties, (ii) included in Debt and (iii) any current liabilities from
commodity price risk management activities arising in the ordinary course of the
Oil and Gas Business, in each case as set forth in the consolidated financial
statements of the Borrower prepared in accordance with GAAP (excluding any
adjustments made pursuant to FASB ASC 815).

“New Borrowing Base Notice” has the meaning assigned to such term in Section
2.07(d).

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

24



--------------------------------------------------------------------------------

“Notes” means the promissory notes of the Borrower described in Section 2.02(d)
and being substantially in the form of Exhibit A or such other form approved by
the Administrative Agent, together with all amendments, modifications,
replacements, extensions and rearrangements thereof.

“Obligations” means any and all amounts owing or to be owing (including all
interest on any of the Loans, any interest accruing at any post-default rate and
interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrower or any Guarantor (or which could accrue but for the operation of
applicable bankruptcy or insolvency laws), whether or not a claim for
post-filing or post-petition interest is allowed in such proceeding) by the
Borrower or any Guarantor (whether direct or indirect (including those acquired
by assumption), absolute or contingent, due or to become due, now existing or
hereafter arising): (a) to the Administrative Agent, the Collateral Agent, the
Issuing Bank or any Lender under any Loan Document, (b) to any Secured Swap
Party under any Secured Swap Agreement, but excluding any additional
transactions or confirmations entered into (i) after such Secured Swap Party
ceases to be a Lender or an Affiliate of a Lender or (ii) after assignment by a
Secured Swap Party to another Secured Swap Party that is not a Lender or an
Affiliate of a Lender, or (c) to any Treasury Management Lender under any Lender
Treasury Management Agreement, including in each case all renewals, extensions
and/or rearrangements of any of the above; provided that solely with respect to
any Guarantor that is not an “eligible contract participant” under the Commodity
Exchange Act or any regulations promulgated thereunder, Excluded Swap
Obligations of such Guarantor shall in any event be excluded from “Obligations”
owing by such Guarantor.

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Oil and Gas Business” means the business of acquiring, exploring, drilling,
exploiting, developing, producing, operating, treating, storing, gathering,
processing, and selling oil and gas and the products thereof, together with
activities (including physical and financial hedging and swapping) that are
ancillary thereto.

“Oil and Gas Properties” means rights, titles, interests and estates in and to
oil and gas leases, oil, gas and mineral leases, or other liquid or gaseous
hydrocarbon leases, mineral fee interests, overriding royalty and royalty
interests, net profit interests and production payment interests, including any
reserved or residual interests of whatever nature and including any interests
acquired pursuant to unit agreements, pooling agreements and declarations of
pooled units; provided, that, for the avoidance of doubt, “Oil and Gas
Properties” shall exclude all easements and rights of way used or to be used in
connection with any gathering system. Unless otherwise indicated herein, each
reference to the term “Oil and Gas Properties” means any and all Oil and Gas
Properties owned at the time in question by the Borrower and the other Credit
Parties.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 5.04 or Section 5.05).

 

25



--------------------------------------------------------------------------------

“Parent Guarantor” has the meaning assigned to such term in the preamble hereto.

“Participant” has the meaning assigned to such term in Section 12.04(c).

“Participant Register” has the meaning assigned to such term in Section
12.04(c).

“PBGC” means the Pension Benefit Guaranty Corporation and any Person succeeding
to any or all of its functions under ERISA.

“Permitted Investors” means, collectively, any Person that, on the Effective
Date, after giving effect to the Plan of Reorganization, is the beneficial
owner, together with any of its Affiliates (but excluding any operating
portfolio companies of the foregoing Persons), of Equity Interests representing
10% or more of the aggregate ordinary voting power represented by the issued and
outstanding Equity Interests of the Borrower at such time.

“Permitted Lien” means any Lien permitted under Section 9.03.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan, as defined in section 3(2) of
ERISA (other than a multiemployer plan as defined in section 4001(a)(3) of
ERISA), that is subject to Title IV of ERISA or section 412 of the Code and that
is sponsored, maintained or contributed to by Parent Guarantor, the Borrower or
a Subsidiary with respect to which any of them has or could reasonably expect to
have any liability, including on account of an ERISA Affiliate.

“Plan Effective Date” means the “Effective Date” as defined in the Plan of
Reorganization.

“Plan of Reorganization” has the meaning assigned to such term in the recitals
hereto.

“Platform” has the meaning assigned such term in Section 8.01.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by the Administrative Agent as its prime rate in effect at its principal
office in San Francisco, California; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective. Such rate is set by the Administrative Agent as a general reference
rate of interest, taking into account such factors as the Administrative Agent
may deem appropriate; it being understood that many of the Administrative
Agent’s commercial or other loans are priced in relation to such rate, that it
is not necessarily the lowest or best rate actually charged to any customer and
that the Administrative Agent may make various commercial or other loans at
rates of interest having no relationship to such rate.

“Projected Volume” means, at any time, the Borrower’s reasonably anticipated
projected future production from Oil and Gas Properties of the Borrower and the
other Credit Parties.

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible, including cash, securities,
accounts and contract rights.

 

26



--------------------------------------------------------------------------------

“Proposed Borrowing Base” has the meaning assigned to such term in Section
2.07(c)(i).

“Proposed Borrowing Base Notice” has the meaning assigned to such term in
Section 2.07(c)(ii).

“Proved Reserves” means “Proved Reserves” as defined in the Definitions for Oil
and Gas Reserves (as used in this paragraph, the “Definitions”) promulgated by
the Society of Petroleum Engineers (or any generally recognized successor) as in
effect at the time in question. “Proved Developed Producing Reserves” means
Proved Reserves which are categorized as both “Developed” and “Producing” in the
Definitions, “Proved Developed Nonproducing Reserves” means Proved Reserves
which are categorized as both “Developed” and “Nonproducing” in the Definitions,
and “Proved Undeveloped Reserves” means Proved Reserves which are categorized as
“Undeveloped” in the Definitions.

“Public Lender” has the meaning assigned such term in Section 8.01.

“Purchase Money Indebtedness” means Debt, the proceeds of which are used to
finance the acquisition, construction, or improvement of inventory, equipment or
other Property in the ordinary course of business.

“PV-9” means, with respect to any Proved Reserves expected to be produced from
any Borrowing Base Properties (or in connection with any proposed acquisition,
Oil and Gas Properties that will be acquired by the Borrower or any Restricted
Subsidiary), the net present value, discounted at 9% per annum, of the future
net revenues expected to accrue to the Borrower’s and the Credit Parties’
collective interests in such reserves during the remaining expected economic
lives of such reserves, calculated in accordance with the Bank Price Deck, in
each case, without giving effect to non-property related expenses such as
general and administrative expenses, debt service, future income tax expenses
and depreciation, depletion and amortization.

“Qualified ECP Counterparty” means, in respect of any CFTC Hedging Obligation,
the Borrower and each Guarantor to the extent that such Person (a) has total
assets exceeding $10,000,000 at the time any guaranty of obligations under such
CFTC Hedging Obligation or any grant of a security interest to secure such CFTC
Hedging Obligation becomes effective or (b) otherwise constitutes an “eligible
contract participant” with respect to such Swap Agreement under the Commodity
Exchange Act and can cause another Person to qualify as an “eligible contract
participant” at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.

“Redemption” means with respect to any Debt, the repurchase, redemption,
prepayment, repayment, defeasance or any other acquisition or retirement for
value (or the segregation of funds with respect to any of the foregoing) of such
Debt. “Redeem” has the correlative meaning thereto.

“Redetermination Date” means, with respect to any Scheduled Redetermination or
any Interim Redetermination, the date that the redetermined Borrowing Base
related thereto becomes effective pursuant to Section 2.07(d).

“Register” has the meaning assigned to such term in Section 12.04(b)(iv).

“Regulation D” means Regulation D of the Board, as the same may be amended,
supplemented or replaced from time to time.

 

27



--------------------------------------------------------------------------------

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors (including attorneys, accountants and experts) of such Person and such
Person’s Affiliates.

“Release” means any depositing, spilling, leaking, pumping, pouring, placing,
emitting, discarding, abandoning, emptying, discharging, migrating, injecting,
escaping, leaching, dumping, or disposing.

“Remedial Work” has the meaning assigned to such term in Section 8.10(a).

“Required Lenders” means, at any time while no Loan or LC Exposure is
outstanding, Non-Defaulting Lenders having at least sixty-six and two-thirds
percent (66-2/3%) of the Total Commitment of all Non-Defaulting Lenders, and at
any time while any Loan or LC Exposure is outstanding, Non-Defaulting Lenders
holding at least sixty-six and two-thirds percent (66-2/3%) of the outstanding
aggregate principal amount of the Loans and participation interests in Letters
of Credit of all Non-Defaulting Lenders (in each case without regard to any sale
by a Non-Defaulting Lender of a participation in any Loan under Section
12.04(c)).

“Required Ratings” means the Borrower’s Credit Rating is (a) Baa3 with a stable
or better outlook, or higher, from Moody’s, (b) BBB- with a stable or better
outlook, or higher, from S&P or (c) BBB- with a stable or better outlook, or
higher from Fitch.

“Reserve Report” means the Initial Reserve Report and each subsequent report, in
form and substance reasonably satisfactory to the Administrative Agent, setting
forth, as of each of the following dates:

July 1, 2017 and each July 1 thereafter

January 1, 2018 and each January 1 thereafter

(or such other date in the event of an Interim Redetermination), the oil and gas
reserves attributable to the Oil and Gas Properties of the Borrower and the
other Credit Parties, together with a projection of the rate of production and
future net income, taxes, operating expenses and capital expenditures with
respect thereto as of such date, based upon the pricing assumptions consistent
with the Administrative Agent’s lending requirements at the time.

“Responsible Officer” means, as to any Person, the Chief Executive Officer, the
President, any Financial Officer or any Vice President of such Person. Unless
otherwise specified, all references to a Responsible Officer herein mean a
Responsible Officer of the Borrower.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other Property) with respect to any Equity Interest in the
Borrower or any other Credit Party, or any payment (whether in cash, securities
or other Property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any Equity Interest in the Borrower or any other Credit Party.

“Restricted Subsidiary” means any Subsidiary of the Borrower that is not an
Unrestricted Subsidiary.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
outstanding principal amount of such Lender’s Loans and its LC Exposure at such
time.

 

28



--------------------------------------------------------------------------------

“Rolling Period” means for the end of any fiscal quarter, the period of four
(4) consecutive fiscal quarters ending on the last day of such fiscal quarter.

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc., and any successor thereto that is a nationally recognized
rating agency.

“Sanction” means any economic or financial sanction or trade embargo imposed,
administered or enforced from time to time by the U.S. government, including
those administered by OFAC, the U.S. Department of the Treasury or the U.S.
Department of State.

“Sanctioned Country” means, at any time, a country, territory or region which is
itself, or whose government is, the subject or target of any Sanctions
(including Cuba, Iran, North Korea, Sudan and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of the Treasury or the U.S. Department of State, (b) any Person
operating, organized or resident in a Sanctioned Country or (c) any Person owned
or controlled by any such Person or Persons described in the foregoing clauses
(a) or (b).

“Scheduled Redetermination” has the meaning assigned to such term in Section
2.07(b).

“Scheduled Redetermination Date” means the date on which a Borrowing Base that
has been redetermined pursuant to a Scheduled Redetermination becomes effective
as provided in Section 2.07(d).

“SEC” means the Securities and Exchange Commission or any successor Governmental
Authority.

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the Collateral Agent, the Treasury Management Lenders and Secured Swap Parties,
and “Secured Party” means any of them individually.

“Secured Swap Agreement” means (a) any Swap Agreement between (i) the Borrower
or any other Credit Party and (ii) any Lender or Affiliate of a Lender that
exists on the Effective Date, and (b) any Swap Agreement between (i) the
Borrower or any other Credit Party and (ii) any Person that is, on the date such
Swap Agreement was entered into, a Lender or an Affiliate of a Lender, in each
case, even if such Person subsequently ceases to be a Lender (or an Affiliate
thereof) for any reason.

“Secured Swap Obligations” means Obligations referred to in clause (b) of the
definition of Obligations.

“Secured Swap Party” means the counterparty opposite the Borrower or any other
Credit Party under any Secured Swap Agreement.

“Securities Account” shall have the meaning set forth in Article 9 of the
Uniform Commercial Code or other applicable law.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Security Instruments” means the mortgages, deeds of trust, pledge agreements,
security agreements, control agreements and other agreements, instruments,
supplements or certificates described

 

29



--------------------------------------------------------------------------------

or referred to in Exhibit E, and any and all other agreements, instruments,
supplements, consents or certificates (including the Collateral Agency Agreement
and the Guaranty and Collateral Agreement) now or hereafter executed and
delivered by the Borrower, any other Credit Party, or any other Person (other
than Secured Swap Agreements or participation or similar agreements between any
Lender and any other lender or creditor with respect to any Obligations pursuant
to this Agreement) in order to guarantee or provide collateral security for the
payment or performance of the Obligations, the Notes, this Agreement or
reimbursement obligations under the Letters of Credit, as such agreements may be
amended, modified, supplemented or restated from time to time.

“Senior Notes” means (a) the Existing Senior Notes and (b) unsecured notes or
bonds from time to time issued pursuant to one or more public or private capital
markets financings (in each case, as modified, renewed, refunded, replaced in
any manner or refinanced in whole or in part from time to time in compliance
with this Agreement); provided that (i) such notes or bonds do not provide for
any amortization of principal or any scheduled or mandatory prepayments,
redemptions, repayments, or defeasance of principal on any date prior to 91 days
after the Maturity Date (other than provisions requiring offers to repurchase in
connection with asset sales or any change of control), (ii) such notes or bonds
have a scheduled maturity date that is no earlier than 91 days after the
Maturity Date, (iii) the financial ratio covenants, negative covenants and
events of default pertaining to such notes or bonds are not materially more
onerous, taken as a whole, than the financial ratio covenants, negative
covenants and Events of Default contained in this Agreement and (iv) both
immediately before and immediately after giving effect to the incurrence of any
principal Debt under such notes or bonds, no Event of Default or Borrowing Base
Deficiency exists or would exist after giving effect to any concurrent repayment
of other Debt with the proceeds of such incurrence and any automatic reduction
in the Borrowing Base pursuant to Section 2.07(e).

“Senior Notes Debt” means unsecured Debt in respect of Senior Notes, including
the principal amounts owing thereunder and any associated obligations to pay
interest, premiums, indemnifications, expenses, costs or other amounts.

“Senior Notes Documents” means each indenture or agreement providing for Senior
Notes Debt, the Senior Notes, all guaranties of Senior Notes, and any other
instruments or agreements made or delivered by Parent Guarantor, the Borrower or
any Restricted Subsidiary in connection with such Senior Notes Debt in each
case, as amended, restated, modified, supplemented, renewed or replaced in any
manner (whether upon or after termination or otherwise) from time to time.

“Specified Commodity Sale Contract” means any contract for the sale of
Hydrocarbons for a price to be calculated at the time of delivery based on the
market or index price for a location other than the delivery point (as defined
in such sale contract) of the Hydrocarbons sold pursuant to such sale contract
(together with any related asset management agreement for the release of
transportation capacity between such locations), which sale transaction is
intended to be settled by physical delivery of such Hydrocarbons by the Borrower
or any other Credit Party to a Person that is, on the date such contract is
entered into, a Lender or an Affiliate of a Lender, in each case even if such
Person subsequently ceases to be a Lender or an Affiliate of a Lender for any
reason.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to

 

30



--------------------------------------------------------------------------------

such reserve requirements without benefit of or credit for proration, exemptions
or offsets that may be available from time to time to any Lender under such
Regulation D or any comparable regulation. The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.

“subsidiary” means, with respect to any Person (the “parent”) at any date,
(a) any other Person the accounts of which would be consolidated with those of
the parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, or (b) any
other Person of which Equity Interests representing more than 50% of the equity
or more than 50% of the ordinary voting power (irrespective of whether or not at
the time Equity Interests of any other class or classes of such Person shall
have or might have voting power by reason of the happening of any contingency)
are, as of such date, owned, Controlled or held by the parent or one or more
subsidiaries of the parent or by the parent and one or more subsidiaries of the
parent.

“Subsidiary” means, unless stated otherwise, any subsidiary of the Borrower.

“Subsidiary Guarantor” means any subsidiary of the Borrower that is a Guarantor.

“Super Majority Lenders” means, at any time while no Loans or LC Exposure is
outstanding, Non-Defaulting Lenders having more than eighty percent (80%) of the
Total Commitments of all Non-Defaulting Lenders, and at any time while any Loans
or LC Exposure is outstanding, Non-Defaulting Lenders holding more than eighty
percent (80%) of the outstanding aggregate principal amount of the Loans and
participation interests in Letters of Credit of all Non-Defaulting Lenders (in
each case without regard to any sale by a Non-Defaulting Lender of a
participation in any Loan under Section 12.04(c)).

“Swap Agreement” means (a) any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement, whether
exchange traded, “over-the-counter” or otherwise, involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that (i) no phantom stock or
similar plan providing for payments only on account of services provided by
current or former directors, officers, employees or consultants of the Borrower
or the other Credit Parties shall be a Swap Agreement and (ii) no sale of a
commodity for deferred shipment or delivery that is intended to be physically
settled (other than a forward sale contract to the extent that it provides, at
the time such contract (or a specified portion of such contract or a specified
transaction under such contract) is entered into, for all in fixed prices;
provided, that, the Borrower’s or any other Credit Party’s election for “first
of month” pricing or other one month pricing pursuant to a forward sale contract
for deliveries of Hydrocarbons for the immediately following calendar month
shall be deemed not to be a contract for an all in fixed price for purposes of
this definition) shall be a Swap Agreement pursuant to this clause (a), and
(b) any Secured Lender Physical Contract. If multiple transactions are entered
into under a master agreement, each transaction is a separate Swap Agreement.

“Swap PV” means, with respect to any Swap Agreement in respect of commodities,
the net present value, discounted at 9% per annum, of the future receipts
expected to be paid to the Borrower or the other Credit Parties under such Swap
Agreement, calculated in accordance with the Bank Price Deck; provided that the
“Swap PV” shall never be less than $0.00.

“Swap Termination Value” means, in respect of any one or more Swap Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Agreements, (a) for any date on or after the
date such Swap Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s) and (b) for any
date prior to the date

 

31



--------------------------------------------------------------------------------

referenced in clause (a), the amount(s) determined as the mark-to-market
value(s) for such Swap Agreements, as determined by the counterparties to such
Swap Agreements (including, without duplication, any unpaid amounts due on the
date of calculation).

“Synthetic Leases” means, in respect of any Person, all leases which shall have
been, or should have been, in accordance with GAAP, treated as operating leases
on the financial statements of the Person liable (whether contingently or
otherwise) for the payment of rent thereunder and which were properly treated as
indebtedness for borrowed money for purposes of U.S. federal income taxes, if
the lessee in respect thereof is obligated to either purchase for an amount in
excess of, or pay upon early termination an amount in excess of, 80% of the
residual value of the Property subject to such operating lease upon expiration
or early termination of such lease.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

“Termination Date” means the earlier of the Maturity Date and the date of
termination of the Commitments.

“Term Loans” means “Loans” as defined under the Term Loan Agreement.

“Term Loan Administrative Agent” means the administrative agent under the Term
Loan Agreement

“Term Loan Agreement” means that certain Senior Secured Term Loan Agreement,
dated as of April 12, 2017 by and between the Borrower, the lenders party
thereto, and Barclays Bank PLC, as administrative agent.

“Term Loan Documents” means “Loan Documents” as defined under the Term Loan
Agreement.

“Term Loan Exposure” means, with respect to any Term Loan Lender at any time,
the outstanding principal amount of such Term Loan Lender’s Term Loans.

“Term Loan Lenders” means the “Lenders” as defined under the Term Loan
Agreement.

“Total Commitment” means the sum of the Commitments of the Lenders.

“Threshold Amount” means the greater of (a) the lesser of (i) five percent (5%)
of (x) during any Borrowing Base Period, the then-effective Borrowing Base or
(y) during any Investment Grade Period, ACNTA and (ii) $65,000,000 and (b)
$50,000,000.

“Total Exposure” means, as of any date of determination, the sum of the
aggregate Revolving Credit Exposure and the aggregate Term Loan Exposure at such
date.

“Transactions” means, (a) with respect to the Borrower, the execution, delivery
and performance by the Borrower of this Agreement, each other Loan Document to
which it is a party, each Term Loan Document to which it is a party and each
Senior Notes Document to which it is a party, the borrowing of Loans and the
issuance of Letters of Credit hereunder, the borrowing of Term Loans and the
issuance of the Existing Senior Notes and the grant of Liens by the Borrower on
Mortgaged Properties and other Collateral pursuant to the Security Instruments
and (b) with respect to each Guarantor, the execution, delivery and performance
by such Guarantor of each Loan Document, Term Loan Document and Senior

 

32



--------------------------------------------------------------------------------

Notes Document to which it is a party, the guaranteeing of the Obligations by
such Guarantor, the guaranteeing of the obligations under the Term Loan
Documents and the Senior Notes Documents and the grant by such Guarantor of
Liens on Mortgaged Properties and other Collateral pursuant to the Security
Instruments.

“Transfer” has the meaning assigned to such term in Section 9.11.

“Treasury Management Agreement” means any agreement to provide cash management
services, including treasury, depositing, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.

“Treasury Management Lender” means any Person that, at the time it enters into a
Treasury Management Agreement, is a Lender or an Affiliate of a Lender, in its
capacity as a party to such Treasury Management Agreement.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Alternate Base Rate or the Adjusted LIBO Rate.

“Ultra Petroleum” has the meaning assigned to such term in the preamble hereto.

“Undrawn Amount” means, at any time, with respect to any Letter of Credit, the
maximum amount that may be drawn under such Letter of Credit after giving effect
to (a) all provisions in such Letter of Credit providing for future automatic
increases in the amount that may be drawn under such Letter of Credit
(regardless of whether such automatic increases have then occurred at such time)
and (b) any amounts previously drawn under such Letter of Credit.

“Uniform Commercial Code” means the Uniform Commercial Code, as in effect from
time to time, of the State of New York or of any other state the laws of which
are required as a result thereof to be applied in connection with the
attachment, perfection or priority of, or remedies with respect to,
Administrative Agent’s or any Secured Party’s Lien on any Collateral.

“Unproven Acreage” means, at any time, all Oil and Gas Properties that had no
Proved Reserves attributed thereto in the then most recent Reserve Report
(including, for the avoidance of doubt, Oil and Gas Properties not evaluated in
the most recent Reserve Report).

“Unrestricted Parent Entity” means any Subsidiary of Ultra Petroleum other than
UP Energy or any Subsidiary of UP Energy other than the Borrower.

“Unrestricted Subsidiary” means (a) any Subsidiary of the Borrower designated as
such on Schedule 7.14, (b) which the Borrower has designated in writing to the
Administrative Agent to be an Unrestricted Subsidiary pursuant to Section 9.15
or (c) any subsidiary of an Unrestricted Subsidiary.

“UP Energy” has the meaning assigned to such term in the preamble hereto.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 5.03(g)(iii).

“Volumetric Production Payments” means production payment obligations recorded
as deferred revenue in accordance with GAAP, together with all undertakings and
obligations in connection therewith.

 

33



--------------------------------------------------------------------------------

“Withholding Agent” means the Borrower, any Guarantor or the Administrative
Agent.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.03 Types of Loans and Borrowings. For purposes of this Agreement,
Loans and Borrowings, respectively, may be classified and referred to by Type
(e.g., a “Eurodollar Loan” or a “Eurodollar Borrowing”).

Section 1.04 Terms Generally; Rules of Construction. The definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include”,
“includes” and “including” as used in this Agreement shall be deemed to be
followed by the phrase “without limitation”. The word “or” is not exclusive. The
word “shall” shall be construed to have the same meaning and effect as the word
“will”. Unless the context requires otherwise (a) any definition of or reference
to any agreement, instrument or other document herein shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth in the Loan Documents), (b)
any reference herein to any law shall be construed as referring to such law as
amended, modified, codified or reenacted, in whole or in part, and in effect
from time to time, (c) any reference herein to any Person shall be construed to
include such Person’s successors and assigns (subject to the restrictions
contained in the Loan Documents), (d) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (e) with
respect to the determination of any time period, the word “from” means “from and
including” and the word “to” means “to and including”, (f) any reference herein
to Articles, Sections, Annexes, Exhibits and Schedules shall be construed to
refer to Articles and Sections of, and Annexes, Exhibits and Schedules to, this
Agreement and (g) with respect to the requirement to deliver any certificate, an
executed paper copy of such certificate shall accompany any other form of
delivery permitted hereunder. No provision of this Agreement or any other Loan
Document shall be interpreted or construed against any Person solely because
such Person or its legal representative drafted such provision.

Section 1.05 Accounting Terms and Determinations; GAAP. Unless otherwise
specified herein, all accounting terms used herein shall be interpreted, all
determinations with respect to accounting matters hereunder shall be made, and
all financial statements and certificates and reports as to financial matters
required to be furnished to the Administrative Agent or the Lenders hereunder
shall be prepared, in accordance with GAAP, applied on a basis consistent with
the financial statements referred to in Section 7.04(a) except for changes in
which the Borrower’s independent certified public accountants concur and which
are disclosed to the Administrative Agent as part of, or along with, the audited
annual financial statements delivered to the Lenders pursuant to Section
8.01(a); provided that, unless the Borrower and the Majority Lenders shall
otherwise agree in writing, no such change shall modify or affect the manner in
which compliance with the covenants set forth in Article IX is computed such
that all such computations shall be conducted utilizing financial information
presented consistently with prior periods. Notwithstanding anything herein to
the contrary, for the purposes of calculating any of the ratios tested under
Section 9.01, and the components of each of such ratios, Parent Guarantor and
all Unrestricted Subsidiaries, and all subsidiaries of the Unrestricted
Subsidiaries (including their assets, liabilities, income, losses, cash flows,
and the elements thereof) shall be excluded, except for any cash dividends or
distributions actually paid by any Unrestricted Subsidiary or any of its
subsidiaries to the Borrower or any Restricted Subsidiary, which shall be deemed
to be income to the Borrower or such Restricted Subsidiary when actually
received by it.

 

34



--------------------------------------------------------------------------------

ARTICLE II

THE CREDITS

Section 2.01 Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees to make Loans to the Borrower during the Availability Period
in an aggregate principal amount that will not result in such Lender’s Revolving
Credit Exposure exceeding such Lender’s Commitment or the total Revolving Credit
Exposures exceeding the Loan Limit. Within the foregoing limits and subject to
the terms and conditions set forth herein, the Borrower may borrow, repay and
reborrow the Loans.

Section 2.02 Loans and Borrowings.

(a) Borrowings; Several Obligations. Each Loan shall be made as part of a
Borrowing consisting of Loans made by the Lenders ratably in accordance with
their respective Commitments. The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.

(b) Types of Loans. Subject to Section 3.03, each Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request in
accordance herewith. Each Lender at its option may make any Eurodollar Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of the Borrower to repay such Loan in accordance with the terms of this
Agreement.

(c) Minimum Amounts; Limitation on Number of Borrowings. At the commencement of
each Interest Period for any Eurodollar Borrowing, such Borrowing shall be in an
aggregate amount that is an integral multiple of $100,000 and not less than
$500,000. At the time that each ABR Borrowing is made, such Borrowing shall be
in an aggregate amount that is an integral multiple of $100,000 and not less
than $500,000; provided that, notwithstanding the foregoing, an ABR Borrowing
may be in an aggregate amount that is equal to the entire unused balance of the
total Commitments or that is required to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.08(e). Borrowings of more than one
Type may be outstanding at the same time, provided that there shall not at any
time be more than a total of ten Eurodollar Borrowings outstanding.
Notwithstanding any other provision of this Agreement, the Borrower shall not be
entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Maturity
Date.

(d) Notes. Upon request of a Lender, the Loans made by such Lender shall be
evidenced by a single promissory note of the Borrower in substantially the form
of Exhibit A, and (i) in the case of any Lender party hereto as of the date of
this Agreement, such Note shall be dated as of the date of this Agreement,
(ii) in the case of any Lender that becomes a party hereto pursuant to an
Assignment and Assumption, such Note shall be dated as of the effective date of
the Assignment and Assumption, or (iii) in the case of any Lender that becomes a
party hereto in connection with an increase in the Total Commitment pursuant to
Section 2.06(c), as of the effective date of such increase, in each case,
payable to such Lender in a principal amount equal to its Commitment as in
effect on such date, and otherwise duly completed. In the event that any
Lender’s Commitment increases or decreases for any reason (whether pursuant to
Section 2.06, Section 12.04(b) or otherwise), the Borrower shall, upon request
of such Lender, deliver or cause to be delivered on the effective date of such
increase or decrease, a new Note payable to such Lender in a principal amount
equal to its Commitment after giving effect to

 

35



--------------------------------------------------------------------------------

such increase or decrease, and otherwise duly completed, against return to the
Borrower of the Note so replaced. The date, amount, Type, interest rate and, if
applicable, Interest Period of each Loan made by each Lender, and all payments
made on account of the principal thereof, shall be recorded by such Lender on
its books for its Note, and, prior to any transfer, may be endorsed by such
Lender on a schedule attached to such Note or any continuation thereof or on any
separate record maintained by such Lender. Failure to make any such notation or
to attach a schedule shall not affect any Lender’s or the Borrower’s rights or
obligations in respect of such Loans or affect the validity of such transfer by
any Lender of its Note.

Section 2.03 Requests for Borrowings. To request a Borrowing, the Borrower shall
notify the Administrative Agent of such request in writing in the case of a
Eurodollar Borrowing, not later than 12:00 noon, New York City time, three
Business Days before the date of the proposed Borrowing or, in the case of an
ABR Borrowing, not later than 12:00 noon, New York City time, one Business Day
before the date of the proposed Borrowing; provided that no such notice shall be
required for any deemed request of an ABR Borrowing to finance the reimbursement
of an LC Disbursement as provided in Section 2.08(e). Each such written
Borrowing Request shall be irrevocable and shall be in substantially the form of
Exhibit B and signed by the Borrower. Each such written Borrowing Request shall
specify the following information in compliance with Section 2.02:

(a) the aggregate amount of the requested Borrowing;

(b) the date of such Borrowing, which shall be a Business Day;

(c) whether such Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing;

(d) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”;

(e) the amount of the then effective Borrowing Base, the amount of the then
effective Total Commitment, the current Loan Limit, the current total Term Loan
Exposures, the current total Revolving Credit Exposures (without regard to the
requested Borrowing) and the pro forma total Revolving Credit Exposures (giving
effect to the requested Borrowing); and

(f) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.05.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Each Borrowing
Request shall constitute a representation by the Borrower that the amount of the
requested Borrowing shall not cause the total Revolving Credit Exposures to
exceed the Loan Limit.

Promptly following receipt of a Borrowing Request in accordance with this
Section 2.03, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

Section 2.04 Interest Elections.

(a) Conversion and Continuance. Each Borrowing initially shall be of the Type
specified in the applicable Borrowing Request and, in the case of a Eurodollar
Borrowing, shall have an initial Interest Period as specified in such Borrowing
Request. Thereafter, the Borrower may elect to

 

36



--------------------------------------------------------------------------------

convert such Borrowing to a different Type or to continue such Borrowing and, in
the case of a Eurodollar Borrowing, may elect Interest Periods therefor, all as
provided in this Section 2.04. The Borrower may elect different options with
respect to different portions of the affected Borrowing, in which case each such
portion shall be allocated ratably among the Lenders holding the Loans
comprising such Borrowing, and the Loans comprising each such portion shall be
considered a separate Borrowing.

(b) Interest Election Requests. To make an election pursuant to this
Section 2.04, the Borrower shall notify the Administrative Agent of such
election in writing by the time that a Borrowing Request would be required under
Section 2.03 if the Borrower were requesting a Borrowing of the Type resulting
from such election to be made on the effective date of such election. Each such
written Interest Election Request shall be irrevocable and shall be in
substantially the form of Exhibit C and signed by the Borrower.

(c) Information in Interest Election Requests. Each written Interest Election
Request shall specify the following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to Section 2.04(c)(iii) and (iv) shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

(v) If any such Interest Election Request requests a Eurodollar Borrowing but
does not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Notice to Lenders by the Administrative Agent. Promptly following receipt of
an Interest Election Request, the Administrative Agent shall advise each Lender
of the details thereof and of such Lender’s portion of each resulting Borrowing.

(e) Effect of Failure to Deliver Timely Interest Election Request and Events of
Default on Interest Election. If the Borrower fails to deliver a timely Interest
Election Request with respect to a Eurodollar Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing shall be
converted to an ABR Borrowing. Notwithstanding any contrary provision hereof, if
an Event of Default has occurred and is continuing: no outstanding Borrowing may
be converted to or continued as a Eurodollar Borrowing (and any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective)
and unless repaid, each Eurodollar Borrowing shall be converted to an ABR
Borrowing at the end of the Interest Period applicable thereto.

 

37



--------------------------------------------------------------------------------

Section 2.05 Funding of Borrowings.

(a) Funding by Lenders. Each Lender shall make each Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds by 1:00 p.m., New York City time, to the account of the Administrative
Agent most recently designated by it for such purpose by notice to the Lenders.
The Administrative Agent will make such Loans available to the Borrower by
promptly crediting the amounts so received, in like funds, to an account of the
Borrower maintained with a Lender and designated by the Borrower in the
applicable Borrowing Request; provided that ABR Loans made to finance the
reimbursement of an LC Disbursement as provided in Section 2.08(e) shall be
remitted by the Administrative Agent to the Issuing Bank. Nothing herein shall
be deemed to obligate any Lender to obtain the funds for its Loan in any
particular place or manner or to constitute a representation by any Lender that
it has obtained or will obtain the funds for its Loan in any particular place or
manner.

(b) Presumption of Funding by the Lenders. Unless the Administrative Agent shall
have received notice from a Lender prior to the proposed date of any Borrowing
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with Section
2.05(a) and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount.    In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at in the case of such Lender, the greater of the Federal Funds Effective
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation or in the case of the Borrower,
the interest rate applicable to ABR Loans. If such Lender pays such amount to
the Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing. Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.

Section 2.06 Increase, Reduction and Termination of Total Commitment.

(a) Scheduled Termination of Commitments. Unless previously terminated, the
Commitments shall terminate on the Maturity Date. If at any time the Borrowing
Base or the Total Commitment is terminated or reduced to zero, then the
Commitments shall terminate on the effective date of such termination or
reduction.

(b) Optional Termination and Reduction of Total Commitment.

(i) The Borrower may at any time terminate, or from time to time reduce, the
Total Commitment; provided that (A) each reduction of the Total Commitment shall
be in an amount that is an integral multiple of $1,000,000 and not less than
$2,000,000, (B) the Borrower shall not terminate or reduce the Total Commitment
if, after giving effect to any concurrent prepayment of the Loans in accordance
with Section 3.04(c)(i), the total Revolving Credit Exposures would exceed the
Total Commitments, and (C) upon any reduction of the Total Commitment, the
Commitments shall be automatically reduced (ratably among the Lenders in
accordance with each Lender’s Applicable Percentage) so that they equal the
Total Commitment as so reduced.

(ii) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Total Commitment under Section 2.06(b)(i) at least three
Business Days prior to the effective date of such termination or reduction,
specifying such election and the effective date thereof. Promptly following
receipt of any notice, the Administrative Agent shall advise the Lenders of the

 

38



--------------------------------------------------------------------------------

contents thereof. Each notice delivered by the Borrower pursuant to this Section
2.06(b)(ii) shall be irrevocable; provided, however, that such notice of
commitment reduction may state that such termination or reduction is conditioned
upon the effectiveness of other credit facilities, the proceeds of which shall
be used to repay the Obligations, in which case such notice may be revoked by
the Borrower (by written notice provided to Agent prior to the specified
effective date thereof) if such condition is not satisfied. Each reduction of
the Total Commitment shall be made ratably among the Lenders in accordance with
each Lender’s Applicable Percentage.

(c) Increases, Reductions and Terminations of Total Commitment.

(i) Subject to the conditions set forth in Section 2.06(c)(ii), the Borrower may
increase the Total Commitment then in effect by (A) increasing the Commitment of
a Lender or (B) causing a Person that is acceptable to the Administrative Agent
and each Issuing Bank that at such time is not a Lender to become a Lender (any
such Person that is not at such time a Lender and becomes a Lender, an
“Additional Lender”), or (C) a combination of the methods described in clauses
(A) and (B).

(ii) Any increase in the Total Commitment shall be subject to the following
additional conditions:

(A) such increase shall not be less than $25,000,000 unless the Administrative
Agent otherwise consents;

(B) no Default shall have occurred and be continuing on the effective date of
such increase or would result therefrom;

(C) no Lender’s Commitment may be increased without the consent of such Lender;

(D) The representations and warranties of the Borrower and the Guarantors set
forth in this Agreement and in the other Loan Documents shall be true and
correct in all material respects on and as of the date of such increase, except
(i) to the extent any such representations and warranties are expressly limited
to an earlier date, in which case, on and as of the date of such increase, such
representations and warranties shall continue to be true and correct as of such
specified earlier date, and (ii) to the extent that any such representation and
warranty is expressly qualified by materiality or by reference to Material
Adverse Effect, such representation and warranty (as so qualified) shall
continue to be true and correct in all respects;

(E) the maturity date of such increase shall be the same as the Maturity Date;

(F) the increase shall be on the exact same terms and pursuant to the exact same
documentation applicable to this Agreement (other than with respect to any
arrangement, structuring, upfront or other fees or discounts payable in
connection with such increase) (provided that the Applicable Margin of the
facility shall be increased to be consistent with that for such increase);

(G) the Borrower may seek Commitments, in its sole discretion, from either
existing Lenders or, with the consent of the Administrative Agent and each
Issuing Bank (in each case, such consent not to be unreasonably withheld or
delayed), from additional banks, financial institutions or other institutional
lenders or investors who will become Lenders hereunder; and

 

39



--------------------------------------------------------------------------------

(H) no Borrowing Base Deficiency shall exist after giving effect to the increase
(provided that, for the avoidance of doubt, the Borrower may elect to
redetermine the Borrowing Base in accordance with Section 2.07(b)(iii) for
purposes of satisfying the condition set forth in this Section 2.06(c)(ii)(H);

(I) if the Borrower elects to increase the Total Commitment by increasing the
Commitment of a Lender, the Borrower and such Lender shall execute and deliver
to the Administrative Agent a certificate substantially in the form of Exhibit H
(a “Commitment Increase Certificate”); and

(J) if the Borrower elects to increase the Total Commitment by causing an
Additional Lender to become a party to this Agreement, then the Borrower and
such Additional Lender shall execute and deliver to the Administrative Agent a
certificate substantially in the form of Exhibit I (an “Additional Lender
Certificate”), together with an Administrative Questionnaire and a processing
and recordation fee of $3,500 (provided that the Administrative Agent may, in
its discretion, elect to waive such processing and recordation fee in connection
with any such increase), and the Borrower shall (1) if requested by the
Additional Lender, deliver a Note payable to such Additional Lender in a
principal amount equal to its Commitment, and otherwise duly completed and
(2) pay any applicable fees as may have been agreed to between the Borrower and
the Additional Lender, and, to the extent applicable and agreed to by the
Borrower, the Administrative Agent.

(iii) Subject to acceptance and recording thereof pursuant to Section
2.06(c)(iv), from and after the effective date specified in the Commitment
Increase Certificate or the Additional Lender Certificate (or if any Eurodollar
Borrowings are outstanding, then the last day of the Interest Period in respect
of such Eurodollar Borrowings, unless the Borrower has paid any compensation
required by Section 5.02): (A) the amount of the Total Commitment shall be
increased as set forth therein, and (B) in the case of an Additional Lender
Certificate, any Additional Lender party thereto shall be a party to this
Agreement and have the rights and obligations of a Lender under this Agreement
and the other Loan Documents. In addition, the Lender or the Additional Lender,
as applicable, shall purchase a pro rata portion of the outstanding Loans (and
participation interests in Letters of Credit) of each of the other Lenders (and
such Lenders hereby agree to sell and to take all such further action to
effectuate such sale) such that each Lender (including any Additional Lender, if
applicable) shall hold its Applicable Percentage of the outstanding Loans (and
participation interests) after giving effect to the increase in the Total
Commitment (and the resulting modifications of each Lender’s Commitment pursuant
to Section 2.06(c)(iv) or Section 2.06(c)(v)).

(iv) Upon its receipt of a duly completed Commitment Increase Certificate or an
Additional Lender Certificate, executed by the Borrower and the Lender or by the
Borrower and the Additional Lender party thereto, as applicable, the
Administrative Questionnaire referred to in Section 2.06(c)(ii) and the
break-funding payments from the Borrower, if any, required by Section 5.02, if
applicable, the Administrative Agent shall accept such Commitment Increase
Certificate or Additional Lender Certificate and record the information
contained therein in the Register required to be maintained by the
Administrative Agent pursuant to Section 12.04(b)(iv). No increase in the Total
Commitment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this Section 2.06(c)(iv).

(v) Upon any increase in the Total Commitment pursuant to this Section 2.06(c),
(A) each Lender’s Commitment shall be automatically deemed amended to the extent
necessary so that each such Lender’s Applicable Percentage equals the percentage
of the Total Commitment represented by such Lender’s Commitment, in each case
after giving effect to such increase, and (B) Annex I to this Agreement shall be
deemed amended to reflect the Commitment of each Lender (including any
Additional Lender) as thereby increased, any changes in the Lenders’ Commitments
pursuant to the foregoing clause (A), and any resulting changes in the Lenders’
Applicable Percentages.

 

40



--------------------------------------------------------------------------------

(vi) The Borrower may from time to time terminate or reduce the Total
Commitment; provided that (A) each reduction of the Total Commitment shall be in
an amount that is an integral multiple of $1,000,000 and not less than
$1,000,000 and (B) the Borrower shall not reduce the Total Commitment if, after
giving effect to any concurrent prepayment of the Loans in accordance with
Section 3.04(c), the total Revolving Credit Exposures would exceed the Total
Commitment as reduced.

(vii) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Total Commitment under Section 2.06(c)(vi) at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section 2.06(c)(vii) shall be irrevocable. Any termination or reduction
of the Total Commitment shall be permanent and may not be reinstated, except
pursuant to Section 2.06(c)(i). Each reduction of the Total Commitment shall be
made ratably among the Lenders in accordance with each Lender’s Applicable
Percentage.

(viii) Upon any redetermination or other adjustment in the Borrowing Base
pursuant to this Agreement that would otherwise result in the difference between
(A) the Borrowing Base and (B) total Term Loan Exposures at such time becoming
less than the Total Commitment, the Total Commitment shall be automatically
reduced (ratably among the Lenders in accordance with each Lender’s Applicable
Percentage) so that they equal such difference (and Annex I shall be deemed
amended to reflect such amendments to each Lender’s Commitment and the Total
Commitment).

(ix) Contemporaneously with any increase in the Borrowing Base pursuant to this
Agreement, if (A) the Borrower elects to increase the Total Commitment Amount
and (B) each Lender has consented to such increase in its Commitment, then the
Total Commitment Amount shall be increased (ratably among the Lenders in
accordance with each Lender’s Applicable Percentage) by the amount requested by
the Borrower (subject to the limitations set forth in Section 2.06(c)(ii)(A))
without the requirement that any Lender deliver a Commitment Increase
Certificate or that the Borrower pay any amounts under Section 5.02, and Annex I
shall be deemed amended to reflect such amendments to each Lender’s Commitment
and the Total Commitment. The Administrative Agent shall record the information
regarding such increases in the Register required to be maintained by the
Administrative Agent pursuant to Section 12.04(b)(iv).

Section 2.07 Borrowing Base.

(a) Initial Borrowing Base. During a Borrowing Base Period, this Agreement shall
be subject to a Borrowing Base. For the period from and including the Effective
Date to but excluding the first Redetermination Date thereafter, the amount of
the Borrowing Base shall be $1,200,000,000. Notwithstanding the foregoing, the
Borrowing Base may be subject to further adjustments from time to time pursuant
to Section 2.07(e) and Section 9.11.

(b) Scheduled and Interim Redeterminations. During a Borrowing Base Period, the
Borrowing Base shall be redetermined in accordance with this Section 2.07 (each
such redetermination, a “Scheduled Redetermination”) based on the Reserve
Reports prepared as of the following dates:

July 1, 2017 and each July 1 thereafter

January 1, 2018 and each January 1 thereafter

 

41



--------------------------------------------------------------------------------

In addition, (i) the Borrower may elect to cause, by notifying the
Administrative Agent thereof, and the Administrative Agent shall cause, at the
election and direction of the Required Lenders, by notifying the Borrower
thereof, one time between Scheduled Redeterminations, the Borrowing Base to be
redetermined between Scheduled Redeterminations, (ii) upon any Additional
Interim Redetermination Event, the Administrative Agent shall, at the election
and direction of the Majority Lenders, by notifying the Borrower thereof, cause
the Borrowing Base to be redetermined between Scheduled Redeterminations, and
(iii) the Borrower may elect, by notifying the Administrative Agent of any
acquisition of Oil and Gas Properties by the Borrower or any other Credit Party
with a purchase price in the aggregate of at least five percent (5%) of the then
effective Borrowing Base, to cause the Borrowing Base to be redetermined between
Scheduled Redeterminations. Each redetermination of the Borrowing Base pursuant
to the immediately preceding sentence is referred to herein as an “Interim
Redetermination” and shall be effectuated in accordance with this Section 2.07.

(c) Scheduled and Interim Redetermination Procedure.

(i) Each Scheduled Redetermination and each Interim Redetermination shall be
effectuated as follows: Upon receipt by the Administrative Agent of the Reserve
Report and the certificate required to be delivered by the Borrower to the
Administrative Agent, in the case of a Scheduled Redetermination, pursuant to
Section 8.12(a) and (d), and, in the case of an Interim Redetermination,
pursuant to Section 8.12(c) and (d), and such other reports, data and
supplemental information, including the information provided pursuant to Section
8.12(c), as may, from time to time, be reasonably requested by the Required
Lenders (the Reserve Report, such certificate and such other reports, data and
supplemental information being the “Engineering Reports”), the Administrative
Agent shall evaluate the information contained in the Engineering Reports and
shall, in good faith, propose a new Borrowing Base (the “Proposed Borrowing
Base”) based upon such information and such other information (including,
without limitation, the status of title information with respect to the Oil and
Gas Properties as described in the Engineering Reports and the existence of any
other Debt) as the Administrative Agent deems appropriate in its sole discretion
and consistent with its normal oil and gas lending criteria as it exists at the
particular time.

(ii) The Administrative Agent shall notify the Borrower and the Lenders of the
Proposed Borrowing Base (the “Proposed Borrowing Base Notice”):

(A) in the case of a Scheduled Redetermination (1) if the Administrative Agent
shall have received the Engineering Reports required to be delivered by the
Borrower pursuant to Section 8.12(a) and (d) in a timely and complete manner,
then, on or before each March 15 and September 15 (or such date promptly
thereafter as reasonably practicable) of each year following the date of
delivery or (2) if the Administrative Agent shall not have received the
Engineering Reports required to be delivered by the Borrower pursuant to Section
8.12(a) and (d) in a timely and complete manner, then promptly after the
Administrative Agent has received complete Engineering Reports from the Borrower
and has had a reasonable opportunity to determine the Proposed Borrowing Base in
accordance with Section 2.07(c)(i); and

(B) in the case of an Interim Redetermination, promptly, and in any event,
within fifteen (15) days after the Administrative Agent has received the
required Engineering Reports.

(iii) Any Proposed Borrowing Base that would increase the Borrowing Base then in
effect must be approved or deemed to have been approved by all of the Lenders as
provided in this Section 2.07(c)(iii); and any Proposed Borrowing Base that
would decrease or maintain the Borrowing Base then in effect must be approved or
be deemed to have been approved by the Required Lenders (in

 

42



--------------------------------------------------------------------------------

each Lender’s sole discretion consistent with its normal oil and gas lending
criteria as it exists at the particular time) as provided in this Section
2.07(c)(iii). Upon receipt of the Proposed Borrowing Base Notice, each Lender
shall have fifteen (15) days to agree with the Proposed Borrowing Base or
disagree with the Proposed Borrowing Base by proposing an alternate Borrowing
Base. If at the end of such fifteen (15) days, any Lender has not communicated
its approval or disapproval in writing to the Administrative Agent, such silence
shall be deemed to be an approval of the Proposed Borrowing Base. If, at the end
of such 15-day period, all of the Lenders, in the case of a Proposed Borrowing
Base that would increase the Borrowing Base then in effect, or the Required
Lenders, in the case of a Proposed Borrowing Base that would decrease or
maintain the Borrowing Base then in effect, have approved or deemed to have
approved, as aforesaid, then the Proposed Borrowing Base shall become the new
Borrowing Base, effective on the date specified in Section 2.07(d). If, however,
at the end of such 15-day period, all of the Lenders or the Required Lenders, as
applicable, have not approved or deemed to have approved, as aforesaid, then the
Administrative Agent shall poll the Lenders to ascertain the highest Borrowing
Base then acceptable to a number of Lenders sufficient to constitute the
Required Lenders and, so long as such amount does not increase the Borrowing
Base then in effect, such amount shall become the new Borrowing Base, effective
on the date specified in Section 2.07(d).

(d) Effectiveness of a Redetermined Borrowing Base. After a redetermined
Borrowing Base is approved or is deemed to have been approved by all of the
Lenders or the Required Lenders, as applicable, pursuant to Section 2.07(c)(iii)
or adjusted pursuant to Section 2.07(e) or Section 9.11, the Administrative
Agent shall notify the Borrower and the Lenders of the amount of the
redetermined Borrowing Base (the “New Borrowing Base Notice”), and such amount
shall become the new Borrowing Base, effective and applicable to the Borrower,
the Administrative Agent, the Issuing Bank and the Lenders:

(i) in the case of a Scheduled Redetermination, if the Administrative Agent
shall have received the Engineering Reports required to be delivered by the
Borrower pursuant to Section 8.12(a) and (d) in a timely and complete manner,
then on or before October 1, 2017 and thereafter each April 1 or October 1, as
applicable, following such notice (or, in each case, such date promptly
thereafter as reasonably practicable), or if the Administrative Agent shall not
have received the Engineering Reports required to be delivered by the Borrower
pursuant to Section 8.12(a) and (d) in a timely and complete manner, then on the
Business Day next succeeding delivery of such notice; and

(ii) in the case of an Interim Redetermination, on the Business Day next
succeeding delivery of such notice.

Such amount shall then become the Borrowing Base until the next Scheduled
Redetermination Date, the next Interim Redetermination Date or the next
adjustment to the Borrowing Base under Section 9.11, whichever occurs first.
Notwithstanding the foregoing, no Scheduled Redetermination, Interim
Redetermination or adjusted Borrowing Base shall become effective until the New
Borrowing Base Notice related thereto is received by the Borrower.

(e) Reduction of Borrowing Base Upon Issuance of Senior Notes. In addition to
the other redeterminations of the Borrowing Base provided for herein, and
notwithstanding anything to the contrary set forth herein, upon the issuance of
any Senior Notes after the Effective Date by the Borrower or any Subsidiary
Guarantor pursuant to Section 9.02(e), the Borrowing Base then in effect shall
be automatically reduced by an amount equal to the product of 0.25 multiplied by
the stated principal amount of such Senior Notes (without regard to any initial
issue discount), and, in each case, the Borrowing Base as so reduced shall
become the new Borrowing Base immediately upon the date of such issuance,
effective and applicable to the Borrower, the Administrative Agent, the Issuing
Bank, and the Lenders on such date until the next redetermination or
modification of the Borrowing Base pursuant to this Agreement.

 

43



--------------------------------------------------------------------------------

Section 2.08 Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein, the Borrower
may request the issuance of dollar denominated Letters of Credit for its own
account or for the account of any of its Restricted Subsidiaries, in a form
reasonably acceptable to the Administrative Agent and the Issuing Bank, at any
time and from time to time during the Availability Period; provided that the
Borrower may not request the issuance, amendment, renewal or extension of
Letters of Credit hereunder if a Borrowing Base Deficiency exists at such time
or would exist as a result thereof. The aggregate amount of the outstanding
Letters of Credit issued by any Issuing Bank shall not exceed such Issuing
Bank’s LC Issuance Limit and the aggregate amount of all outstanding Letters of
Credit issued by all Issuing Banks shall not exceed the LC Commitment. Each
Letter of Credit shall be in a minimum face amount of Twenty-Five Thousand
Dollars ($25,000) (or such lesser amount as may be agreed to by Issuing Bank).
In the event of any inconsistency between the terms and conditions of this
Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the Borrower to, or entered into by
the Borrower with, the Issuing Bank relating to any Letter of Credit, the terms
and conditions of this Agreement shall control.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or facsimile (or transmit by electronic communication, if arrangements for doing
so have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (not less than five (5) Business Days in advance of the
requested date of issuance, amendment, renewal or extension) a notice:

(i) requesting the issuance of a Letter of Credit or identifying the Letter of
Credit to be amended, renewed or extended;

(ii) specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day);

(iii) specifying the date on which such Letter of Credit is to expire (which
shall comply with Section 2.08(c));

(iv) specifying the amount of such Letter of Credit;

(v) specifying the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit; and

(vi) specifying the amount of the then effective Borrowing Base and the then
effective Total Commitment and whether a Borrowing Base Deficiency exists at
such time, the current total Revolving Credit Exposures and Total Exposure
(without regard to the requested Letter of Credit or the requested amendment,
renewal or extension of an outstanding Letter of Credit) and the pro forma total
Revolving Credit Exposures and Total Exposure (giving effect to the requested
Letter of Credit or the requested amendment, renewal or extension of an
outstanding Letter of Credit).

Each notice shall constitute a representation and warranty by the Borrower that
after giving effect to the requested issuance, amendment, renewal or extension,
as applicable, (A) the LC Exposure shall not exceed the LC Commitment, (B) the
aggregate amount of outstanding Letters of Credit issued by the

 

44



--------------------------------------------------------------------------------

applicable Issuing Bank does not exceed the LC Issuance Limit of such Issuing
Bank, and (C) the total Revolving Credit Exposures shall not exceed the Loan
Limit. No letter of credit issued by the Issuing Bank (if the Issuing Bank is
not the Administrative Agent) shall be deemed to be a “Letter of Credit” issued
under this Agreement unless the Issuing Bank has requested and received written
confirmation from the Administrative Agent that the representations by Borrower
contained in clauses (A) and (C) of the immediately preceding sentence are true
and correct).

If requested by the Issuing Bank, the Borrower also shall submit a letter of
credit application on the Issuing Bank’s standard form in connection with any
request for a Letter of Credit; provided that, in the event of any conflict
between such application and the terms of this Agreement, the terms of this
Agreement shall control.

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension), and (ii) the date that is
five Business Days prior to the Maturity Date. Each Letter of Credit with a one
(1) year term may provide for the renewal thereof for additional one (1) year
periods; provided that no such period shall extend beyond the date described in
clause (ii) above.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby grants
to each Lender, and each Lender hereby acquires from the Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the Issuing Bank, such Lender’s Applicable Percentage of each LC
Disbursement made by the Issuing Bank and not reimbursed by the Borrower on the
date due as provided in Section 2.08(e), or of any reimbursement payment
required to be refunded to the Borrower for any reason. Each Lender acknowledges
and agrees that its obligation to acquire participations pursuant to this
Section 2.08(d) in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default, the existence of a Borrowing Base Deficiency or
reduction or termination of the Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever.

(e) Reimbursement. If the Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse such LC Disbursement by
paying to the Administrative Agent an amount equal to such LC Disbursement not
later than 12:00 noon, New York City time, on the date that such LC Disbursement
is made, if the Borrower shall have received notice of such LC Disbursement
prior to 10:00 a.m., New York City time, on such date, or, if such notice has
not been received by the Borrower prior to such time on such date, then not
later than 12:00 noon, New York City time, on (i) the Business Day that the
Borrower receives such notice, if such notice is received prior to 10:00 a.m.,
New York City time, on the day of receipt, or (ii) the Business Day immediately
following the day that the Borrower receives such notice, if such notice is not
received prior to such time on the day of receipt; provided that, unless the
Borrower has notified the Administrative Agent that it intends to reimburse all
or part of such LC Disbursement without using Loan proceeds or has submitted a
Borrowing Request with respect thereto, the Borrower shall, subject to the
conditions to Borrowing set forth herein, be deemed to have requested, and the
Borrower does hereby request under such circumstances, that such payment be
financed with an ABR Borrowing in an equivalent amount and, to the extent so
financed, the Borrower’s obligation to make such payment shall be discharged and
replaced by the resulting ABR Borrowing. If the Borrower fails to make such
payment when due, the

 

45



--------------------------------------------------------------------------------

Administrative Agent shall notify each Lender of the applicable LC Disbursement,
the payment then due from the Borrower in respect thereof and such Lender’s
Applicable Percentage thereof. Promptly following receipt of such notice, each
Lender shall pay to the Administrative Agent its Applicable Percentage of the
payment then due from the Borrower, in the same manner as provided in
Section 2.05 with respect to Loans made by such Lender (and Section 2.05 shall
apply, mutatis mutandis, to the payment obligations of the Lenders), and the
Administrative Agent shall promptly pay to the Issuing Bank the amounts so
received by it from the Lenders. Promptly following receipt by the
Administrative Agent of any payment from the Borrower pursuant to this Section
2.08(e), the Administrative Agent shall distribute such payment to the Issuing
Bank or, to the extent that Lenders have made payments pursuant to this Section
2.08(e) to reimburse the Issuing Bank, then to such Lenders and the Issuing Bank
as their interests may appear. Any payment made by a Lender pursuant to this
Section 2.08(e) to reimburse the Issuing Bank for any LC Disbursement (other
than the funding of ABR Loans as contemplated above) shall not constitute a Loan
and shall not relieve the Borrower of its obligation to reimburse such LC
Disbursement.

(f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in Section 2.08(e) shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
any lack of validity or enforceability of any Letter of Credit, any Letter of
Credit Agreement or this Agreement, or any term or provision therein, any draft
or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, payment by the Issuing Bank under a Letter of Credit
against presentation of a draft or other document that does not comply with the
terms of such Letter of Credit or any Letter of Credit Agreement, or any other
event or circumstance whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this Section 2.08(f),
constitute a legal or equitable discharge of, or provide a right of setoff
against, the Borrower’s obligations hereunder. Neither the Administrative Agent,
the Lenders nor the Issuing Bank, nor any of their Related Parties shall have
any liability or responsibility by reason of or in connection with the issuance
or transfer of any Letter of Credit or any payment or failure to make any
payment thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of the Issuing Bank; provided
that the foregoing shall not be construed to excuse the Issuing Bank from
liability to the Borrower to the extent of any direct damages (as opposed to
consequential damages, claims in respect of which are hereby waived by the
Borrower to the extent permitted by applicable law) suffered by the Borrower
that are caused by the Issuing Bank’s failure to exercise due care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof or by the Issuing Bank’s gross negligence
or willful misconduct. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the Issuing Bank may, in its sole discretion, either accept
and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.

(g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by facsimile) of
such demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse the
Issuing Bank and the Lenders with respect to any such LC Disbursement.

 

46



--------------------------------------------------------------------------------

(h) Interim Interest. If the Issuing Bank shall make any LC Disbursement, then,
until the Borrower shall have reimbursed the Issuing Bank for such LC
Disbursement (either with its own funds or a Borrowing under Section 2.08(e)),
the unpaid amount thereof shall bear interest, for each day from and including
the date such LC Disbursement is made to but excluding the date that the
Borrower reimburses such LC Disbursement, at the rate per annum then applicable
to ABR Loans. Interest accrued pursuant to this Section 2.08(h) shall be for the
account of the Issuing Bank, except that interest accrued on and after the date
of payment by any Lender pursuant to Section 2.08(e) to reimburse the Issuing
Bank shall be for the account of such Lender to the extent of such payment.

(i) Replacement of the Issuing Bank. The Issuing Bank may be replaced at any
time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Lenders of any such replacement of the Issuing Bank. At the
time any such replacement shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 3.05(b). From and after the effective date of any such replacement, the
successor Issuing Bank shall have all the rights and obligations of the Issuing
Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and references herein to the term “Issuing Bank” shall be deemed to
refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of the Issuing Bank hereunder, the replaced Issuing Bank shall
remain a party hereto and shall continue to have all the rights and obligations
of the Issuing Bank under this Agreement with respect to Letters of Credit
issued by it prior to such replacement, but shall not be required to issue
additional Letters of Credit. Schedule 1.02 shall be amended upon the written
agreement of the Borrower, the Administrative Agent and any successor Issuing
Bank to set forth such Issuing Bank’s LC Issuance Limit, and no successor
Issuing Bank shall be an “Issuing Bank” hereunder until such amendment is
effective.

(j) Cash Collateralization.

(i) If the Borrower is required to Cash Collateralize the excess attributable to
an LC Exposure in connection with any prepayment pursuant to Section 3.04(c), or
the Borrower is required to Cash Collateralize a Defaulting Lender’s LC Exposure
pursuant to Section 4.05(a)(v), then the Borrower shall Cash Collateralize such
LC Exposure or the excess attributable to such LC Exposure, as the case may be,
as of such date. In addition, if the Commitments are terminated or the Loans
become due and payable pursuant to Section 10.02(a) or the Loans are not paid in
full on the Maturity Date, then the Borrower shall deposit, in an account with
the Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Lenders, an amount in cash equal to the LC Exposure.

(ii) The Borrower, and to the extent provided by any Defaulting Lender, such
Defaulting Lender, hereby grants to the Administrative Agent, for the benefit of
the Issuing Bank and the Lenders, a security interest in and Lien on each
account (a “Collateral Account”) in which the Borrower has Cash Collateralized
any obligation hereunder and all cash, checks, drafts, certificates and
instruments, if any, from time to time deposited or held in such account, all
deposits or wire transfers made thereto, any and all investments purchased with
funds deposited in such account, all interest, dividends, cash, instruments,
financial assets and other Property from time to time received, receivable or
otherwise payable in respect of, or in exchange for, any or all of the
foregoing, and all proceeds, products, accessions, rents, profits, income and
benefits therefrom, and any substitutions and replacements therefor
(collectively, the “Cash Collateral”). The Borrower, and to the extent granted
by any Defaulting Lender, such Defaulting Lender, agrees to maintain, or cause
to be maintained, such security interest as an

 

47



--------------------------------------------------------------------------------

exclusive first priority and continuing perfected security interest. If at any
time the Administrative Agent determines that Cash Collateral is subject to any
right or claim of any Person other than the Administrative Agent and the Issuing
Bank as herein provided (other than Permitted Liens), or that the total amount
of such Cash Collateral is less than the minimum collateral amount required
hereunder, the Borrower will, promptly upon demand by the Administrative Agent,
pay or provide to the Administrative Agent additional Cash Collateral in an
amount sufficient to eliminate such deficiency (after giving effect to any Cash
Collateral provided by the Defaulting Lender).

(iii) The Borrower’s obligation to Cash Collateralize pursuant to this Section
2.08(j) shall be absolute and unconditional, without regard to whether any
beneficiary of any Letter of Credit has attempted to draw down all or a portion
of such amount under the terms of a Letter of Credit, and, to the fullest extent
permitted by applicable law, shall not be subject to any defense or be affected
by a right of set-off, counterclaim or recoupment which the Borrower or any
Restricted Subsidiary may now or hereafter have against any such beneficiary,
the Issuing Bank, the Administrative Agent, the Lenders or any other Person for
any reason whatsoever.

(iv) Each Collateral Account and all Cash Collateral shall secure the payment
and performance of the Borrower’s and the Guarantors’ Obligations under this
Agreement and the other Loan Documents. The Administrative Agent shall have
exclusive dominion and control, including the exclusive right of withdrawal,
over each Collateral Account and the Cash Collateral. Other than any interest
earned on the investment of such deposits, which investments shall be made at
the option and sole discretion of the Administrative Agent and at the Borrower’s
risk and expense, such deposits shall not bear interest. Interest or profits, if
any, on such investments shall accumulate in each Collateral Account. Moneys in
such account shall be applied by the Administrative Agent to reimburse the
Issuing Bank for LC Disbursements for which it has not been reimbursed and, to
the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the Borrower for the LC Exposure at such time or,
if the maturity of the Loans has been accelerated, be applied to satisfy other
obligations of the Borrower and the Guarantors under this Agreement or the other
Loan Documents. If the Borrower is required to Cash Collateralize hereunder in
connection with any prepayment pursuant to Section 3.04(c), then such Cash
Collateral will be returned to the Borrower promptly after the Total Exposure
ceases to exceed the Borrowing Base. If the Borrower is required to Cash
Collateralize hereunder pursuant to Section 4.05(a)(v), then such Cash
Collateral shall no longer be required to be held as Cash Collateral pursuant to
this Section 2.08(j) following the elimination or reduction of the applicable
Fronting Exposure (including by the termination of Defaulting Lender status of
the applicable Lender) such that there exists excess Cash Collateral; provided
that, subject to Section 4.05 the Person providing Cash Collateral and the
Issuing Bank may agree that Cash Collateral shall be held to support future
anticipated Fronting Exposure or other obligations, and provided further that to
the extent that such Cash Collateral was provided by the Borrower, such Cash
Collateral shall be returned to the Borrower but shall remain subject to the
security interest granted pursuant to the Loan Documents. If the Borrower is
required to Cash Collateralize hereunder pursuant to the final sentence of
Section 2.08(j)(i), then such Cash Collateral shall be returned to the Borrower
within three Business Days after the LC Exposure has been reduced to zero.

ARTICLE III

PAYMENTS OF PRINCIPAL AND INTEREST; PREPAYMENTS; FEES

Section 3.01 Repayment of Loans. The Borrower hereby unconditionally promises to
pay to the Administrative Agent for the account of each Lender the then unpaid
principal amount of each Loan on the Termination Date.

 

48



--------------------------------------------------------------------------------

Section 3.02 Interest.

(a) ABR Loans. The Loans comprising each ABR Borrowing shall bear interest at
the Alternate Base Rate plus the Applicable Margin for ABR Borrowings, but in no
event to exceed the Highest Lawful Rate.

(b) Eurodollar Loans. The Loans comprising each Eurodollar Borrowing shall bear
interest at the Adjusted LIBO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Margin for Eurodollar Borrowings, but in no event
to exceed the Highest Lawful Rate.

(c) Post-Default Rate. Notwithstanding the foregoing, if (i) an Event of Default
specified in Section 10.01(a), 10.01(b), 10.01(h) or 10.01(i) has occurred and
is continuing, or (ii) the Required Lenders so elect (or direct the
Administrative Agent to so elect) in connection with the occurrence and
continuance of any other Event of Default, then in each case all Loans
outstanding shall bear interest, after as well as before judgment, at a rate per
annum equal to two percent (2%) plus the rate otherwise applicable to such Loans
(including the Applicable Margin applicable with respect to such Loans), but in
no event to exceed the Highest Lawful Rate.

(d) Interest Payment Dates. Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan and on the Termination Date;
provided that interest accrued pursuant to Section 3.02(c) shall be payable on
demand. In the event of any repayment or prepayment of any Loan (other than an
optional prepayment of an ABR Loan prior to the Termination Date), accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment, and in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.

(e) Interest Rate Computations. All interest hereunder shall be computed on the
basis of a year of 360 days, unless such computation would exceed the Highest
Lawful Rate, in which case interest shall be computed on the basis of a year of
365 days (or 366 days in a leap year), except that interest computed by
reference to the Alternate Base Rate at times when the Alternate Base Rate is
based on the Prime Rate shall be computed on the basis of a year of 365 days (or
366 days in a leap year), and in each case shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). The
applicable Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error, and be binding upon the parties hereto.

Section 3.03 Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate for such Interest Period;
or

(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or LIBO Rate, as applicable, for such Interest Period will
not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or facsimile as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, any Interest Election
Request that requests the conversion of any Borrowing to, or continuation of any
Borrowing as, a Eurodollar Borrowing shall be ineffective, and if any Borrowing
Request requests a Eurodollar Borrowing, such Borrowing shall be made as an ABR
Borrowing.

 

49



--------------------------------------------------------------------------------

Section 3.04 Prepayments.

(a) Optional Prepayments. The Borrower shall have the right at any time and from
time to time to prepay any Borrowing in whole or in part, subject to prior
notice in accordance with Section 3.04(b).

(b) Notice and Terms of Optional Prepayment. The Borrower shall notify the
Administrative Agent by telephone (confirmed by facsimile) of any optional
prepayment hereunder (i) in the case of prepayment of a Eurodollar Borrowing,
not later than 12:00 noon, New York City time, three Business Days before the
date of prepayment, or (ii) in the case of prepayment of an ABR Borrowing, not
later than 12:00 noon, New York City time, one Business Day before the date of
prepayment. Each such notice shall specify the prepayment date and the principal
amount of each Borrowing or portion thereof to be prepaid. Promptly following
receipt of any such notice relating to a Borrowing, the Administrative Agent
shall advise the Lenders of the contents thereof. Each such partial prepayment
of any Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02. Each such
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing and shall be accompanied by accrued interest to the extent
required by Section 3.02.

(c) Mandatory Prepayments.

(i) If, after giving effect to any termination or reduction in the Total
Commitment pursuant to Section 2.06(c), the total Revolving Credit Exposures
exceed the Loan Limit, then the Borrower shall prepay the Borrowings on the date
of such termination or reduction in an aggregate principal amount equal to such
excess, and if any excess remains after prepaying all of the Borrowings as a
result of an LC Exposure, Cash Collateralize such excess as provided in Section
2.08(j).

(ii) Other than as provided for pursuant to Sections 3.04(c)(i) and
3.04(c)(iii), upon the occurrence of a Borrowing Base Deficiency, the Borrower
shall eliminate such Borrowing Base Deficiency in its entirety by electing (with
written notice to the Administrative Agent) within ten (10) Business Days
following the occurrence of such Borrowing Base Deficiency to take one or more
of the following actions:

(A) within thirty days after the notice given pursuant to this Section 3.04(c),
prepaying the Borrowings, and if any excess remains after prepaying all of the
Borrowings as a result of an LC Exposure, Cash Collateralizing such excess as
provided in Section 2.08(j);

(B) within thirty days after the notice given pursuant to this Section 3.04(c),
adding additional Oil and Gas Properties of the Borrower and the other Credit
Parties to the Reserve Report (and, if required under Section 8.14, mortgaging
additional Oil and Gas Properties in compliance with the requirements of
Section 8.14) that, in each case, are acceptable to the Administrative Agent and
the Lenders and would result in an increase to the Borrowing Base; or

(C) within thirty days after the notice given pursuant to this Section 3.04(c),
electing to make (and thereafter paying in accordance with such election) six
equal monthly payments that collectively prepay the Borrowings until such excess
is reduced to zero (and if any excess remains after prepaying all of the
Borrowings as a result of an LC Exposure, Cash Collateralize such excess as
provided in Section 2.08(j)), with the first such payment being due and payable
within such thirty days and each subsequent payment being due and payable on the
same day in each of the subsequent calendar months;

 

50



--------------------------------------------------------------------------------

provided that all payments required to be made pursuant to this Section
3.04(c)(ii) must be made on or prior to the Termination Date.

(iii) Upon any adjustment to the Borrowing Base pursuant to Section 2.07(e) or
Section 9.11, if the Total Exposure exceeds the Borrowing Base as adjusted, then
the Borrower shall prepay the Borrowings in an aggregate principal amount equal
to such excess and if any excess remains after prepaying all of the Borrowings
as a result of an LC Exposure, Cash Collateralize such excess as provided in
Section 2.08(j). The Borrower shall be obligated to make such prepayment and/or
Cash Collateralize such excess on the third (3rd) Business Day after it receives
the applicable New Borrowing Base Notice in accordance with Section 2.07(d);
provided that all payments required to be made pursuant to this Section
3.04(c)(iii) must be made on or prior to the Termination Date.

(iv) Each prepayment of Borrowings pursuant to this Section 3.04(c) shall be
applied, first, ratably to any ABR Borrowings then outstanding, and, second, to
any Eurodollar Borrowings then outstanding, and if more than one Eurodollar
Borrowing is then outstanding, to each such Eurodollar Borrowing in order of
priority beginning with the Eurodollar Borrowing with the least number of days
remaining in the Interest Period applicable thereto and ending with the
Eurodollar Borrowing with the most number of days remaining in the Interest
Period applicable thereto.

(v) Each prepayment of Borrowings pursuant to this Section 3.04(c) shall be
applied ratably to the Loans included in the prepaid Borrowings. Prepayments
pursuant to this Section 3.04(c) shall be accompanied by accrued interest to the
extent required by Section 3.02.

(d) No Premium or Penalty. All prepayments permitted or required under this
Section 3.04 shall include breakage expense, if any, required under Section 5.02
and shall be without premium or penalty.

Section 3.05 Fees.

(a) Commitment Fees. Except as otherwise provided in Section 4.05(a)(iii), the
Borrower agrees to pay to the Administrative Agent for the account of each
Lender a commitment fee, which shall accrue at the applicable Commitment Fee
Rate on the average daily amount of the unused amount of the Commitment of such
Lender during the period from and including the date of this Agreement to but
excluding the Termination Date. Accrued commitment fees shall be payable in
arrears on the last day of March, June, September and December of each year and
on the Termination Date, commencing on the first such date to occur after the
date hereof. All commitment fees shall be computed on the basis of a year of 360
days, unless such computation would exceed the Highest Lawful Rate, in which
case interest shall be computed on the basis of a year of 365 days (or 366 days
in a leap year), and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

(b) Letter of Credit Fees. The Borrower agrees to pay to the Administrative
Agent for the account of each Lender a participation fee with respect to its
participations in Letters of Credit, which shall accrue at the same Applicable
Margin used to determine the interest rate applicable to Eurodollar Loans on the
average daily amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the date of this Agreement to but excluding the later of the date on
which such Lender’s Commitment terminates and the date on which such Lender
ceases to have any LC Exposure. The Borrower also agrees to pay to the Issuing
Bank, for its own account,(i) a fronting fee, which shall be payable at issuance
of each Letter of

 

51



--------------------------------------------------------------------------------

Credit in an amount equal to 0.125% of the face amount of such Letter of Credit
(which, for purposes of this clause (i), shall mean the maximum face amount of
such Letter of Credit after giving effect to all provisions in such Letter of
Credit providing for future automatic increases in the amount that may be drawn
under such Letter of Credit) and (ii) the Issuing Bank’s standard fees with
respect to the issuance, amendment, renewal or extension of any Letter of Credit
or processing of drawings thereunder. Participation fees accrued through and
including the last day of March, June, September and December of each year shall
be payable on the third Business Day following such last day, commencing on the
first such date to occur after the date of this Agreement; provided that all
such fees shall be payable on the Termination Date and any such fees accruing
after the Termination Date shall be payable on demand. Any other fees payable to
the Issuing Bank pursuant to this Section 3.05(b) shall be payable within 10
days after demand. All participation fees shall be computed on the basis of a
year of 360 days, unless such computation would exceed the Highest Lawful Rate,
in which case interest shall be computed on the basis of a year of 365 days (or
366 days in a leap year), and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).

(c) Administrative Agent Fees. The Borrower agrees to pay to the Administrative
Agent, for its own account, fees payable in the amounts and at the times
separately agreed upon between the Borrower and the Administrative Agent in the
Fee Letters.

ARTICLE IV

PAYMENTS; PRO RATA TREATMENT; SHARING OF SET-OFFS

Section 4.01 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) Payments by the Borrower. The Borrower shall make each payment required to
be made by it hereunder (whether of principal, interest, fees or reimbursement
of LC Disbursements, or of amounts payable under Section 5.01, Section 5.02,
Section 5.03 or otherwise) prior to 12:00 noon, New York City time, on the date
when due, in immediately available funds, without defense, deduction,
recoupment, set-off or counterclaim. Fees, once paid, shall be fully earned and
shall not be refundable under any circumstances, absent manifest error. Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its offices specified in
Section 12.01, except payments to be made directly to the Issuing Bank as
expressly provided herein and except that payments pursuant to Section 5.01,
Section 5.02, Section 5.03 and Section 12.03 shall be made directly to the
Persons entitled thereto. The Administrative Agent shall distribute any such
payments received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof. If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension.
All payments hereunder shall be made in dollars.

(b) Application of Insufficient Payments. If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, unreimbursed LC Disbursements, interest and fees then due
hereunder, such funds shall be applied first, towards payment of interest and
fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
second, towards payment of principal and unreimbursed LC Disbursements then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal and unreimbursed LC Disbursements then due to such parties.

(c) Sharing of Payments by Lenders. If any Lender shall, by exercising any right
of set-off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its

 

52



--------------------------------------------------------------------------------

Loans or participations in LC Disbursements resulting in such Lender receiving
payment of a greater proportion of the aggregate amount of its Loans and
participations in LC Disbursements and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
and participations in LC Disbursements of other Lenders to the extent necessary
so that the benefit of all such payments shall be shared by the Lenders ratably
in accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and participations in LC Disbursements; provided that
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this Section 4.01(c) shall not be construed
to apply to any payment made by the Borrower pursuant to and in accordance with
the express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in LC Disbursements to any assignee or participant,
other than to the Borrower or any Restricted Subsidiary thereof (as to which the
provisions of this Section 4.01(c) shall apply). The Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against the Borrower rights of setoff and counterclaim
with respect to such participation as fully as if such Lender were a direct
creditor of the Borrower in the amount of such participation.

Section 4.02 Presumption of Payment by the Borrower. Unless the Administrative
Agent shall have received notice from the Borrower prior to the date on which
any payment is due to the Administrative Agent for the account of the Lenders or
the Issuing Bank that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or the Issuing Bank, as the case may be, the amount
due. In such event, if the Borrower has not in fact made such payment, then each
of the Lenders or the Issuing Bank, as the case may be, severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender or Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

Section 4.03 Deductions by the Administrative Agent.

(a) Certain Deductions by the Administrative Agent. If any Lender shall fail to
make any payment required to be made by it pursuant to Section 2.05(b), Section
2.08(d), Section 2.08(e) or Section 4.02, or otherwise hereunder, then the
Administrative Agent may, in its sole discretion (notwithstanding any contrary
provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid or (ii) hold any such amounts in a segregated account as cash collateral
for, and application to, any future funding obligations of such Lender
hereunder, in the case of each of (i) and (ii) above, in any order as determined
by the Administrative Agent in its discretion.

(b) Payments to Defaulting Lenders. If a Defaulting Lender (or a Lender who
would be a Defaulting Lender but for the expiration of the relevant grace
period) as a result of the exercise of a set-off shall have received a payment
in respect of its Revolving Credit Exposure which results in its Revolving
Credit Exposure being less than its Applicable Percentage of the aggregate
Revolving Credit Exposures, then (i) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 4.05 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the

 

53



--------------------------------------------------------------------------------

Administrative Agent and the Lenders, and (ii) no payments will be made to such
Defaulting Lender until such time as such Defaulting Lender shall have complied
with Section 4.05, and all amounts due and owing to the Lenders have been
equalized in accordance with each Lender’s respective pro rata share of the
Obligations. Further, if at any time prior to the acceleration or maturity of
the Loans, the Administrative Agent shall receive any payment in respect of
principal of a Loan or a reimbursement of an LC Disbursement while one or more
Defaulting Lenders shall be party to this Agreement, the Administrative Agent
shall apply such payment first to the Borrowing(s) for which such Defaulting
Lender(s) shall have failed to fund its pro rata share until such time as such
Borrowing(s) are paid in full or each Lender (including each Defaulting Lender)
is owed its Applicable Percentage of all Loans then outstanding. After
acceleration or maturity of the Loans, subject to the first sentence of this
Section 4.03(b), all principal will be paid ratably as provided in Section
10.02(c).

Section 4.04 Collection of Proceeds of Production. The Security Instruments
contain an assignment by the Borrower and/or the Guarantors to and in favor of
the Collateral Agent for the benefit of the Secured Parties of all of the
Borrower’s or each Guarantor’s interest in and to production and all proceeds
attributable thereto which may be produced from or allocated to the Mortgaged
Property. The Security Instruments further provide in general for the
application of such proceeds to the satisfaction of the Obligations and other
obligations described therein and secured thereby. Notwithstanding the
assignment contained in such Security Instruments, unless an Event of Default
has occurred and is continuing, the Administrative Agent and the Lenders will
neither notify the purchaser or purchasers of such production nor take any other
action to cause such proceeds to be remitted to the Collateral Agent, the
Administrative Agent or the Lenders, but the Lenders will instead permit such
proceeds to be paid to the Borrower and the other Credit Parties and the Lenders
hereby authorize the Administrative Agent or the Collateral Agent to take such
actions as may be necessary to cause such proceeds to be paid to the Borrower
and the other Credit Parties.

Section 4.05 Defaulting Lenders.

(a) Defaulting Lender Adjustments. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender, to the extent not prohibited by applicable law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definitions of Required Lenders, Majority
Lenders and Super-Majority Lenders and in Section 12.02(b).

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article X or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 12.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any Issuing Bank hereunder; third, to Cash
Collateralize the Issuing Bank’s Fronting Exposure with respect to such
Defaulting Lender in accordance with Section 2.08(j); fourth, as the Borrower
may request (so long as no Default or Event of Default exists), to the funding
of any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect

 

54



--------------------------------------------------------------------------------

to Loans under this Agreement and (y) Cash Collateralize the Issuing Bank’s
future LC Exposure with respect to such Defaulting Lender with respect to future
Letters of Credit issued under this Agreement, in accordance with Section
2.08(j); sixth, to the payment of any amounts owing to the Lenders or Issuing
Bank as a result of any judgment of a court of competent jurisdiction obtained
by any Lender or the Issuing Bank against such Defaulting Lender as a result of
such Defaulting Lender’s breach of its obligations under this Agreement;
seventh, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans or LC Disbursements in respect of which
such Defaulting Lender has not fully funded its appropriate share, and (y) such
Loans were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 6.02 or Section 6.03, as applicable, were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and LC Disbursements owed to, all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, and LC Disbursements owed
to, such Defaulting Lender until such time as all Loans and funded and unfunded
participations in Letters of Credit are held by the Lenders pro rata in
accordance with the Commitments without giving effect to Section 4.05(a)(iv).
Any payments, prepayments or other amounts paid or payable to a Defaulting
Lender that are applied (or held) to pay amounts owed by a Defaulting Lender or
to post Cash Collateral pursuant to this Section 4.05(a) shall be deemed paid to
and redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

(iii) Certain Fees.

(A) No Defaulting Lender shall be entitled to receive any commitment fee
pursuant to Section 3.05(a) for any period during which that Lender is a
Defaulting Lender (and the Borrower shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender).

(B) Each Defaulting Lender shall be entitled to receive Letter of Credit Fees
pursuant to Section 3.05(b) for any period during which that Lender is a
Defaulting Lender only to the extent allocable to its Applicable Percentage of
the stated amount of Letters of Credit for which it has provided Cash Collateral
pursuant to Section 2.08(j).

(C) With respect to any Letter of Credit Fee not required to be paid to any
Defaulting Lender pursuant to clause (iii)(B) above, the Borrower shall (x) pay
to each Non-Defaulting Lender that portion of any such fee otherwise payable to
such Defaulting Lender with respect to such Defaulting Lender’s participation in
Letters of Credit that has been reallocated to such Non-Defaulting Lender
pursuant to clause (iv) below, (y) pay to Issuing Bank the amount of any such
fee otherwise payable to such Defaulting Lender to the extent allocable to such
Issuing Bank’s Fronting Exposure to such Defaulting Lender, and (z) not be
required to pay the remaining amount of any such fee.

(iv) Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in Letters of Credit shall be
reallocated among the Non-Defaulting Lenders in accordance with their respective
Applicable Percentages (calculated without regard to such Defaulting Lender’s
Commitment) but only to the extent that (x) the conditions set forth in
Section 6.02 are satisfied at the time of such reallocation (and, unless the
Borrower shall have otherwise notified the Administrative Agent at such time,
the Borrower shall be deemed to have represented and warranted that such
conditions are satisfied at such time), and (y) such reallocation does not cause
the aggregate Revolving Credit Exposure of any Non-Defaulting Lender to exceed
such Non-Defaulting Lender’s Commitment. Subject to Section 12.19, no
reallocation hereunder shall constitute a waiver or

 

55



--------------------------------------------------------------------------------

release of any claim of any party hereunder against a Defaulting Lender arising
from that Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

(v) Cash Collateral. If the reallocation described in clause (iv) above cannot,
or can only partially, be effected, within one Business Day following the
written request of the Administrative Agent or any Issuing Bank (with a copy to
the Administrative Agent), the Borrower shall, without prejudice to any right or
remedy available to it hereunder or under law, Cash Collateralize the Issuing
Bank’s Fronting Exposure with respect to such Defaulting Lender (determined
after giving effect to subsection (iv) and any Cash Collateral provided by such
Defaulting Lender) in accordance with the procedures set forth in Section
2.08(j).

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent and
Issuing Bank agree in writing that a Lender is no longer a Defaulting Lender,
the Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein, that Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Loans and
funded and unfunded participations in Letters of Credit to be held pro rata by
the Lenders in accordance with the Commitments (without giving effect to Section
4.05(a)(iv)), whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while that Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.

(c) New Letters of Credit. So long as any Lender is a Defaulting Lender, Issuing
Bank shall not be required to issue, extend, renew or increase any Letter of
Credit unless it will have no Fronting Exposure after giving effect thereto.

ARTICLE V

INCREASED COSTS; BREAK FUNDING PAYMENTS; TAXES; ILLEGALITY

Section 5.01 Increased Costs.

(a) Eurodollar Changes in Law. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender (except any such
reserve requirement reflected in the Adjusted LIBO Rate); or

(ii) subject the Administrative Agent or any Lender to any Taxes (other than
(A) Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of the
definition of Excluded Taxes and (C) Other Connection Taxes) on its Loans, Loan
principal, Commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii) impose on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or Eurodollar Loans
made by such Lender;

 

56



--------------------------------------------------------------------------------

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Eurodollar Loan
(or of maintaining its obligation to make any such Loan) or to reduce the amount
of any sum received or receivable by such Lender in respect of any Eurodollar
Loan (whether of principal, interest or otherwise), then the Borrower will pay
to such Lender such additional amount or amounts as will compensate such Lender
for such additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender or the Issuing Bank determines that any
Change in Law regarding capital or liquidity requirements has or would have the
effect of reducing the rate of return on such Lender’s or the Issuing Bank’s
capital or liquidity or on the capital or liquidity of such Lender’s or the
Issuing Bank’s holding company, if any, as a consequence of this Agreement or
the Loans made by, or participations in Letters of Credit held by, such Lender,
or the Letters of Credit issued by the Issuing Bank, to a level below that which
such Lender or the Issuing Bank or such Lender’s or the Issuing Bank’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the Issuing Bank’s policies and the policies of
such Lender’s or the Issuing Bank’s holding company with respect to capital
adequacy and liquidity), then from time to time, upon receipt of a certificate
described in the following subsection (c) the Borrower will pay to such Lender
or the Issuing Bank, as the case may be, such additional amount or amounts as
will compensate such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company for any such reduction suffered.

(c) Certificates. A certificate of a Lender or the Issuing Bank setting forth,
in reasonable detail, the amount or amounts necessary to compensate such Lender
or the Issuing Bank or its holding company, as the case may be, as specified in
Section 4.01(a) or (b) shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay such Lender or the
Issuing Bank, as the case may be, the amount shown as due on any such
certificate within ten days after receipt thereof.

(d) Effect of Failure or Delay in Requesting Compensation. Failure or delay on
the part of any Lender or the Issuing Bank to demand compensation pursuant to
this Section 5.01 shall not constitute a waiver of such Lender’s or the Issuing
Bank’s right to demand such compensation; provided that the Borrower shall not
be required to compensate a Lender or the Issuing Bank pursuant to this
Section 5.01 for any increased costs or reductions incurred more than six months
prior to the date that such Lender or the Issuing Bank, as the case may be,
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s or the Issuing Bank’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the six month period
referred to above shall be extended to include the period of retroactive effect
thereof.

Section 5.02 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurodollar Loan into an ABR Loan other than on the last
day of the Interest Period applicable thereto, (c) the failure to borrow,
convert or continue any Eurodollar Loan on the date specified in any notice
delivered pursuant hereto, or (d) the assignment of any Eurodollar Loan other
than on the last day of the Interest Period applicable thereto as a result of a
request by the Borrower pursuant to Section 5.05, then, in any such event, the
Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event. In the case of a Eurodollar Loan, such loss, cost or
expense to any Lender shall be deemed to be the excess, if any, of (x) the
amount of interest which would have accrued on the principal amount of such Loan
had such event not occurred, at the LIBO Rate that would have been applicable to
such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or

 

57



--------------------------------------------------------------------------------

continue, for the period that would have been the Interest Period for such
Loan), over (y) the amount of interest which would accrue on such principal
amount for such period at the interest rate which such Lender would bid were it
to bid, at the commencement of such period, for dollar deposits of a comparable
amount and period from other banks in the eurodollar market.

A certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section 5.02 shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within thirty days
after receipt thereof.

Section 5.03 Taxes.

(a) Issuing Bank. For purposes of this Section 5.03, the term “Lender” includes
Issuing Bank and the term “applicable law” includes FATCA.

(b) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower or any Guarantor under any Loan Document shall be
made free and clear of and without deduction for any Indemnified Taxes; provided
that if an applicable Withholding Agent shall be required to deduct any
Indemnified Taxes from such payments (as determined in the good faith of an
applicable Withholding Agent), (i) then the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 5.03(b)), the
Administrative Agent, any Lender or Issuing Bank (as the case may be) receives
an amount equal to the sum it would have received had no such deductions been
made, (ii) the Borrower or such Guarantor shall make such deductions and
(iii) the Borrower or such Guarantor shall pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law.

(c) Payment of Other Taxes by the Borrower. The Borrower shall timely pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
law, or at the option of the Administrative Agent, timely reimburse it for the
payment of, any Other Taxes that have been paid by the Administrative Agent.

(d) Indemnification by the Borrower. The Borrower shall indemnify each
Recipient, within thirty days after demand therefor, for the full amount of any
Indemnified Taxes paid or payable by such Recipient, or required to be withheld
or deducted from a payment to such Recipient, on or with respect to any payment
by or on account of any obligation of the Borrower hereunder (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section 5.03) and any penalties, interest and reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate of the Administrative Agent, a Lender or the Issuing
Bank as to the amount of such payment or liability delivered to the Borrower by
a Lender or the Issuing Bank (with a copy to the Administrative Agent) or by the
Administrative Agent on its own behalf or on behalf of a Lender or the Issuing
Bank, shall be conclusive absent manifest error.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 12.04 relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were

 

58



--------------------------------------------------------------------------------

correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under any Loan Document or
otherwise payable by the Administrative Agent to the Lender from any other
source against any amount due to the Administrative Agent under this paragraph
(e).

(f) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes by the Borrower or a Guarantor to a Governmental Authority,
the Borrower or Guarantor shall deliver to the Administrative Agent the original
or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.

(g) Status of Lenders.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax under the law of the jurisdiction in which the Borrower is located, or any
treaty to which such jurisdiction is a party, with respect to payments under
this Agreement or any other Loan Document shall deliver to the Borrower and the
Administrative Agent, at the time or times reasonably requested by Borrower or
the Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate. In addition,
any Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution, and submission of such documentation (other than such
documentation set forth in Section 5.03(g)(ii)(A), (ii)(B), or (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender. For purposes of this Section 5.03(g), the term “Lender” shall
include the Administrative Agent.

(ii) Without limiting the generality of the foregoing:

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of Internal Revenue Service Form W-9 certifying that such Lender is exempt from
U.S. federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party, duly completed copies of Internal
Revenue Service Form W-8BEN or W-8BEN-E, as applicable, claiming eligibility for
benefits of an income tax treaty to which the United States is a party,

 

59



--------------------------------------------------------------------------------

(2) duly completed copies of Internal Revenue Service Form W-8ECI,

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit G-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower within the meaning of section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) duly completed copies of Internal Revenue Service Form W-8BEN or W-8BEN-E,
as applicable;

(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of Internal Revenue Service Form W-8IMY, accompanied by Internal
Revenue Service Form W-8ECI, Internal Revenue Service Form W-8BEN or W-8BEN-E,
as applicable, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit G-2 or Exhibit G-3, Internal Revenue Service Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Foreign Lender is a partnership and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a U.S. Tax Compliance Certificate substantially
in the form of Exhibit G-4 on behalf of each such direct and indirect partner;
or

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding Tax
duly completed together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and Administrative Agent, at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent, such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for Borrower and the Administrative
Agent to comply with its obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(h) Treatment of Certain Refunds. If the Administrative Agent, a Lender or the
Issuing Bank determines, that it has received a refund of any Indemnified Taxes
as to which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section 5.03, it shall pay
to the Borrower an amount equal to such refund (but only to the extent of

 

60



--------------------------------------------------------------------------------

indemnity payments made, or additional amounts paid, by the Borrower under this
Section 5.03 with respect to the Indemnified Taxes giving rise to such refund),
net of all out-of-pocket expenses of the Administrative Agent, such Lender or
the Issuing Bank, as the case may be, and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund). Notwithstanding anything to the contrary in this paragraph (h), in no
event will the indemnified party be required to pay any amount to the Borrower
pursuant to this paragraph (h) to the extent such payment would place the
indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the Borrower or any other
Person.

(i) Survival. Each party’s obligations under this Section 5.03 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

Section 5.04 Mitigation Obligations; Designation of Different Lending Office. If
any Lender requests compensation under Section 5.01, or if the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 5.03, then such
Lender shall (at the request of Borrower) use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
would eliminate or reduce amounts payable pursuant to Section 5.01 or
Section 5.03, as the case may be, in the future and would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

Section 5.05 Replacement of Lenders. If (a) any Lender requests compensation
under Section 5.01, (b) the Borrower is required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 5.03, and such Lender has not prevented such required payment by
designating a different lending office in accordance with Section 5.04, (c) any
Lender is a Defaulting Lender, (d) the Super Majority Lenders have provided
their consent to increase the Borrowing Base pursuant to Section 2.07(c)(iii),
but any Lender has not provided such consent, or (e) any Lender has given notice
pursuant to Section 5.06 that it is unable to make or maintain Eurodollar Loans
but Lenders constituting Majority Lenders have not given such notice, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent (and in the case of clause (d) above, within thirty
(30) days of the effectiveness of the redetermination of the Borrowing Base
pursuant to Section 2.07(d)), require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in Section 12.04(b)), all its interests, rights (other than its existing rights
to payments pursuant to Section 5.01 or Section 5.03) and obligations under this
Agreement to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (i) the
Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 12.04(b)(ii)(C), (ii) if such assignee is not already a
Lender, the Borrower shall have received the prior written consent of the
Administrative Agent and the Issuing Bank, which consent shall not unreasonably
be withheld, (iii) such assigning Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in LC
Disbursements, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder and under the other Loan Documents (including any
amounts under Section 5.02), from the assignee (to

 

61



--------------------------------------------------------------------------------

the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts), (iv) in the case of any such
assignment resulting from a claim for compensation under Section 5.01 or
payments required to be made pursuant to Section 5.03, such assignment will
result in a reduction in such compensation or payments, (v) such assignment does
not conflict with applicable law; and (vi) in the case of any assignment
resulting from a Lender not consenting to increase the Borrowing Base as
described in clause (d) above, the applicable assignee shall have consented to
the applicable increase of the Borrowing Base. A Lender shall not be required to
make any such assignment and delegation if, prior thereto, as a result of a
waiver by such Lender or otherwise, the circumstances entitling the Borrower to
require such assignment and delegation cease to apply.

Section 5.06 Illegality. Notwithstanding any other provision of this Agreement,
in the event that it becomes unlawful for any Lender or its applicable lending
office to honor its obligation to make or maintain Eurodollar Loans either
generally or having a particular Interest Period hereunder, then (a) such Lender
shall promptly notify the Borrower and the Administrative Agent thereof and such
Lender’s obligation to make such Eurodollar Loans shall be suspended (the
“Affected Loans”) until such time as such Lender may again make and maintain
such Eurodollar Loans and (b) all Affected Loans which would otherwise be made
by such Lender shall be made instead as ABR Loans (and, if such Lender so
requests by notice to the Borrower and the Administrative Agent, all Affected
Loans of such Lender then outstanding shall be automatically converted into ABR
Loans on the date specified by such Lender in such notice) and, to the extent
that Affected Loans are so made as (or converted into) ABR Loans, all payments
of principal which would otherwise be applied to such Lender’s Affected Loans
shall be applied instead to its ABR Loans.

ARTICLE VI

CONDITIONS PRECEDENT

Section 6.01 Effective Date. The rights and obligations under this Agreement
(including the obligations of the Lenders to make Loans and of the Issuing Bank
to issue Letters of Credit hereunder) shall not become effective until the date
on which each of the following conditions has been satisfied (or waived in
accordance with Section 12.02) on April 12, 2017 (and, if not satisfied prior to
such time, this Agreement shall be null and void and of no force and effect):

(a) The Administrative Agent, the Arrangers and the Lenders shall have received
all commitment and agency fees and all other fees and amounts due and payable on
or prior to the Effective Date, including, without duplication, (i) fees payable
pursuant to Section 3.05(c), (ii) fees payable pursuant to the Fee Letters and
(iii) to the extent invoiced at least two Business Days prior to the Effective
Date, reimbursement or payment of all out-of-pocket expenses required to be
reimbursed or paid by the Borrower hereunder (including the fees and expenses of
Simpson Thacher & Bartlett LLP, counsel to the Administrative Agent).

(b) The Administrative Agent shall have received a certificate of the Secretary,
Assistant Secretary or a Responsible Officer of the Borrower and each Guarantor
setting forth (i) resolutions of the members, board of directors or other
appropriate governing body with respect to the authorization of the Borrower or
such Guarantor to execute and deliver the Loan Documents to which it is a party
and to enter into the transactions contemplated in those documents, (ii) the
officers of the Borrower or such Guarantor who are authorized to sign the Loan
Documents to which the Borrower or such Guarantor is a party and who will, until
replaced by another officer or officers duly authorized for that purpose, act as
its representative for the purposes of signing documents and giving notices and
other communications in connection with this Agreement and the transactions
contemplated hereby, (iii) specimen signatures of such authorized officers, and
(iv) the limited liability company agreement, the articles or certificate of
incorporation and bylaws (or comparable organizational documents) of the

 

62



--------------------------------------------------------------------------------

Borrower and such Guarantor, certified as being true and complete. The
Administrative Agent and the Lenders may conclusively rely on such certificate
until the Administrative Agent receives notice in writing from the Borrower to
the contrary.

(c) The Administrative Agent shall have received certificates of the appropriate
State agencies with respect to the existence and good standing of the Borrower
and each other Credit Party.

(d) On the Effective Date, the representations and warranties of Parent
Guarantor, the Borrower and the other Credit Parties contained in Article VII
shall be true and correct in all material respects (except in the case of any
representation or warranty which expressly relates to a given date or period,
such representation or warranty shall be true and correct in all material
respects as of the respective date or for the respective period, as the case may
be); provided, that to the extent that any representation or warranty is
qualified by or subject to a “material adverse effect”, “material adverse
change” or similar term or qualification, the same shall be true and correct in
all respects.

(e) The Administrative Agent shall have received from each party hereto
counterparts (in such number as may be requested by the Administrative Agent) of
this Agreement signed on behalf of such party.

(f) The Administrative Agent shall have received a duly executed Note payable to
each Lender that has requested a Note at least two days before the Effective
Date in a principal amount equal to its Commitment dated as of the date hereof.

(g) The Administrative Agent shall have received from each party thereto duly
executed counterparts (in such number as may be requested by the Administrative
Agent) of the Security Instruments described on Exhibit E. Except as otherwise
set forth in Section 8.19(b), in connection with the execution and delivery of
the Security Instruments, the Administrative Agent shall be reasonably satisfied
that the Liens under the Security Instruments will, upon the recording of the
Security Instruments, be first priority, perfected Liens (subject only to
Permitted Liens) on all other Property purported to be pledged as Collateral
pursuant to the Security Instruments (including all of the Equity Interests in
the Borrower and each Restricted Subsidiary that are owned by a Credit Party
(and to the extent any such Equity Interests are certificated, the Borrower
shall also have caused the applicable Credit Party to deliver to the Collateral
Agent the original stock certificates evidencing such Equity Interests together
with an appropriate undated stock power for each certificate duly executed in
blank by the registered owner thereof).

(h) The Administrative Agent shall have received an opinion of Kirkland and
Ellis LLP, special New York counsel to the Borrower and the Guarantors, and
local counsel in the Yukon Territory, in each case in form and substance
reasonably satisfactory to the Administrative Agent.

(i) The Administrative Agent shall have received a certificate of insurance
coverage of the Borrower and the other Credit Parties evidencing that the
Borrower and the other Credit Parties are carrying insurance in accordance with
Section 7.12.

(j) The Administrative Agent shall have received a certificate of a Responsible
Officer of Borrower certifying that Borrower and its Consolidated Restricted
Subsidiaries, on a consolidated basis after giving effect to the Transactions,
are solvent.

(k) The Administrative Agent shall have received the Initial Reserve Report,
which shall be in form and substance reasonably satisfactory to the
Administrative Agent.

 

63



--------------------------------------------------------------------------------

(l) The Administrative Agent shall have received appropriate Uniform Commercial
Code search certificates reflecting no prior Liens encumbering the Properties of
the Borrower and the other Credit Parties for the State of Delaware and the
State of Pennsylvania, as applicable, and any other jurisdiction reasonably
requested by the Administrative Agent, other than those being released on or
prior to the Effective Date or Permitted Liens.

(m) To the extent requested in writing by the Administrative Agent at least 8
Business Days prior to the Effective Date, the Administrative Agent and the
Lenders shall have received, at least three (3) Business Days prior to the
Effective Date, and be reasonably satisfied in form and substance with, all
documentation and other information required by bank regulatory authorities
under applicable “know-your-customer” and anti-money laundering rules and
regulations, including but not restricted to the USA PATRIOT Act.

(n) As of the Effective Date, after giving effect to the Transactions (including
the initial Borrowings hereunder), the amount of (i) cash and Cash Equivalents
of the Borrower and its Consolidated Restricted Subsidiaries on such date plus
(ii) the amount by which the Total Commitments shall exceed the total Revolving
Credit Exposure shall not be less than $300,000,000.

(o) The Confirmation Order shall be in full force and effect, not subject to any
stay, nor shall it have been amended or modified in any manner adverse to the
Lenders without the consent of the Required Lenders.

(p) All conditions precedent to confirmation and to effectiveness of the Plan of
Reorganization shall have been satisfied or waived to the reasonable
satisfaction of the Administrative Agent, the Plan Effective Date shall have
occurred or shall occur substantially contemporaneously with the Effective Date,
and the substantial consummation (as defined in section 1101 of the Bankruptcy
Code) of the Plan of Reorganization in accordance with its terms shall occur
substantially contemporaneously with the Plan Effective Date.

(q) Since the date of entry of the Disclosure Statement Order with respect to
the Chapter 11 Cases, there shall not have occurred a Material Adverse Effect or
any event or occurrence which could reasonably be expected to result in a
Material Adverse Effect.

(r) The Administrative Agent shall have received or shall have available on-line
through the “Electronic Data Gathering, Analysis and Retrieval” system (or any
successor system thereof) maintained by the SEC (or any succeeding governmental
authority) (i) audited consolidated balance sheets and related statements of
income, stockholders’ equity and cash flows of Parent Guarantor, the Borrower
and the Borrower’s Consolidated Restricted Subsidiaries, for the three most
recently completed fiscal years ended at least 105 days before the Effective
Date and (ii) unaudited consolidated balance sheets and related statements of
income, stockholders’ equity and cash flows of Parent Guarantor, the Borrower
and the Borrower’s Consolidated Restricted Subsidiaries, for each subsequent
fiscal quarter (other than the fourth fiscal quarter of any fiscal year) ended
at least 55 days before the Effective Date (in each case, together with the
corresponding comparative period from the prior fiscal year).

Without limiting the generality of the provisions of Section 11.04, for purposes
of determining compliance with the conditions specified in this Section 6.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required under this Section 6.01 to be consented to or approved by or acceptable
to a Lender unless the Administrative Agent shall have received notice from such
Lender prior to the Effective Date specifying its objection thereto. All
documents executed or submitted pursuant to this Section 6.01 by and on behalf
of Parent Guarantor, the Borrower or any other Credit Party shall be in form and
substance satisfactory to the Administrative Agent and its counsel. The
Administrative Agent shall notify the Borrower and the Lenders of the Effective
Date, and such notice shall be conclusive and binding.

 

64



--------------------------------------------------------------------------------

Section 6.02 Each Credit Event. The obligation of each Lender to make any new
Loan, and of the Issuing Bank to issue, amend, renew or extend any Letter of
Credit is subject to the satisfaction of the following conditions:

(a) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

(b) The representations and warranties of the Borrower and the Guarantors set
forth in this Agreement and in the other Loan Documents shall be true and
correct in all material respects on and as of the date of such Borrowing or the
date of issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, except (i) to the extent any such representations and warranties are
expressly limited to an earlier date, in which case, on and as of the date of
such Borrowing or the date of issuance, amendment, renewal or extension of such
Letter of Credit, as applicable, such representations and warranties shall
continue to be true and correct as of such specified earlier date, and (ii) to
the extent that any such representation and warranty is expressly qualified by
materiality or by reference to Material Adverse Effect, such representation and
warranty (as so qualified) shall continue to be true and correct in all
respects.

(c) Solely with respect to the making of any Loan hereunder, the principal
amount of such Loan plus the aggregate amount of cash and Cash Equivalents
(other than Excluded Cash) of the Credit Parties at the time of the making of
such Loan (before giving effect thereto) minus the principal amount of such Loan
(as certified by Borrower in the Borrowing Notice) to be used on or around such
date, but in any event not to exceed five (5) Business Days after such date)
shall not exceed the Excess Cash Threshold.

(d) The receipt by the Administrative Agent of a Borrowing Request in accordance
with Section 2.03 or a request for a Letter of Credit (including an amendment,
extension or renewal of a Letter of Credit) in accordance with Section 2.08(b),
as applicable.

Each request for a Borrowing and each request for the issuance, amendment,
renewal or extension of any Letter of Credit shall be deemed to constitute a
representation and warranty by the Borrower on the date thereof as to the
matters specified in the foregoing clauses (a) and (b).

Section 6.03 Additional Conditions to Letters of Credit. In addition to the
conditions precedent set forth in Section 6.02, so long as any Lender is a
Defaulting Lender, the Issuing Bank shall not be required to issue, amend or
increase any Letter of Credit, unless it is satisfied that at the time of such
issuance, amendment or increase: (a) the terms of Section 4.05(c) will be
satisfied, (b) the LC Exposure will be 100% covered by the Commitments of the
Non-Defaulting Lenders and/or the Borrower will Cash Collateralize the LC
Exposure in accordance with Section 4.05(a)(v), and (c) participating interests
in any such newly issued or increased Letter of Credit shall be allocated among
Non-Defaulting Lenders in accordance with Section 4.05(a)(iv) (and Defaulting
Lenders shall not participate therein).

 

65



--------------------------------------------------------------------------------

ARTICLE VII

REPRESENTATIONS AND WARRANTIES

Parent Guarantor and the Borrower jointly and severally represent and warrant to
the Lenders that:

Section 7.01 Organization; Powers. The Borrower and each other Credit Party is
duly organized, validly existing and, to the extent applicable, in good standing
under the laws of the jurisdiction of its organization, has all requisite power
and authority, and has all material governmental licenses, authorizations,
consents and approvals necessary, to own its assets and to carry on its business
as now conducted, and is qualified to do business in, and is in good standing
in, every jurisdiction where such qualification is required, except where
failure to have such power, authority, licenses, authorizations, consents,
approvals and qualifications could not reasonably be expected to have a Material
Adverse Effect.

Section 7.02 Authority; Enforceability. After giving effect to the Confirmation
Order and the Plan of Reorganization, the Transactions are within the Borrower’s
and each Guarantor’s corporate, limited liability company, or partnership powers
and have been duly authorized by all necessary corporate, limited liability
company or partnership action and, if required, action by any holders of its
Equity Interests (including any action required to be taken by any class of
directors, managers or supervisors, whether interested or disinterested, as
applicable, of the Borrower or any other Person, in order to ensure the due
authorization of the Transactions). Each Loan Document to which the Borrower and
each Guarantor is a party has been duly executed and delivered by the Borrower
and such Guarantor and constitutes a legal, valid and binding obligation of the
Borrower and such Guarantor, as applicable, enforceable in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

Section 7.03 Approvals; No Conflicts. After giving effect to the Confirmation
Order and the Plan of Reorganization, the Transactions (a) do not require any
consent or approval of, registration or filing with, or any other action by, any
Governmental Authority or any other third Person (including holders of its
Equity Interests or any class of directors, managers or supervisors, as
applicable, whether interested or disinterested, of the Borrower or any other
Person), nor is any such consent, approval, registration, filing or other action
necessary for the validity or enforceability of any Loan Document or the
consummation of the Transactions, except such as have been obtained or made and
are in full force and effect, other than (i) the recording and filing of the
Security Instruments as required by this Agreement, and (ii) those third party
approvals or consents which, if not made or obtained, would not cause a Default
or an Event of Default under any provision of this Agreement other than this
Section 7.03 or could not reasonably be expected to have a Material Adverse
Effect, (b) will not violate any applicable law or regulation or the limited
liability company agreements, charter, by-laws or other organizational documents
of the Borrower or any other Credit Party or any order of any Governmental
Authority, (c) will not violate or result in a default under any indenture or
other agreement regarding Debt binding upon the Borrower or any other Credit
Party or its Properties, or give rise to a right thereunder to require any
payment to be made by the Borrower or Credit Party and (d) will not result in
the creation or imposition of any Lien on any Property of the Borrower or any
other Credit Party (other than the Liens created by the Loan Documents).

Section 7.04 Financial Condition; No Material Adverse Change.

(a) The Borrower has heretofore furnished to the Lenders Ultra Petroleum’s
consolidated balance sheet and statements of income, stockholders equity and
cash flows as of and for the fiscal year ended December 31, 2016, reported on by
Ernst & Young LLP, independent public accountants. Such financial statements
present fairly, in all material respects, the financial position and results of
operations and cash flows of Parent Guarantor, the Borrower and the Borrower’s
Consolidated Restricted Subsidiaries as of such dates and for such periods in
accordance with GAAP, subject to year-end audit adjustments and the absence of
footnotes in the case of the unaudited quarterly financial statements.

 

66



--------------------------------------------------------------------------------

(b) No Material Adverse Effect has occurred since the date of entry of the
Disclosure Statement Order with respect to the Chapter 11 Cases.

(c) Except as listed on Schedule 7.04(c), none of Parent Guarantor, the Borrower
or any Restricted Subsidiary has on the date hereof after giving effect to the
Transactions, any material Debt (including Disqualified Capital Stock) or any
material off-balance sheet liabilities or partnership liabilities that would be
required by GAAP to be reflected or noted in audited financial statements,
material liabilities for past due taxes, or any unusual forward or long-term
commitments or unrealized or anticipated losses from any such unfavorable
commitments, except as referred to or reflected or provided for in the financial
statements referred to in Section 7.04(a) and the other written information
provided by Borrower to Administrative Agent and the Lenders prior to the date
hereof.

Section 7.05 Litigation. After giving effect to the Confirmation Order and the
Plan of Reorganization, and except as set forth on Schedule 7.05, there are no
actions, suits, investigations or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of Parent Guarantor
or the Borrower, threatened against or affecting the Borrower or any other
Credit Party (i) not fully covered by insurance (except for normal deductibles),
that could reasonably be expected, individually or in the aggregate, to result
in a Material Adverse Effect or (ii) that are non-frivolous and challenge the
validity or enforceability of any Loan Document.

Section 7.06 Environmental Matters. Except for matters set forth on Schedule
7.06 or that, individually or in the aggregate, could not reasonably be expected
to have a Material Adverse Effect:

(a) Parent Guarantor, the Borrower and the Subsidiaries and each of their
respective Properties and operations thereon are, and within all applicable
statute of limitation periods have been, in compliance with all applicable
Environmental Laws;

(b) Parent Guarantor, the Borrower and the Subsidiaries have obtained all
Environmental Permits required for their respective operations and each of their
Properties, with all such Environmental Permits being currently in full force
and effect, and none of Parent Guarantor, the Borrower or the Subsidiaries has
received any written notice or otherwise has knowledge that any such existing
Environmental Permit will be revoked or that any application for any new
Environmental Permit or renewal of any existing Environmental Permit will be
denied;

(c) there are no claims, demands, suits, orders, inquiries, or proceedings
concerning any violation of, or any liability (including as a potentially
responsible party) under, any applicable Environmental Laws that is pending or,
to the Borrower’s knowledge, threatened against Parent Guarantor, the Borrower
or any Subsidiary or any of their respective Properties or as a result of any
operations at such Properties;

(d) none of the Properties of Parent Guarantor, the Borrower or any Subsidiary
contain or have contained any: underground storage tanks; asbestos-containing
materials; landfills or dumps; hazardous waste management units as defined
pursuant to RCRA or any comparable state law; or sites on or nominated for the
National Priority List promulgated pursuant to CERCLA or any state remedial
priority list promulgated or published pursuant to any comparable state law, in
each case that would reasonably be expected to result in liability under
Environmental Law;

(e) there has been no Release or, to the Borrower’s knowledge, threatened
Release, of Hazardous Materials at, on, under or from Parent Guarantor’s, the
Borrower’s or any Subsidiary’s Properties, there are no investigations,
remediations, abatements, removals, or monitorings of Hazardous Materials
required under applicable Environmental Laws at such Properties and, to the
knowledge of the Borrower, none of such Properties are adversely affected by any
Release or threatened Release of a Hazardous Material originating or emanating
from any other real property;

 

67



--------------------------------------------------------------------------------

(f) none of Parent Guarantor, the Borrower or any Subsidiary has received any
written notice asserting an alleged liability or obligation under any applicable
Environmental Laws with respect to the investigation, remediation, abatement,
removal, or monitoring of any Hazardous Materials at, under, or Released or
threatened to be Released from any real properties offsite Parent Guarantor’s,
the Borrower’s or any Subsidiary’s Properties and, to the Borrower’s knowledge,
there are no conditions or circumstances that could reasonably be expected to
result in the receipt of such written notice;

(g) there has been no exposure of any Person or Property to any Hazardous
Materials as a result of or in connection with the operations and businesses of
any of Parent Guarantor’s, the Borrower’s or the Subsidiaries’ Properties that
could reasonably be expected to form the basis for a claim for damages or
compensation; and

(h) Parent Guarantor and the Borrower have made available to the Administrative
Agent complete and correct copies of all material environmental site assessment
reports, and studies on environmental matters (including matters relating to any
alleged non-compliance with or liability under Environmental Laws) that have
been prepared within the last three (3) years and are in Parent Guarantor’s or
the Borrower’s possession and relating to Parent Guarantor’s, the Borrower’s or
any Subsidiary’s Properties or operations thereon.

Section 7.07 Compliance with the Laws and Agreements; No Defaults.

(a) After giving effect to the Confirmation Order and the Plan of
Reorganization, each of Parent Guarantor, the Borrower and the Restricted
Subsidiaries is in compliance with all Governmental Requirements applicable to
it or its Property and all agreements and other instruments binding upon it or
its Property, except where failure to comply could not reasonably be expected to
have a Material Adverse Effect, and possesses all licenses, permits, franchises,
exemptions, approvals and other governmental authorizations necessary for the
ownership of its Property and the conduct of its business, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

(b) Neither the Borrower nor any other Credit Party is in default nor has any
Change of Control or similar event or circumstance occurred that, but for the
expiration of any applicable grace period or the giving of notice, or both,
would constitute a default under, or would require the Borrower or any other
Credit Party to Redeem or make any offer to Redeem under, any indenture, note,
credit agreement or similar instrument pursuant to which any Material Debt is
outstanding or by which the Borrower or any other Credit Party or any of their
Properties is bound.

(c) No Default has occurred and is continuing.

Section 7.08 Investment Company Act. Neither the Borrower nor any other Credit
Party is required to register as an “investment company” or a company
“controlled” by an entity required to register as “investment company,” within
the meaning of, or subject to regulation under, the Investment Company Act of
1940, as amended.

Section 7.09 Taxes. Each of Parent Guarantor, the Borrower and the Restricted
Subsidiaries has timely filed or caused to be filed all federal income Tax
returns and reports, and all other material Tax returns and reports, required to
have been filed and has paid or caused to be paid all Taxes required to have
been paid by it (in each case, for the avoidance of doubt and to the extent
applicable, after giving

 

68



--------------------------------------------------------------------------------

effect to the Confirmation Order and Plan of Reorganization), except (a) Taxes
that are being contested in good faith by appropriate proceedings and for which
Parent Guarantor, the Borrower or such Restricted Subsidiary, as applicable, has
set aside on its books adequate reserves in accordance with GAAP or (b) to the
extent that the failure to do so could not reasonably be expected to result in a
Material Adverse Effect. The charges, accruals and reserves on the books of
Parent Guarantor, the Borrower and the Restricted Subsidiaries in respect of
Taxes and other governmental charges are, in the reasonable opinion of the
Borrower, adequate. No Tax Lien (other than an Excepted Lien) has been filed
and, to the knowledge of the Borrower, no claim is being asserted with respect
to any such Tax or other such governmental charge.

Section 7.10 ERISA. Except for such matters that, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect:

(a) Parent Guarantor, the Borrower, the Subsidiaries and each ERISA Affiliate is
in material compliance with ERISA and, where applicable, the Code regarding each
Plan.

(b) Each Plan is, and has been, established and maintained in substantial
compliance with its terms, ERISA and, where applicable, the Code.

(c) No act, omission or transaction has occurred which could result in the
imposition on Parent Guarantor, the Borrower or any Subsidiary (whether directly
or indirectly) of either a civil penalty assessed pursuant to subsections (i) or
(l) of section 502 of ERISA or a tax imposed pursuant to section 4975 of the
Code or breach of fiduciary duty liability damages under section 409 of ERISA.

(d) Full payment when due has been made of all amounts which Parent Guarantor,
the Borrower, the Subsidiaries or any ERISA Affiliate is required under the
terms of each Plan or applicable law to have paid as contributions to such Plan
as of the date hereof.

(e) None of Parent Guarantor, the Borrower, or any Subsidiary, or any ERISA
Affiliate sponsors, maintains, or contributes to an employee welfare benefit
plan, as defined in section 3(1) of ERISA that provides benefits to retirees or
former employees of such entities, with respect to which its sponsorship of,
maintenance of or contribution to may not be terminated by Parent Guarantor, the
Borrower, a Subsidiary or an ERISA Affiliate, as the case may be, in its sole
discretion at any time without any material liability to Parent Guarantor, the
Borrower or any Subsidiary other than for benefits due as of, or claims incurred
prior to, the effective date of such termination, except where such a
termination is not allowed under applicable law (including, but not limited to,
the Consolidated Omnibus Budget Reconciliation Act of 1985).

Section 7.11 Disclosure; No Material Misstatements. The certificates, written
statements and reports, and other written information, taken as a whole,
furnished by or on behalf of the Borrower or any Guarantor to the Administrative
Agent and the Lenders in connection with the negotiation of any Loan Document or
included therein or delivered pursuant thereto, do not contain any material
misstatement of fact or omit to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were or
are made, not misleading as of the date such information is dated or certified;
provided that (a) to the extent any such certificate, statement, report, or
information was based upon or constitutes a forecast or projection, the Borrower
represents only that it acted in good faith and utilized reasonable assumptions
and due care in the preparation of such certificate, statement, report, or
information (it being recognized by the Lenders, however, that projections as to
future events are not to be viewed as facts and that results during the
period(s) covered by such projections may differ from the projected results and
that such differences may be material and that the Borrower makes no
representation that such projections will be realized) and (b) as to statements,
information and reports supplied by third parties, the Borrower represents only
that it is not aware of any

 

69



--------------------------------------------------------------------------------

material misstatement or omission therein. There are no statements or
conclusions in any Reserve Report which are based upon or include material
misleading information or fail to take into account known material information
regarding the matters reported therein, it being understood that projections
concerning volumes attributable to the Oil and Gas Properties of the Borrower
and the other Credit Parties and production and cost estimates contained in each
Reserve Report are necessarily based upon professional opinions, estimates and
projections and that the Borrower and the other Credit Parties do not warrant
that such opinions, estimates and projections will ultimately prove to have been
accurate.

Section 7.12 Insurance. Parent Guarantor and the Borrower have, and have caused
the Restricted Subsidiaries to have, (a) all insurance policies sufficient for
the compliance by each of them with all material Governmental Requirements and
all material agreements and (b) insurance coverage in such amounts and against
such risks as are usually insured against by companies similarly situated and
engaged in the same or a similar business for the assets and operations of
Parent Guarantor, the Borrower and the Restricted Subsidiaries (it being
understood and agreed that the Borrower and its Subsidiaries may self-insure to
the extent and in a manner customary for companies engaged in the same or
similar business of similar size and financial condition). The Administrative
Agent, the Collateral Agent and the Lenders have been named as additional
insureds in respect of such liability insurance policies and the Collateral
Agent has been named as a loss payee with respect to such property loss
insurance covering Collateral.

Section 7.13 Restriction on Liens. After giving effect to the Confirmation Order
and the Plan of Reorganization, neither the Borrower nor any other Credit Party
is a party to any material agreement or arrangement, or subject to any order,
judgment, writ or decree, that restricts its ability to grant Liens to the
Administrative Agent for the benefit of the Secured Parties on or in respect of
their Properties to secure the Debt under the Loan Documents, or restricts any
Restricted Subsidiary from paying dividends or making any other distributions in
respect of its Equity Interests to Parent Guarantor, the Borrower or any
Restricted Subsidiary, or restricts any Restricted Subsidiary from making loans
or advances to Parent Guarantor, the Borrower or any Restricted Subsidiary, or
which requires the consent of other Persons in connection therewith, except, in
each case, for such encumbrances or restrictions permitted under Section 9.14.

Section 7.14 Subsidiaries. Except as set forth on Schedule 7.14 or as disclosed
in writing to the Administrative Agent from time to time (which shall promptly
furnish a copy to the Lenders), which shall upon disclosure be deemed a
supplement to Schedule 7.14, neither the Borrower nor any other Credit Party has
any subsidiaries (other than subsidiaries of Unrestricted Subsidiaries). Neither
Parent Guarantor nor the Borrower has any Foreign Subsidiaries. Schedule 7.14
identifies, as of the Effective Date, each subsidiary listed thereon as either a
Restricted Subsidiary, Unrestricted Subsidiary or Unrestricted Parent Entity,
and each Restricted Subsidiary on such schedule is wholly-owned by the Borrower
or another Restricted Subsidiary. As of the Effective Date, Schedule 7.14 sets
forth each Person (other than a subsidiary) in which Parent Guarantor, the
Borrower or a Restricted Subsidiary owns Equity Interests and the percentage of
all Equity Interests in such Person owned by Parent Guarantor, the Borrower or
such Restricted Subsidiary.

Section 7.15 Location of Business and Offices. After giving effect to the
Confirmation Order and the Plan of Reorganization, the Borrower’s jurisdiction
of organization is Delaware, the name of the Borrower as listed in the public
records of its jurisdiction of organization is Ultra Resources, Inc., and the
organizational identification number of the Borrower in its jurisdiction of
organization is 6357887 (or, in each case, as set forth in a notice delivered to
the Administrative Agent pursuant to Section 8.01(j) in accordance with
Section 12.01). The Borrower’s chief executive offices are located at the
address specified in Section 12.01 (or as set forth in a notice delivered
pursuant to Section 8.01(h) and Section 12.01(c)). Each Guarantor’s jurisdiction
of organization, name as listed in the public records of its

 

70



--------------------------------------------------------------------------------

jurisdiction of organization, organizational identification number in its
jurisdiction of organization, and the location of its chief executive office is
stated on Schedule 7.14 (or as set forth in a notice delivered pursuant to
Section 8.01(h)). Each Unrestricted Subsidiary’s (other than each Unrestricted
Subsidiary that is a subsidiary of an Unrestricted Subsidiary) jurisdiction of
organization and name as listed in the public records of its jurisdiction of
organization is stated on Schedule 7.14 or as set forth in a notice delivered
pursuant to Section 8.01(h).

Section 7.16 Properties; Titles, Etc. After giving effect to the Confirmation
Order and the Plan of Reorganization:

(a) Each of the Borrower and the other Credit Parties has good and defensible
title to substantially all of its Borrowing Base Properties evaluated in the
most recently delivered Reserve Report and good title to all of its material
personal Properties, in each case, free and clear of all Liens except Permitted
Liens. The Borrower or the other Credit Parties specified as the owner owns in
all material respects the net interests in production attributable to their Oil
and Gas Properties as reflected in the most recently delivered Reserve Report,
and the ownership of such Properties does not in any material respect obligate
such Person to bear the costs and expenses relating to the maintenance,
development and operations of each such Property in an amount in excess of the
working interest of each Property set forth in the most recently delivered
Reserve Report that is not offset by a corresponding proportionate increase in
its net revenue interest in such Property or the revenues therefrom.

(b) Except as could not reasonably be expected to have a Material Adverse
Effect, (i) all material leases and agreements necessary for the conduct of the
business of the Borrower and the other Credit Parties and (ii) all oil and gas
leases of the Borrower and the other Credit Parties are, in each case, valid and
subsisting and in full force and effect, and there exists no default or event or
circumstance which with the giving of notice or the passage of time or both
would give rise to a default under any such lease or leases referred to in the
foregoing clauses (i) and (ii).

(c) The rights and Properties presently owned, leased or licensed by the
Borrower and the other Credit Parties, including all easements and rights of
way, include all rights and Properties necessary to permit the Borrower and the
other Credit Parties to conduct their business in all material respects in the
same manner as their business has been conducted prior to the date hereof.

(d) All of the Properties of the Borrower and the other Credit Parties which are
reasonably necessary for the operation of their businesses are in good working
condition and are maintained in accordance with prudent business standards.

(e) The Borrower and each other Credit Party owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual Property
material to its business (including databases, geological data, geophysical
data, engineering data, seismic data, maps, interpretations and other technical
data), and the use thereof by the Borrower and such other Credit Party does not
infringe upon the rights of any other Person, except for any such infringements
that, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.

Section 7.17 Maintenance of Properties. After giving effect to the Confirmation
Order and the Plan of Reorganization, except for such acts or failures to act as
could not be reasonably expected to have a Material Adverse Effect, the
Borrowing Base Properties of the Borrower and the other Credit Parties have been
maintained, operated and developed in a good and workmanlike manner and in
conformity with all applicable Governmental Requirements and in conformity with
the provisions of all leases, subleases or other contracts comprising a part of
the Borrowing Base Properties and other contracts and agreements forming a part
of the Borrowing Base Properties.

 

71



--------------------------------------------------------------------------------

Section 7.18 Gas Imbalances, Prepayments. Except as set forth on Schedule 7.18
or on the most recent certificate delivered pursuant to Section 8.12(c), on a
net basis there are no gas imbalances, take or pay or other prepayments which
would require Parent Guarantor, the Borrower or any of the other Credit Parties
to deliver Hydrocarbons produced from their Oil and Gas Properties at some
future time, without then or thereafter receiving full payment therefor,
exceeding 5.0% of the aggregate annual production of gas from the Oil and Gas
Properties of Parent Guarantor, the Borrower and the other Credit Parties during
the most recent calendar year (on an mcf basis).

Section 7.19 Marketing of Production. Except for contracts listed and in effect
on the date hereof on Schedule 7.19, or hereafter either disclosed in writing to
the Administrative Agent or included in the most recently delivered Reserve
Report, no material agreements exist, which are not cancelable on 90 days’
notice or less without penalty or detriment, for the sale of the Borrower’s and
the other Credit Parties’ Hydrocarbon production (including calls on or other
rights to purchase, production, whether or not the same are currently being
exercised) that pertain to the sale of production at a fixed price and have a
maturity or expiry date of longer than six (6) months from the date hereof.

Section 7.20 Swap Agreements and Qualified ECP Counterparty. Schedule 7.20, as
of the date hereof, and after the date hereof, each report required to be
delivered by the Borrower pursuant to Section 8.01(d), as of the date of (or as
of the date(s) otherwise set forth in) such report, sets forth, a true and
complete list of all Swap Agreements of the Borrower and each other Credit
Party, the material terms thereof (including the type, term, effective date,
termination date and notional amounts or volumes), the estimated net
mark-to-market value thereof, all credit support agreements relating thereto
other than Loan Documents (including any margin required or supplied) and the
counterparty to each such agreement. The Borrower is a Qualified ECP
Counterparty.

Section 7.21 Use of Loans and Letters of Credit. The proceeds of the Loans and
the Letters of Credit shall be used (a) for general corporate purposes of the
Borrower, the Parent Guarantor and its Subsidiaries; (b) to fund repayment of
claims under the Chapter 11 Cases; and (c) to finance the acquisition and
development of Oil and Gas Properties. Parent Guarantor, the Borrower and the
Restricted Subsidiaries are not engaged principally, or as one of its or their
important activities, in the business of extending credit for the purpose,
whether immediate, incidental or ultimate, of buying or carrying margin stock
(within the meaning of Regulation T, U or X of the Board). No part of the
proceeds of any Loan or Letter of Credit will be used for any purpose which
violates the provisions of Regulations T, U or X of the Board. The Borrower will
not request any Borrowing or Letter of Credit, and Parent Guarantor and the
Borrower shall not use, and Parent Guarantor and the Borrower shall procure that
their Subsidiaries and their respective directors, officers, employees and
agents shall not use, or lend, contribute or otherwise make available, the
proceeds of any Borrowing or Letter of Credit to any subsidiary, joint venture
partner or any other Person (a) in furtherance of an offer, payment, promise to
pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of any Anti-Corruption Laws, (b) for the
purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, or
(c) in any manner that would knowingly or negligently result in the violation of
any Sanctions applicable to any party hereto (whether as underwriter, advisor,
investor, lender, hedge provider, facility or security agent or otherwise).

Section 7.22 Solvency. After giving effect to the Confirmation Order, the Plan
of Reorganization and the transactions contemplated hereby and each Borrowing
made hereunder, (a) the aggregate assets (after giving effect to amounts that
could reasonably be expected to be received by reason of indemnity, offset,
insurance or any similar arrangement), at a fair valuation, of the Borrower and
the Guarantors, taken as a whole, exceed the aggregate Debt of the Borrower and
the Guarantors on a consolidated basis, (b) each of the Borrower and the
Guarantors has not incurred and does not intend to

 

72



--------------------------------------------------------------------------------

incur, and does not believe that it has incurred, Debt beyond its ability to pay
such Debt (after taking into account the timing and amounts of cash it
reasonably expects could be received and the amounts that it reasonably expects
could be payable on or in respect of its liabilities, and giving effect to
amounts that that could reasonably be expected to be received by reason of
indemnity, offset, insurance or any similar arrangement) as such Debt becomes
absolute and matures, and (c) each of the Borrower and the Guarantors does not
have (and does not have reason to believe that it will have thereafter)
unreasonably small capital for the conduct of its business.

Section 7.23 Anti-Corruption Laws and Sanctions. Parent Guarantor and the
Borrower have implemented and maintain in effect such policies and procedures,
if any, as they reasonably deem appropriate, in light of their business and
international activities (if any), to ensure compliance by Parent Guarantor, the
Borrower and the Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions, and
Parent Guarantor, the Borrower and the Subsidiaries and their respective
officers and employees and, to the knowledge of Parent Guarantor and the
Borrower, their respective directors and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects. None of
(a) Parent Guarantor, the Borrower and the Subsidiaries or any of their
respective directors, officers or employees, or (b) to the knowledge of Parent
Guarantor or the Borrower, any agent of Parent Guarantor, the Borrower or any
Subsidiary that will act in any capacity in connection with or benefit from the
credit facility established hereby, is a Sanctioned Person. No Borrowing or
Letter of Credit, use of proceeds or other transaction contemplated by this
Agreement will violate any Anti-Corruption Law or applicable Sanctions.

Section 7.24 EEA Financial Institutions. No Credit Party is an EEA Financial
Institution.

Section 7.25 Senior Debt Status. The Obligations constitute “Senior Debt”,
“Designated Senior Debt” or any similar designation under and as defined in any
agreement governing any senior subordinated or subordinated Debt and the
subordination provisions set forth in each such agreement are legally valid and
enforceable against the parties thereto.

Section 7.26 Security Instruments. The Security Instruments are (or, in the case
of Security Instruments executed after the Effective Date, will be) effective to
create in favor of the Administrative Agent, for the benefit of the Credit
Parties, a legal, valid and enforceable security interest in the Mortgaged
Property and Collateral and proceeds thereof.

Section 7.27 PATRIOT Act. On the Effective Date, each Credit Party is in
compliance in all material respects with the material provisions of the PATRIOT
Act.

ARTICLE VIII

AFFIRMATIVE COVENANTS

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder and all other amounts
payable under the Loan Documents shall have been paid in full and all Letters of
Credit shall have expired (without any pending drawings thereon) or terminated
and all LC Disbursements shall have been reimbursed, each of Parent Guarantor
and the Borrower covenants and agrees with the Lenders that:

Section 8.01 Financial Statements; Other Information. The Borrower will furnish
to the Administrative Agent and each Lender:

(a) Annual Financial Statements.

 

73



--------------------------------------------------------------------------------

(i) As soon as available, but in any event in accordance with then applicable
law and not later than 120 days after the end of each fiscal year of the
Borrower, its unaudited consolidated balance sheet and related statements of
operations, owners’ equity and cash flows as of the end of and for such year,
setting forth in each case in comparative form the figures for the previous
fiscal year, all certified by one of its Financial Officers as presenting fairly
in all material respects the financial condition and results of operations of
the Borrower and its Consolidated Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied.

(ii) As soon as available, but in any event in accordance with then applicable
law and not later than 120 days after the end of each fiscal year of Parent
Guarantor, its audited consolidated balance sheet and related statements of
operations, owners’ equity and cash flows as of the end of and for such year,
setting forth in each case in comparative form the figures for the previous
fiscal year, all reported on by independent public accountants of recognized
national standing (without a “going concern” or like qualification or exception
and without any qualification or exception as to the scope of such audit) to the
effect that such consolidated financial statements present fairly in all
material respects the financial condition and results of operations of Parent
Guarantor and its subsidiaries on a consolidated basis in accordance with GAAP
consistently applied.

(b) Quarterly Financial Statements.

(i) As soon as available, but in any event in accordance with then applicable
law and not later than 60 days after the end of each of the first three fiscal
quarters of each fiscal year of the Borrower commencing with the fiscal quarter
ending June 30, 2017, its consolidated balance sheet and related statements of
operations, owners’ equity and cash flows as of the end of and for such fiscal
quarter and the then elapsed portion of the fiscal year, setting forth in each
case in comparative form the figures for the corresponding period or periods of
(or, in the case of the balance sheet, as of the end of) the previous fiscal
year, all certified by one of its Financial Officers as presenting fairly in all
material respects the financial condition and results of operations of the
Borrower and its Consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied, subject to normal year-end audit adjustments and
the absence of footnotes.

(ii) As soon as available, but in any event in accordance with then applicable
law and not later than 60 days after the end of each of the first three fiscal
quarters of each fiscal year of Parent Guarantor commencing with the fiscal
quarter ending June 30, 2017, its consolidated balance sheet and related
statements of operations, owners’ equity and cash flows as of the end of and for
such fiscal quarter and the then elapsed portion of the fiscal year, setting
forth in each case in comparative form the figures for the corresponding period
or periods of (or, in the case of the balance sheet, as of the end of) the
previous fiscal year, all certified by one of its Financial Officers as
presenting fairly in all material respects the financial condition and results
of operations of Parent Guarantor and its consolidated subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes.

(c) Certificate of Financial Officer — Compliance. Concurrently with any
delivery of financial statements under Section 8.01(a) or Section 8.01(b), a
compliance certificate of a Financial Officer in substantially the form of
Exhibit D hereto (i) certifying as to whether a Default then exists and, if a
Default then exists, (ii) specifying the details thereof and any action taken or
proposed to be taken with respect thereto, (iii) setting forth reasonably
detailed calculations demonstrating compliance with Section 9.01 and
(iv) stating whether any change in GAAP or in the application thereof that is
applicable to the Borrower has occurred since December 31, 2016 and, if any such
change has occurred, specifying the effect of such change on the financial
statements accompanying such certificate.

 

74



--------------------------------------------------------------------------------

(d) Certificate of Financial Officer - Swap Agreements. Concurrently with any
delivery of financial statements under Section 8.01(a) and Section 8.01(b), a
certificate of a Financial Officer, in form and substance satisfactory to the
Administrative Agent, setting forth as of a recent date, a true and complete
list of all Swap Agreements of the Borrower and each other Credit Party, the
material terms thereof (including the type, term, effective date, termination
date and notional amounts or volumes set forth for each month during the term of
such Swap Agreement), the estimated net mark-to-market value therefor, any new
credit support agreements relating thereto (other than Loan Documents) not
listed on Schedule 7.20, any margin required or supplied under any credit
support document and the counterparty to each such agreement.

(e) Certificate of Insurer - Insurance Coverage. Concurrently with any delivery
of financial statements under Section 8.01(a), one or more certificates of
insurance coverage from Parent Guarantor’s insurance broker or insurers with
respect to the insurance required by Section 8.07, in form and substance
reasonably satisfactory to the Administrative Agent, and, if requested by the
Administrative Agent, copies of the applicable policies.

(f) SEC and Other Filings; Reports to Shareholders. For so long as any Credit
Party is a publicly traded company, then promptly after the same become publicly
available, copies of all periodic and other reports, proxy statements and other
materials filed by such Credit Party with the SEC, or with any national
securities exchange, or distributed by such Credit Party to its shareholders
generally, as the case may be.

(g) Notices Under Material Instruments. Promptly after the furnishing thereof,
copies of any financial statement, report or notice furnished to or by any
Person pursuant to the terms of any preferred stock designation, indenture, loan
or credit or other similar agreement with respect to Material Debt, and not
otherwise required to be furnished to the Lenders pursuant to any other
provision of this Agreement.

(h) Information Regarding Borrower and Guarantors. Promptly, but in any event
within ten (10) Business Days after the occurrence thereof, written notice of
any change in (i) the Borrower’s or any Guarantor’s corporate name, (ii) the
jurisdiction in which the Borrower or any Guarantor is incorporated, formed, or
otherwise organized, (iii) the location of the Borrower’s or any Guarantor’s
chief executive office, (iv) the Borrower’s or any Guarantor’s identity or
corporate, limited liability or partnership structure, or (v) the Borrower’s or
any Guarantor’s organizational identification number in such jurisdiction of
organization or federal taxpayer identification number.

(i) Notices of Certain Changes. Promptly, but in any event within ten
(10) Business Days after the execution thereof, copies of any material
amendment, modification or supplement to the certificate of formation, limited
liability company agreement, articles of incorporation, by-laws, any preferred
stock designation or any other organic document of the Borrower or any other
Credit Party.

(j) Issuance of Senior Notes. In the event the Borrower or any other Credit
Party intends to issue any Senior Notes, prior written notice of such intended
offering, the intended principal amount thereof and the anticipated date of
closing and, upon request of the Administrative Agent, a copy of the preliminary
offering memorandum (if any) and the final offering memorandum (if any).

(k) Opening of Accounts. Prompt written notice (such notice to include
reasonably detailed information regarding the account number, purpose and
applicable bank or other institution in respect of such Deposit Account,
Commodities Account or Securities Account) to the Administrative Agent of any
Deposit Account, Commodities Account or Securities Account (other than an
Excluded Account) opened by the Borrower or any Guarantor.

 

75



--------------------------------------------------------------------------------

(l) Other Requested Information. Promptly following any reasonable request
therefor, such other information regarding the operations, business affairs and
financial condition of Parent Guarantor, the Borrower or any Restricted
Subsidiary (including any Plan and any reports or other information required to
be filed with the Internal Revenue Service, the Department of Labor and/or the
PBGC with respect thereto under the Code or under ERISA), or compliance with the
terms of this Agreement or any other Loan Document, as the Administrative Agent
may reasonably request.

(m) Annual Budget. Within sixty (60) days of the end of each fiscal year of the
Borrower (the first such period being the sixty (60) day period after the end of
fiscal year 2017), an annual operating budget for the Borrower and the
Restricted Subsidiaries for the immediately succeeding fiscal year (beginning
with the annual operating budget for fiscal year 2018), including the projected
monthly production of Hydrocarbons by the Borrower and the Restricted
Subsidiaries and the assumptions used in calculating such projections, the
projected capital expenditures to be incurred by the Borrower and the Restricted
Subsidiaries, and such other information as may be reasonably requested by the
Administrative Agent.

(n) Certificate of Financial Officer - Consolidating Information. If, at any
time, all of the Consolidated Subsidiaries of the Borrower are not Consolidated
Restricted Subsidiaries, then concurrently with any delivery of financial
statements under Section 8.01(a) or Section 8.01(b), a certificate of a
Financial Officer setting forth consolidating spreadsheets that show all
Consolidated Unrestricted Subsidiaries and the eliminating entries, in such form
as would be presentable to the auditors of the Borrower.

(o) Production Report and Lease Operating Statements. Concurrently with any
delivery of a Reserve Report under Section 8.12, (i) a report setting forth, for
each calendar month during the then current fiscal year to date, the volume of
production and sales attributable to production (and the prices at which such
sales were made and the revenues derived from such sales) for each such calendar
month from the Oil and Gas Properties of the Borrower and the Guarantors and
(ii) a report setting forth, for each calendar quarter during the then current
fiscal year to date, the related ad valorem, severance and production taxes and
lease operating expenses attributable to such production and incurred for each
such calendar quarter.

Documents required to be delivered pursuant to Section 8.01(a), (b) or (f) (to
the extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which Parent Guarantor or the Borrower
posts such documents, or provides a link thereto on Parent Guarantor’s or the
Borrower’s public website; or (ii) on which such documents are posted on the
Borrower’s behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent).

The Administrative Agent may make available to the Lenders materials and/or
information provided by or on behalf of Parent Guarantor and/or the Borrower
hereunder (collectively, “Company Materials”) by posting the Company Materials
on SyndTrak or another similar electronic system (the “Platform”). Parent
Guarantor and the Borrower hereby acknowledge that certain of the Lenders may
from time to time elect to be “public-side” Lenders (i.e., Lenders that do not
wish to receive material non-public information with respect to the Borrower or
its securities) (each, a “Public Lender”) and the Borrower hereby agrees that
(w) all Company Materials that are to be made available to Public Lenders shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Company Materials “PUBLIC,” Parent Guarantor and the Borrower
shall be deemed to have authorized the Administrative Agent and the Lenders to
treat such Company Materials as either publicly available information or not

 

76



--------------------------------------------------------------------------------

material information (although it may be sensitive and proprietary) with respect
to Parent Guarantor, the Borrower or their respective securities for purposes of
United States Federal and state securities laws; (y) all Company Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated “Public Investor”; and (z) the Administrative Agent shall be
entitled to treat Company Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Investor.”

Section 8.02 Notices of Material Events. In addition to the notices required
under Section 8.01 and Section 8.10(b), the Borrower will furnish to the
Administrative Agent and each Lender prompt (and in any event within five
(5) Business Days of a Responsible Officer becoming aware thereof) written
notice of the following:

(a) the occurrence of any Default;

(b) the filing or commencement of, or the threat in writing of, any action,
suit, proceeding, investigation or arbitration by or before any arbitrator or
Governmental Authority against or affecting the Borrower or any other Credit
Party not previously disclosed in writing to the Lenders that could reasonably
be expected to result in a Material Adverse Effect, or the occurrence of any
adverse development in any such action, suit, proceeding, investigation or
arbitration that is reasonably expected to result in a Material Adverse Effect;

(c) the filing or commencement of, or the threat in writing of, any action,
suit, proceeding, investigation or arbitration by or before any arbitrator or
Governmental Authority that (i) constitutes a material adverse claim against, or
asserts a material cloud upon the Borrower’s or any other Credit Party’s title
to, any material Mortgaged Property or other Collateral pledged pursuant to the
Security Instruments or (ii) otherwise attacks the validity or (other than by
asserting a Permitted Lien) the priority of the Administrative Agent’s Liens in
any material Mortgaged Property or other Collateral pledged pursuant to the
Security Instruments, or of the Security Instruments under which such Mortgaged
Property or other Collateral is mortgaged or pledged; and

(d) the occurrence of any ERISA Event that results in, or could reasonably be
expected to result in, a Material Adverse Effect.

Each notice delivered under this Section 8.02 shall be accompanied by a
statement of a Responsible Officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.

Section 8.03 Existence; Conduct of Business. Parent Guarantor and the Borrower
will, and will cause each Restricted Subsidiary to, do or cause to be done all
things necessary to preserve, renew and keep in full force and effect (a) its
legal existence and (b) the rights, licenses, permits, privileges and franchises
material to the conduct of its business and maintain, if necessary, its
qualification to do business in each other jurisdiction in which its Oil and Gas
Properties are located or the ownership of its Properties requires such
qualification, except where the failure to so qualify could not reasonably be
expected to have a Material Adverse Effect; provided that the foregoing shall
not prohibit any merger, consolidation, liquidation or dissolution permitted
under Section 9.10. Parent Guarantor and the Borrower will, and will cause each
Restricted Subsidiary to maintain its legal existence in Delaware, another State
within the United States of America or the District of Columbia.

Section 8.04 Payment of Obligations. After giving effect to the Confirmation
Order and the Plan of Reorganization, Parent Guarantor and the Borrower will,
and will cause each Restricted Subsidiary to, pay its obligations, including Tax
liabilities of Parent Guarantor, the Borrower and all of its

 

77



--------------------------------------------------------------------------------

Restricted Subsidiaries before the same shall become delinquent or in default,
except where (a) the validity or amount thereof is being contested in good faith
by appropriate proceedings and Parent Guarantor, the Borrower or such Restricted
Subsidiary has set aside on its books adequate reserves with respect thereto in
accordance with GAAP or (b) the failure to make payment pending such contest
could not reasonably be expected to result in a Material Adverse Effect or
result in the seizure or levy of any material Property of Parent Guarantor, the
Borrower or any Restricted Subsidiary.

Section 8.05 Performance of Obligations under Loan Documents. The Borrower will
pay the Loans in accordance with the terms hereof, and Parent Guarantor and the
Borrower will, and will cause each Restricted Subsidiary to, do and perform
every act and discharge all of the obligations to be performed and discharged by
them under the Loan Documents.

Section 8.06 Operation and Maintenance of Properties. Parent Guarantor and the
Borrower, at their own expense, will, and will cause each Restricted Subsidiary
to:

(a) operate its Oil and Gas Properties and other material Properties or cause
such Oil and Gas Properties and other material Properties to be operated in a
careful and efficient manner in accordance with the practices of the industry
and in compliance with all applicable contracts and agreements and in compliance
with all Governmental Requirements, including applicable proration requirements
and Environmental Laws, and all applicable laws, rules and regulations of every
other Governmental Authority from time to time constituted to regulate the
development and operation of its Oil and Gas Properties and the production and
sale of Hydrocarbons and other minerals therefrom, except, in each case, where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect.

(b) keep and maintain all Property material to the conduct of its business in
good working order and condition, ordinary wear and tear excepted, and preserve,
maintain and keep in good repair, working order and efficiency (ordinary wear
and tear and depletion excepted) all of its Oil and Gas Properties, except, in
each case, where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.

(c) promptly pay and discharge, or make reasonable and customary efforts to
cause to be paid and discharged, all delay rentals, royalties, expenses and
indebtedness accruing under the leases or other agreements affecting or
pertaining to its Oil and Gas Properties and do all other things necessary to
keep unimpaired its rights with respect thereto and prevent any forfeiture
thereof or default thereunder, except where the failure to do so could not
reasonably be expected to result in a Material Adverse Effect.

(d) promptly perform or make reasonable and customary efforts to cause to be
performed, in accordance with customary industry standards, the obligations
required by the assignments, deeds, leases, sub-leases, contracts and agreements
affecting its interests in its Oil and Gas Properties and other material
Properties, except, in each case, where the failure to do so could not
reasonably be expected to have a Material Adverse Effect.

(e) To the extent the Borrower or another Credit Party is not the operator of
any Property, the Borrower shall use reasonable efforts to cause the operator to
comply with this Section 8.06, but failure of the operator so to comply will not
constitute a Default or an Event of Default hereunder.

Section 8.07 Insurance. Parent Guarantor and the Borrower will, and will cause
each Restricted Subsidiary to, maintain, with financially sound and reputable
insurance companies, insurance in such amounts and against such risks as are
customarily maintained by companies engaged in the same or similar businesses
operating in the same or similar locations (it being understood and agreed that
the

 

78



--------------------------------------------------------------------------------

Borrower and its Subsidiaries may self-insure to the extent and in a manner
customary for companies engaged in the same or similar business of similar size
and financial condition). The Administrative Agent, the Collateral Agent and the
Lenders shall be named as additional insureds in respect of such liability
insurance policies, and the Collateral Agent shall be named as a loss payee with
respect to property loss insurance covering Collateral and such policies shall
provide that the Administrative Agent shall receive not less than 30 days’ prior
notice of cancellation or non-renewal (or, if less, the maximum advance notice
that the applicable carrier will agree to provide).

Section 8.08 Books and Records; Inspection Rights. Parent Guarantor and the
Borrower will, and will cause each Restricted Subsidiary to, keep proper books
of record and account in which full, true and correct entries in conformity with
GAAP are made of all dealings and transactions in relation to its business and
activities (to the extent required by GAAP). Parent Guarantor and the Borrower
will, and will cause each Restricted Subsidiary to, permit any representatives
designated by the Administrative Agent, upon reasonable prior notice, to visit
and inspect its Properties, to examine and make extracts from its books and
records, and to discuss its affairs, finances and condition with its officers
and independent accountants, all at such reasonable times and as reasonably
requested, and at the sole expense of Borrower not to exceed two times in any
calendar year (unless an Event of Default has occurred and is continuing).

Section 8.09 Compliance with Laws. Parent Guarantor and the Borrower will, and
will cause each Restricted Subsidiary to, comply with all laws, rules,
regulations and orders of any Governmental Authority applicable to it or its
Property, except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect. Parent
Guarantor and the Borrower will maintain in effect and enforce such policies and
procedures, if any, as it reasonably deems appropriate, in light of its
businesses and international activities (if any), to ensure compliance by Parent
Guarantor, the Borrower, their Subsidiaries and each of their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions.

Section 8.10 Environmental Matters.

(a) Each of Parent Guarantor and the Borrower will at its sole expense:
(i) comply, and cause its Properties and operations and each Subsidiary and each
Subsidiary’s Properties and operations to comply, with all applicable
Environmental Laws, to the extent the breach thereof could be reasonably
expected to have a Material Adverse Effect; (ii) not Release or threaten to
Release, and cause each Subsidiary not to Release or threaten to Release, any
Hazardous Material on, under, about or from any of Parent Guarantor’s, the
Borrower’s or their Subsidiaries’ Properties or any other property offsite the
Property to the extent caused by Parent Guarantor’s, the Borrower’s or any of
their Subsidiaries’ operations except in compliance with applicable
Environmental Laws, to the extent such Release or threatened Release could
reasonably be expected to have a Material Adverse Effect; (iii) timely obtain or
file, and cause each Subsidiary to timely obtain or file, all Environmental
Permits, if any, required under applicable Environmental Laws to be obtained or
filed in connection with the operation or use of Parent Guarantor’s, the
Borrower’s or their Subsidiaries’ Properties, to the extent such failure to
obtain or file could reasonably be expected to have a Material Adverse Effect;
(iv) promptly commence and diligently prosecute to completion, and cause each
Subsidiary to promptly commence and diligently prosecute to completion, any
assessment, evaluation, investigation, monitoring, containment, cleanup,
removal, repair, restoration, remediation or other remedial obligations
(collectively, the “Remedial Work”) in the event any Remedial Work is required
under applicable Environmental Laws because of or in connection with the actual
or suspected past, present or future Release or threatened Release of any
Hazardous Material on, under, about or from any of Parent Guarantor, the
Borrower’s or their Subsidiaries’ Properties, to the extent failure to do so
could reasonably be expected to have a Material Adverse Effect; (v) conduct, and
cause its Subsidiaries to conduct, their respective operations and businesses in
a manner that will not expose any Property or Person to Hazardous Materials that
could reasonably be expected to cause Parent

 

79



--------------------------------------------------------------------------------

Guarantor, the Borrower or their Subsidiaries to owe damages or compensation
that could reasonably be expected to cause a Material Adverse Effect; and
(vi) establish and implement, and shall cause each Subsidiary to establish and
implement, such procedures as may be necessary to continuously determine and
assure that Parent Guarantor’s, the Borrower’s and their Subsidiaries’
obligations under this Section 8.10(a) are timely and fully satisfied, to the
extent failure to do so could reasonably be expected to have a Material Adverse
Effect.

(b) If Parent Guarantor, the Borrower or any Subsidiary receives written notice
of any action or, investigation or inquiry by any Governmental Authority or any
threatened demand or lawsuit by any Person against Parent Guarantor, the
Borrower or their Subsidiaries or their Properties, in each case in connection
with any Environmental Laws, the Borrower will within fifteen days after any
Responsible Officer obtains actual knowledge thereof give written notice of the
same to Administrative Agent if the Borrower could reasonably anticipate that
such action will result in liability (whether individually or in the aggregate)
in excess of $20,000,000, not fully covered by insurance, subject to normal
deductibles.

(c) In connection with any acquisition by Parent Guarantor, the Borrower or any
Restricted Subsidiary of any Oil and Gas Property, other than an acquisition of
additional interests in Oil and Gas Properties in which Parent Guarantor, the
Borrower or any Restricted Subsidiary previously held an interest, to the extent
Parent Guarantor, the Borrower or such Restricted Subsidiary obtains or is
provided with same, Parent Guarantor and the Borrower will, and will cause each
Restricted Subsidiary to, promptly following Parent Guarantor, the Borrower’s or
such Restricted Subsidiary’s obtaining or being provided with the same, deliver
to the Administrative Agent such final and non-privileged material environmental
reports of such Oil and Gas Properties as are reasonably requested by the
Administrative Agent.

Section 8.11 Further Assurances.

(a) Each of Parent Guarantor and the Borrower at its sole expense will, and will
cause each Restricted Subsidiary to, promptly execute and deliver to the
Administrative Agent all such other documents, agreements and instruments
reasonably requested by the Administrative Agent to comply with, cure any
defects or accomplish the conditions precedent, covenants and agreements of
Parent Guarantor, the Borrower or any Restricted Subsidiary, as the case may be,
in the Loan Documents, including the Notes, or to further evidence and more
fully describe the collateral intended as security for the Obligations, or to
correct any omissions in this Agreement or the Security Instruments, or to state
more fully the obligations secured therein, or to perfect, protect or preserve
any Liens created pursuant to this Agreement or any of the Security Instruments
or the priority thereof, or to make any recordings, file any notices or obtain
any consents that may be reasonably necessary or appropriate in connection
therewith.

(b) Parent Guarantor and the Borrower hereby authorize the Administrative Agent
to file one or more financing or continuation statements, and amendments
thereto, describing all or any part of the Collateral without the signature of
the Borrower or any Guarantor where permitted by law. A carbon, photographic or
other reproduction of the Security Instruments or any financing statement
covering the Collateral or any part thereof shall be sufficient as a financing
statement where permitted by law.

Section 8.12 Reserve Reports.

(a) In addition to the Initial Reserve Report which has been delivered on or
prior to the Effective Date, on or before each date set out in the right column
of the following table, the Borrower

 

80



--------------------------------------------------------------------------------

shall furnish to the Administrative Agent and the Lenders a Reserve Report
evaluating the Oil and Gas Properties of the Borrower and the Guarantors as of
the date set out in the same line in the left column of such table:

 

As-of Date

  

Delivery Date

July 1, 2017 and each July 1 thereafter

   the next following September 1

January 1, 2018 and each January 1 thereafter.

   the next following March 1

(b) The Reserve Reports as of January 1 of each year shall be prepared by one or
more Approved Petroleum Engineers, and the Reserve Reports as of July 1 of each
year shall be prepared either by Approved Petroleum Engineers or, at the
Borrower’s option, by the internal reserve engineering staff of the Borrower in
accordance with the procedures used in the immediately preceding January 1
Reserve Report.

(c) In the event of an Interim Redetermination, the Borrower shall furnish to
the Administrative Agent and the Lenders a Reserve Report prepared either by
Approved Petroleum Engineers or by Borrower’s internal reserve engineering
staff, in each case in accordance with the procedures used in the immediately
preceding January 1 Reserve Report. For any Interim Redetermination requested by
the Administrative Agent or the Borrower pursuant to Section 2.07(b), the
Borrower shall provide such Reserve Report with an “as of” date as required by
the Administrative Agent as soon as possible, but in any event no later than
thirty (30) days following the receipt of such request.

(d) With the delivery of each Reserve Report (other than the Initial Reserve
Report), the Borrower shall provide to the Administrative Agent and the Lenders
a certificate from a Responsible Officer on behalf of the Borrower certifying
that in all material respects that (i) except as set forth on an exhibit to the
certificate, on a net basis there are no gas imbalances, take or pay or other
prepayments in excess of the volume specified in Section 7.18 with respect to
its Oil and Gas Properties evaluated in such Reserve Report which would require
the Borrower or any Guarantor to deliver Hydrocarbons either generally or
produced from such Oil and Gas Properties at some future time without then or
thereafter receiving full payment therefor, (ii) none of their Borrowing Base
Properties have been sold since the date of the last Borrowing Base
determination except as set forth on an exhibit to the certificate, which
certificate shall list all such Borrowing Base Properties sold and
(iii) attached thereto is a schedule of the Borrowing Base Properties evaluated
by such Reserve Report that are Mortgaged Properties which demonstrates the
percentage of the total value of the Borrowing Base Properties that the value of
such Mortgaged Properties represents in compliance with Section 8.14(a).

Section 8.13 Title Information. During the Borrowing Base Period, on or before
the delivery to the Administrative Agent and the Lenders of each Reserve Report
required by Section 8.12(a), the Borrower will use commercially reasonable
efforts to deliver title information in form and substance acceptable to the
Administrative Agent covering enough of the Oil and Gas Properties of the
Borrower and the Guarantors evaluated by such Reserve Report that were not
included in the immediately preceding Reserve Report, so that the Administrative
Agent shall have received, together with title information previously delivered
to the Administrative Agent, satisfactory title information on at least 80% of
the total PV-9 of the Borrowing Base Properties of the Borrower and the
Guarantors evaluated by such Reserve Report.

Section 8.14 Additional Collateral; Additional Guarantors.

(a) During any Borrowing Base Period and in connection with each redetermination
of the Borrowing Base following the Effective Date, the Borrower shall review
the Reserve Report and the list of current Mortgaged Properties (as described in
Section 8.12(c)) to ascertain whether the

 

81



--------------------------------------------------------------------------------

Mortgaged Properties represent at least 85% of the total PV-9 of the Proved
Reserves of the Borrower and the Guarantors evaluated by such Reserve Report,
after giving effect to exploration and production activities, acquisitions,
dispositions and production. In the event that the Mortgaged Properties do not
satisfy the foregoing requirements and subject to Section 8.19(b), then the
Borrower shall, and shall cause the Restricted Subsidiaries to, promptly grant,
and, subject to Section 8.19(b), within thirty (30) days (or such later date as
the Administrative Agent may agree in its sole discretion) after delivery of the
certificate required under Section 8.12(d), to the Administrative Agent, as
security for the Obligations, Security Instruments covering additional Borrowing
Base Properties not already subject to a Lien of the Security Instruments such
that after giving effect thereto, the Mortgaged Properties will comply with such
requirements. All such Liens will be created and perfected by and in accordance
with the provisions of deeds of trust, security agreements and financing
statements or other Security Instruments, all in form and substance reasonably
satisfactory to the Administrative Agent and in sufficient executed (and
acknowledged where necessary or appropriate) counterparts for recording
purposes.

(b) The Borrower shall promptly cause each Domestic Subsidiary (other than an
Excluded Subsidiary) to guarantee the Obligations pursuant to the Guaranty and
Collateral Agreement. In connection with any such guaranty, the Borrower shall,
or shall cause such Subsidiary to, promptly, but in any event no later than 15
Business Days after the formation or acquisition (or other similar event) of
such Subsidiary to, (i) execute and deliver a supplement to the Guaranty and
Collateral Agreement, executed by such Subsidiary, (ii) pledge all of the Equity
Interests of such Subsidiary that are owned by the Borrower or any Guarantor
(and deliver the original stock certificates, if any, evidencing the Equity
Interests of such Subsidiary, together with an appropriate undated stock power
for each certificate duly executed in blank by the registered owner thereof),
(iii) grant Liens in favor of the Collateral Agent on all Property of such
Subsidiary (other than Property excluded from the grant of such Liens pursuant
to the terms of the Security Instruments) and (iv) execute and deliver such
other additional closing documents, certificates and legal opinions as shall
reasonably be requested by the Administrative Agent. Notwithstanding the
foregoing, the following Restricted Subsidiaries shall not be required to
guarantee the Obligations or execute and deliver the Guaranty and Collateral
Agreement (or a supplement to such document): (A) any Restricted Subsidiary that
is prohibited or restricted by applicable law, rule or regulation or by any
contractual obligation existing on the Effective Date (or, if later, the date it
becomes a Restricted Subsidiary) from guaranteeing the Obligations or which
would require governmental (including regulatory) consent, approval, license or
authorization to provide a guarantee unless such consent, approval, license or
authorization has been received and for only so long as such restriction is
outstanding, (B) any Foreign Subsidiary and (C) any Domestic Subsidiary of a
Foreign Subsidiary that is a controlled foreign corporation within the meaning
of section 957 of the Code (“CFC”) or any Domestic Subsidiary with no material
assets other than Equity Interests (or Equity Interests and Debt) of one or more
Foreign Subsidiaries that are CFCs; provided that the Borrower may (in its sole
discretion) cause any Domestic Subsidiary, or if reasonably acceptable to the
Administrative Agent, any Foreign Subsidiary (including any consolidated
Affiliate in which the Borrower and its Subsidiaries own no Equity Interest), to
become a Guarantor and to execute and deliver the Guaranty and Collateral
Agreement (or a supplement to such document). Domestic Subsidiaries may be
excluded from the requirements of this Section 8.14(b) if the Administrative
Agent reasonably determines that the cost, burden, difficulty or consequence of
providing such a guarantee outweighs the benefit to the Lenders afforded
thereby.

(c) Notwithstanding any provision in any of the Loan Documents to the contrary,
in no event is any Building (as defined in the applicable Flood Insurance
Regulations) or Manufactured (Mobile) Home (as defined in the applicable Flood
Insurance Regulations) owned by the Borrower or any other Credit Party required
to be included in the Mortgaged Property and no Building or Manufactured
(Mobile) Home shall be encumbered by any Security Instrument; provided, that
(A) the Borrower’s and the other Credit Parties’ interests in all lands and
Hydrocarbons situated under any such Building or

 

82



--------------------------------------------------------------------------------

Manufactured (Mobile) Home shall not be excluded from the Mortgaged Property and
shall be encumbered by all applicable Security Instruments and (B) Parent
Guarantor and the Borrower shall not, and shall not permit any Restricted
Subsidiaries to, permit to exist any Lien on any Building or Manufactured
(Mobile) Home except Excepted Liens.

Section 8.15 Unrestricted Subsidiaries. Parent Guarantor and the Borrower:

(a) will cause the management, business and affairs of each of Parent Guarantor,
the Borrower, the Restricted Subsidiaries and the Unrestricted Parent Entities
to be conducted in such a manner (including, without limitation, by keeping
separate books of account, furnishing separate financial statements of
Unrestricted Subsidiaries and any Unrestricted Parent Entities to creditors and
potential creditors thereof and by not permitting Properties of Parent
Guarantor, the Borrower and the respective Restricted Subsidiaries to be
commingled) so that each Unrestricted Subsidiary and Unrestricted Parent Entity
that is a corporation will be treated as a corporate entity separate and
distinct from Parent Guarantor, the Borrower and the Restricted Subsidiaries.

(b) will not, and will not permit any of the Restricted Subsidiaries to, incur,
assume, guarantee or be or become liable for any Debt of any of the Unrestricted
Subsidiaries or Unrestricted Parent Entities.

(c) will not permit any Unrestricted Subsidiary or Unrestricted Parent Entity to
hold any Equity Interest in, or any Debt of, Parent Guarantor, the Borrower or
any Restricted Subsidiary.

Section 8.16 Commodity Exchange Act Keepwell Provisions. The Borrower hereby
absolutely, unconditionally and irrevocably undertakes to provide to each Credit
Party (other than the Borrower) such funds or other support as may be needed
from time to time by such Credit Party in order for such Credit Party to honor
its Obligations with respect to any Swap Agreements or CFTC Hedging Obligations
for which it is liable, whether such Swap Agreements or CFTC Hedging Obligations
are entered into directly by such Credit Party or are guaranteed under the
Guaranty and Collateral Agreement (provided, however, that the Borrower shall
only be liable under this Section 8.16 for the maximum amount of such liability
that can be hereby incurred without rendering its obligations under this
Section 8.16, or otherwise under this Agreement or any Loan Document, voidable
under applicable law relating to fraudulent conveyance or fraudulent transfer,
and not for any greater amount). The obligations of the Borrower under this
Section 8.16 shall remain in full force and effect until this Agreement is
terminated in accordance with its terms. Borrower intends that this Section 8.16
constitute a “keepwell, support, or other agreement” for the benefit of each
other Credit Party for all purposes of Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.

Section 8.17 ERISA Compliance. Parent Guarantor and the Borrower will promptly
furnish and will cause the Subsidiaries and any ERISA Affiliate to promptly
furnish to the Administrative Agent after written request therefor by the
Administrative Agent, copies of each annual and other report with respect to
each Plan or any trust created thereunder, and promptly upon becoming aware of
the occurrence of any “prohibited transaction,” as described in section 406 of
ERISA or in section 4975 of the Code for which no exemption exists or is
available by statute, regulation, administrative exemption, or otherwise, in
connection with any Plan or any trust created thereunder and that is reasonably
expected to result in liability to Parent Guarantor, the Borrower or any
Subsidiary that is expected to have Material Adverse Effect, a written notice
signed by the President or the principal Financial Officer, the Subsidiary or
the ERISA Affiliate, as the case may be, specifying the nature thereof, what
action Parent Guarantor, the Borrower, the Subsidiary or the ERISA Affiliate is
taking or proposes to take with respect thereto, and, when known, any action
taken or proposed by the Internal Revenue Service or the Department of Labor
with respect thereto.

 

83



--------------------------------------------------------------------------------

Section 8.18 Deposit Accounts; Commodities Accounts and Securities Accounts.
Subject to Section 8.19(a), the Borrower and each Guarantor will cause each of
their respective Deposit Accounts, Commodities Accounts or Securities Accounts
(in each case, other than Excluded Accounts) to, within 30 days (or such later
date as the Administrative Agent may agree in its sole discretion) following the
opening of any such account, at all times be subject to an Account Control
Agreement in accordance with and to the extent required by the Guaranty and
Collateral Agreement.

Section 8.19 Post-Effective Date Deliverables.

(a) Account Control Agreements. Notwithstanding the requirements set forth in
Section 8.18, with respect to each Deposit Account, Commodities Account and
Securities Account of the Credit Parties in existence on the Effective Date
(other than, in each case, Excluded Accounts), on or prior to the date that is
sixty (60) days following the Effective Date (or such later date as the
Administrative Agent may agree in its sole discretion), the Borrower and each
Guarantor shall deliver to the Administrative Agent duly executed Account
Control Agreements in accordance with and to the extent required by the Guaranty
and Collateral Agreement.

(b) Mortgages in respect of Oil and Gas Properties. To the extent not delivered
on the Effective Date, the Borrower shall deliver to the Administrative Agent
mortgages and other Security Instruments sufficient to create first priority,
perfected Liens (subject only to Permitted Liens) (i) on or prior to the date
that is sixty (60) days following the Effective Date (or such later date as the
Administrative Agent may agree in its sole discretion), on at least 50% of the
total PV-9 of the Borrowing Base Properties of the Borrower and the Guarantors
evaluated by the most recently delivered Reserve Report, after giving effect to
exploration and production activities, acquisitions, dispositions and production
and (ii) on or prior to the date that is ninety (90) days following the
Effective Date (or such later date as the Administrative Agent may agree in its
sole discretion), on at least 85% of the total PV-9 of the Proved Reserves of
the Borrower and the Guarantors evaluated by the most recently delivered Reserve
Report, after giving effect to exploration and production activities,
acquisitions, dispositions and production.

(c) Swap Agreements. On or prior to the date that is sixty (60) days following
the Effective Date, the Borrower and each Restricted Subsidiary shall enter into
and maintain Swap Agreements with one or more Approved Counterparties the
notional volumes for which are not less than fifty percent (50%) of the
Projected Volume of such Person’s total Proved Developed Producing Reserves for
a period beginning on the date that is sixty (60) days following the Effective
Date and ending on the first anniversary of the Effective Date.

ARTICLE IX

NEGATIVE COVENANTS

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder and all other amounts
payable under the Loan Documents have been paid in full and all Letters of
Credit have expired (without any pending drawings thereon) or terminated (or
cash collateralized) and all LC Disbursements shall have been reimbursed, each
of Parent Guarantor and the Borrower covenants and agrees with the Lenders that:

Section 9.01 Financial Covenants.

(a) Interest Coverage Ratio. The Borrower will not permit, as of the last day of
any fiscal quarter commencing with the fiscal quarter ending September 30, 2017,
the ratio of (i) the EBITDAX for the Rolling Period ending on such date to
(ii) the Consolidated Interest Expense of the Borrower for the Rolling Period
ending on such date, to be less than 2.5 to 1.0.

 

84



--------------------------------------------------------------------------------

(b) Current Ratio. The Borrower will not permit, as of the last day of any
fiscal quarter commencing with the fiscal quarter ending September 30, 2017, the
ratio of consolidated current assets of the Borrower and the Consolidated
Restricted Subsidiaries (including the unused amount of the Loan Limit, but
excluding non-cash assets under the equivalent of ASC 815 under GAAP) as of such
date to consolidated current liabilities of the Borrower and the Consolidated
Restricted Subsidiaries (excluding non-cash obligations under the equivalent of
ASC 815 under GAAP and current maturities under this Agreement) as of such date
to be less than 1.0 to 1.0.

(c) Consolidated Net Leverage Ratios. Commencing with the last day of the fiscal
quarter ending September 30, 2017, the Borrower will not permit the Consolidated
Net Leverage Ratio (i) as of the last day of any fiscal quarter ending on or
before December 31, 2017 to exceed 4.25 to 1.00 and (ii) as of the last day of
any fiscal quarter thereafter to exceed 4.0 to 1.0.

(d) Asset Coverage Ratio. At any time during an Investment Grade Period, the
Borrower will not permit, as of the last day of any fiscal quarter commencing
with the first fiscal quarter ending during such Investment Grade Period, the
Asset Coverage Ratio as of such date to be less than 1.50 to 1.00.

Section 9.02 Debt. Parent Guarantor and the Borrower will not, and will not
permit any Restricted Subsidiary to, incur, create, assume or suffer to exist
any Debt, except:

(a) the Notes or other Obligations arising under the Loan Documents.

(b) Debt under Capital Leases or that constitutes Purchase Money Indebtedness;
provided that the sum of (i) the aggregate principal amount of all Debt
described in this Section 9.02(b) at any one time outstanding shall not exceed
$50,000,000 in the aggregate.

(c) intercompany Debt owing by the Borrower or any Guarantor to the Borrower or
any Guarantor.

(d) Debt constituting a guaranty by Borrower or any other Credit Party of other
Debt permitted to be incurred under this Section 9.02.

(e) Senior Notes and related Senior Notes Debt; provided that, solely with
respect to Senior Notes and related Senior Note Debt (other than the Existing
Senior Notes) issued after the Effective Date, at the time any such Senior Notes
are issued, after giving effect to the incurrence of such Senior Notes Debt, the
Borrower is in pro forma compliance with Section 9.01.

(f) Debt that represents an extension, refinancing, or renewal of any of the
Senior Notes Debt or Debt issued pursuant to Section 9.02(h) or (j); provided
that, (i) the principal amount of such Debt is not increased (other than by the
costs, fees, premiums and expenses and by accrued and unpaid interest paid in
connection with any such extension, refinancing or renewal) except in compliance
with the preceding clause (e) (it being understood, for the avoidance of doubt,
that any such increase in the principal amount of such Debt shall be deemed to
be incurred under the preceding clause (e) and subject to Section 2.07(e)
hereof), (ii) such extension, refinancing or renewal does not result in any
principal amount owing in respect of Senior Notes Debt becoming due earlier than
the date that is 91 days after the Maturity Date, and (iii) if the Senior Notes
Debt that is refinanced, renewed, or extended was subordinated in right of
payment to the Obligations, then the terms and conditions of the refinancing,
renewal, or extension Debt must include subordination terms and conditions that
are at least as favorable to the Administrative Agent and the Lenders as those
that were applicable to the refinanced, renewed, or extended Debt.

 

85



--------------------------------------------------------------------------------

(g) other Debt so long as the aggregate principal amount of all Debt described
in this Section 9.02(g) at any one time outstanding does not exceed $50,000,000
in the aggregate.

(h) Debt arising under the Term Loan Documents;

(i) Debt under Swap Agreements permitted pursuant to Section 9.18; and

(j) Debt issued in satisfaction of any Claims derived from or based upon
makewhole, applicable premium, redemption premium, or other similar payment
provisions under the OpCo Notes MNPA or any other alleged premiums, fees, or
Claims arising from the treatment of the OpCo Notes under the Approved Plan,
including any Claims for damages or other relief arising from such treatment
(capitalized terms used in this Section 9.02(j) but not defined herein shall
have the meanings assigned to such terms in the Plan of Reorganization as in
effect on March 14, 2017) so long as the aggregate principal amount of all Debt
described in this Section 9.02(j) at any one time outstanding does not exceed
$300,000,000 in the aggregate.

Section 9.03 Liens. Parent Guarantor and the Borrower will not, and will not
permit any Restricted Subsidiary to, create, incur, assume or permit to exist
any Lien on any of its Properties (now owned or hereafter acquired), except:

(a) Liens securing the Obligations.

(b) Excepted Liens.

(c) Liens securing Capital Leases and Purchase Money Indebtedness permitted by
Section 9.02(b) but only on the Property under lease or the Property purchased,
constructed or improved with such Purchase Money Indebtedness.

(d) Liens securing Debt permitted by Section 9.02(g) but only on Property not
constituting Borrowing Base Properties or Collateral.

(e) Liens securing the Term Loans and the “Obligations” as defined in the Term
Loan Credit Agreement.

(f) Liens on cash deposits securing obligations under Swap Agreements; provided
that the amount of such cash deposits shall not exceed $25,000,000 in the
aggregate at any time.

(g) Liens on cash, surety, performance or appeal bonds and similar instruments
securing satisfaction of any Claims derived from or based upon makewhole,
applicable premium, redemption premium, or other similar payment provisions
under the OpCo Notes MNPA or any other alleged premiums, fees, or Claims arising
from the treatment of the OpCo Notes under the Approved Plan, including any
Claims for damages or other relief arising from such treatment; provided that
any reference to “Claims” in this Section 9.03(g) shall only apply to such
Claims to the extent that they do not constitute funded debt (capitalized terms
used in this Section 9.03(g) but not defined herein shall have the meanings
assigned to such terms in the Plan of Reorganization as in effect on March 14,
2017).

 

86



--------------------------------------------------------------------------------

Section 9.04 Restricted Payments and Payments in Respect of Certain Debt.

(a) Parent Guarantor and the Borrower will not, and will not permit any
Restricted Subsidiary to, declare or make, or agree to pay or make, directly or
indirectly (collectively in this section, “make”), any Restricted Payment
except:

(i) the Borrower or any Guarantor may make Restricted Payments to the Borrower
or any other Guarantor;

(ii) Parent Guarantor may make Restricted Payments with respect to its Equity
Interests payable solely in additional shares of its Equity Interests (other
than Disqualified Capital Stock);

(iii) Parent Guarantor, the Borrower and its Restricted Subsidiaries may make
Restricted Payments pursuant to stock option plans or other benefit plans for
the benefit of the employees, management and directors of Parent Guarantor, the
Borrower and its Restricted Subsidiaries so long as no Event of Default exists
at the time of such payment or results therefrom; and

(iv) Restricted Payments made at any such time during which, immediately after
giving effect to the making of any such Restricted Payment on a pro forma basis,
(A) no Event of Default exists or is continuing, (B) (x) during an Investment
Grade Period, the ratio of Availability to the total Revolving Credit Exposures
of all Lenders at such time is not less than 1:9 and (y) during a Borrowing Base
Period, Availability is not less than 10% of the Borrowing Base in effect at
such time, (C) no Borrowing Base Deficiency exists and (D) the Consolidated Net
Leverage Ratio is less than or equal to 3.00 to 1.00.

(b) Parent Guarantor and the Borrower will not, and will not permit any
Restricted Subsidiary to, prior to the date that is 91 days after the Maturity
Date, make or offer to make any optional or voluntary Redemption of or otherwise
optionally or voluntarily Redeem (whether in whole or in part) any principal of
any Senior Notes Debt, except that:

(i) so long as no Borrowing Base Deficiency or Event of Default exists or
results therefrom, Parent Guarantor, the Borrower or the applicable Restricted
Subsidiary may, substantially contemporaneously with its receipt of any cash
proceeds from any sale by Parent Guarantor or the Borrower of Equity Interests
in Parent Guarantor or the Borrower, as applicable, voluntarily prepay or
otherwise Redeem any principal of Senior Notes Debt in an amount equal to the
amount of the net cash proceeds received by Parent Guarantor, the Borrower
and/or Restricted Subsidiaries from such sale of Equity Interests (other than
Disqualified Capital Stock) of Parent Guarantor or the Borrower,

(ii) the Credit Parties may refinance Senior Notes Debt in accordance with
Section 9.02(f), and

(iii) voluntary prepayments or other Redemptions made at any such time during
which, immediately after giving effect to such prepayment or Redemption on a pro
forma basis, (A) no Event of Default exists or is continuing, (B) (x) during an
Investment Grade Period, the ratio of Availability to the total Revolving Credit
Exposures of all Lenders at such time is not less than 1:9 and (y) during a
Borrowing Base Period, Availability is not less than 10% of the Borrowing Base
in effect at such time, (C) no Borrowing Base Deficiency exists and (D) the
Consolidated Net Leverage Ratio is less than or equal to 3.00 to 1.00.

Section 9.05 Investments, Loans and Advances. Parent Guarantor and the Borrower
will not, and will not permit any Restricted Subsidiary to, make, or permit to
remain outstanding, any Investments in or to any Person, except that the
foregoing restriction shall not apply to:

(a) Investments made prior to the Effective Date and reflected in the financial
statements referred to in Section 7.04 or that are disclosed to the Lenders in
Schedule 9.05.

 

87



--------------------------------------------------------------------------------

(b) Cash Equivalents.

(c) Investments made by Parent Guarantor or the Borrower in or to any Guarantor
or made by any Guarantor (including any newly formed Restricted Subsidiary that
becomes a Guarantor in accordance with this Agreement) in or to the Borrower or
any other Guarantor (including any newly formed Restricted Subsidiary that
becomes a Guarantor in accordance with this Agreement).

(d) loans or advances to employees, officers or directors in the ordinary course
of business of Parent Guarantor, the Borrower or any Restricted Subsidiaries, in
each case only as permitted by applicable law, but in any event not to exceed
$5,000,000 in the aggregate at any time outstanding.

(e) Investments in stock, obligations or securities received in settlement of
debts arising from Investments permitted under this Section 9.05 or from
accounts receivable and other similar obligations arising in the ordinary course
of business, which Investments are obtained by Parent Guarantor, the Borrower or
any Restricted Subsidiary as a result of a bankruptcy or other insolvency
proceeding of, or difficulties in collecting from, the obligor in respect of
such obligations.

(f) Investments constituting Debt permitted under Section 9.02.

(g) other Investments that do not exceed $50,000,000 in the aggregate at any
time.

(h) Investments made at any such time during which, immediately after giving
effect to the making of any such Investment on a pro forma basis, (A) no Event
of Default exists or is continuing, (B) (x) during an Investment Grade Period,
the ratio of Availability to the total Revolving Credit Exposures of all Lenders
at such time is not less than 1:9 and (y) during a Borrowing Base Period,
Availability is not less than 10% of the Borrowing Base in effect at such time,
(C) no Borrowing Base Deficiency exists and (D) the Consolidated Net Leverage
Ratio is less than or equal to 3.00 to 1.00.

(i) Investments in Industry Investments not to exceed $50,000,000 in the
aggregate at any time outstanding.

Section 9.06 Nature of Business; International Operations. Parent Guarantor and
the Borrower will not, and will not permit any Restricted Subsidiary to, allow
any material change to be made in the character of its business as a company
engaged in the Oil and Gas Business. From and after the date hereof, Parent
Guarantor, the Borrower and the Restricted Subsidiaries will not acquire or
commit to acquire any Oil and Gas Properties not located within the geographical
boundaries of the United States of America and the Borrower and the Restricted
Subsidiaries will not form or acquire any Foreign Subsidiaries. Parent Guarantor
shall not directly own any interest in any Oil and Gas Property. Any Oil and Gas
Properties of the Credit Parties will at all times be owned by the Borrower or
one or more Restricted Subsidiaries.

Section 9.07 [Reserved].

Section 9.08 ERISA Compliance. Parent Guarantor and the Borrower will not, and
will not permit any Subsidiary to, at any time:

(a) engage in, or permit any ERISA Affiliate to engage in, any transaction in
connection with which the Borrower or a Subsidiary could be subjected to either
a civil penalty assessed pursuant to subsections (i) or (l) of section 502 of
ERISA or a tax imposed by section 4975 of the Code, except where such penalty or
tax could not reasonably be expected to have a Material Adverse Effect.

 

88



--------------------------------------------------------------------------------

(b) fail to make, or permit any ERISA Affiliate to fail to make, full payment
when due of all amounts which, under the provisions of any Plan, agreement
relating thereto or applicable law, Parent Guarantor, the Borrower, a Subsidiary
or any ERISA Affiliate is required to pay as contributions thereto, except where
such failure could not reasonably be expected to have a Material Adverse Effect.

(c) contribute to or assume an obligation to contribute to, or permit any ERISA
Affiliate to contribute to or assume an obligation to contribute to, any
employee welfare benefit plan, as defined in section 3(1) of ERISA that provides
benefits to retirees or former employees of such entities that may not be
terminated by such entities in their sole discretion at any time without any
liability other than for benefits due as of, or claims incurred prior to, the
effective date of such termination, except where such contribution or assumption
of an obligation could not reasonably be expected to have a Material Adverse
Effect.

Section 9.09 Sale or Discount of Notes or Receivables. Except for the sale of
defaulted notes or accounts receivable not made in connection with any financing
transaction, Parent Guarantor and the Borrower will not, and will not permit any
Restricted Subsidiary to, sell (with or without recourse or discount) any of its
notes receivable or accounts receivable to any Person other than the Borrower or
any Guarantor. The settlement or compromise of joint interest billings or of
accounts receivable and other receivables in connection with the collection or
compromise thereof will not constitute a sale for the purposes of the preceding
sentence.

Section 9.10 Mergers, Etc. Parent Guarantor and the Borrower will not, and will
not permit any Restricted Subsidiary to, merge into or with or consolidate with
any other Person, or permit any other Person to merge into or consolidate with
it, or sell, transfer, lease or otherwise dispose of (whether in one transaction
or in a series of transactions) all or substantially all of its Property to any
other Person (whether now owned or hereafter acquired) (any such transaction, a
“consolidation”), or liquidate or dissolve; provided that, so long as no Event
of Default has occurred and is then continuing, any Restricted Subsidiary may be
liquidated or may participate in a merger or consolidation with the Borrower or
Parent Guarantor (provided that the Borrower or Parent Guarantor shall be the
survivor) or any other Restricted Subsidiary or another Person who becomes a
Restricted Subsidiary concurrent with such merger or consolidation.

Section 9.11 Sale of Properties and Liquidation of Swap Agreements. As used
herein, “Transfer” means to sell, assign, farm-out, convey or otherwise transfer
Property or to Liquidate any Swap Agreement in respect of commodities, provided
that Transfer does not include the grant or creation of a Lien. Parent Guarantor
and the Borrower will not, and will not permit any Restricted Subsidiary to,
Transfer (1) any Oil and Gas Property or any interest in Hydrocarbons produced
or to be produced therefrom, (2) any commodity Swap Agreement or (3) any Equity
Interest in any Restricted Subsidiary that owns any Oil and Gas Property, any
interest in Hydrocarbons produced or to be produced therefrom, or any commodity
Swap Agreement (in this Section 9.11, an “E&P Subsidiary”), except for:

(a) the sale of Hydrocarbons in the ordinary course of business;

(b) farmouts of undeveloped acreage and assignments in connection with such
farmouts;

(c) Transfers among Parent Guarantor, the Borrower and the Restricted
Subsidiaries provided that the provisions of Section 8.14 are complied with to
the extent applicable;

 

89



--------------------------------------------------------------------------------

(d) the sale or transfer of Unproven Acreage or of any Equity Interests in any
E&P Subsidiary (other than an E&P Subsidiary that owns any Borrowing Base
Properties, any interest in Hydrocarbons produced or to be produced therefrom,
or any commodity Swap Agreement included in the most recent determination of the
Borrowing Base), provided that (i) prior to and after giving effect to such sale
or transfer, the Borrower is in compliance with Section 9.18, (ii) if a
Borrowing Base Deficiency Exists prior to such sale or transfer, 100% of the net
cash proceeds of such sale or transfer are applied to prepay the loans up to an
amount sufficient to cure such Borrowing Base Deficiency and (iii) prior to and
after giving effect to such sale or transfer, no Default or Event of Default
exists at such time; and

(e) Transfers of Borrowing Base Properties, of commodity Swap Agreements, and of
Equity Interests in any E&P Subsidiary that owns any Borrowing Base Properties,
any interest in Hydrocarbons produced or to be produced therefrom or any
commodity Swap Agreement included in the most recent determination of the
Borrowing Base, provided that:

(i) the consideration received in respect of such Transfer shall be cash, the
assumption of liabilities (including indemnification obligations) related to the
Borrowing Base Properties Transferred, new Oil and Gas Properties (and related
Additional Oil and Gas Assets) and new commodity Swap Agreements acquired, or
Investments permitted under Section 9.05;

(ii) the consideration received in respect of such Transfer shall be equal to or
greater than the fair market value of the Borrowing Base Properties, commodity
Swap Agreements and Equity Interests in E&P Subsidiaries that are Transferred
(as reasonably determined by the Borrower and, if requested by the
Administrative Agent, the Borrower shall deliver a certificate of the Borrower
certifying to that effect);

(iii) if any such Transfer is of an E&P Subsidiary, such Transfer shall include
all the Equity Interests of such E&P Subsidiary owned by Parent Guarantor, the
Borrower and the Restricted Subsidiaries; and

(iv) if any Transfer pursuant to this subsection (e) would trigger an Additional
Interim Redetermination Event, the Borrower shall deliver to the Administrative
Agent five (5) Business Days’ prior written notice of such Transfer or
Liquidation and shall provide the Administrative Agent with such information
regarding such Transfer as the Administrative Agent may reasonably request.

To the extent that Transfers made pursuant to subsection (e) would trigger an
Additional Interim Redetermination Event, then the Borrowing Base will be
reduced by the Borrowing Base Value of the Borrowing Base Properties and
commodity Swap Agreements, as applicable, in excess of 5% of the Borrowing Base
then in effect, effective upon delivery by the Administrative Agent of the
related New Borrowing Base Notice under Section 2.07(d), and if a Borrowing Base
Deficiency exists after such reduction in the Borrowing Base, the Borrower shall
prepay Borrowings in accordance with Section 3.04(c)(iii). For the purposes of
the preceding sentence and the preceding subsection (e), the Transfer of an E&P
Subsidiary owning such Borrowing Base Properties and/or commodity Swap
Agreements shall be deemed the Transfer of the Borrowing Base Properties and the
Liquidation of commodity Swap Agreements owned such E&P Subsidiary.

Section 9.12 Transactions with Affiliates. Parent Guarantor and the Borrower
will not, and will not permit any Restricted Subsidiary to, enter into any
transaction, with any Affiliate (other than Parent Guarantor, the Borrower and
the Restricted Subsidiaries) unless such transaction is upon terms that are no
less favorable to it than those that could reasonably be expected to be obtained
in a comparable arm’s length transaction with a Person not an Affiliate or that
are otherwise fair to Parent Guarantor, the

 

90



--------------------------------------------------------------------------------

Borrower or such Restricted Subsidiary from a financial point of view. The
restrictions set forth in this Section 9.12 shall not apply to (a) executing,
delivering, and performing obligations under the Loan Documents, the “Loan
Documents” as defined under the Term Loan Agreement and the Senior Notes
Documents; (b) compensation to, and the terms of employment contracts with,
individuals who are officers, managers and directors of Parent Guarantor or the
Borrower, provided such compensation or contract is approved by Ultra
Petroleum’s board of directors, (c) the issuance of Equity Interests (other than
Disqualified Stock) by Parent Guarantor or the Borrower, (d) transactions
permitted under Section 9.04 or Section 9.05 or otherwise expressly permitted
under this Agreement and (e) transactions contemplated by the Plan of
Reorganization.

Section 9.13 Subsidiaries. Parent Guarantor and the Borrower will not, and will
not permit any Restricted Subsidiary to, create or acquire any additional
Restricted Subsidiary or redesignate an Unrestricted Subsidiary as a Restricted
Subsidiary unless the Borrower gives written notice to the Administrative Agent
of such creation or acquisition and complies with Section 8.14(b). Parent
Guarantor and the Borrower will not, and will not permit any Restricted
Subsidiary to, sell, assign or otherwise dispose of any Equity Interests in the
Borrower or any Restricted Subsidiary except (a) to the Borrower or another
Restricted Subsidiary or (b) in compliance with Section 9.11. None of the
Borrower or any Restricted Subsidiary will have any Foreign Subsidiaries. Parent
Guarantor and the Borrower will not permit any Equity Interests of any
Restricted Subsidiary to be directly owned by any Person other than the Borrower
or another Restricted Subsidiary. UP Energy will not directly own any subsidiary
other than the Borrower and any Unrestricted Parent Entity.

Section 9.14 Negative Pledge Agreements; Subsidiary Dividend Restrictions.
Parent Guarantor and the Borrower will not, and will not permit any Restricted
Subsidiary to, create, incur, assume or suffer to exist any contract, agreement
or understanding (other than (i) this Agreement and the Security Instruments,
(ii) agreements with respect to Debt secured by Liens permitted by Section
9.03(c) or Section 9.03(d) but then only with respect to the Property that is
financed by such Debt, and (iii) documents creating Liens which are described in
clause (d), (f), (h) or (i) of the definition of “Excepted Liens”, but then only
with respect to the Property that is the subject of the applicable lease,
document or license described in such clause (d), (f), (h) or (i)) that in any
way prohibits or restricts the granting, conveying, creation or imposition of
the Liens on any of its Property in favor of the Collateral Agent for the
benefit of the Secured Parties that are created pursuant to the Security
Instruments to secure the Obligations. Parent Guarantor and the Borrower will
not, and will not permit any Restricted Subsidiary to, create, incur, assume or
suffer to exist any contract, agreement or understanding (other than the Loan
Documents, the Term Loan Documents and the Senior Notes Documents) that
restricts any Restricted Subsidiary from paying dividends or making any other
distributions in respect of its Equity Interests to Parent Guarantor, the
Borrower or any other Restricted Subsidiary.

Section 9.15 Designation and Conversion of Restricted and Unrestricted
Subsidiaries.

(a) Any Person that becomes a Subsidiary of the Borrower or any Restricted
Subsidiary shall be a Restricted Subsidiary unless such Person (i) is designated
as an Unrestricted Subsidiary on Schedule 7.14, as of the date hereof, (ii) is
designated as an Unrestricted Subsidiary after the date hereof in compliance
with Section 9.15(b), or (iii) is a subsidiary of an Unrestricted Subsidiary.

(b) The Borrower may designate by written notification thereof to the
Administrative Agent, any Restricted Subsidiary, including a newly formed or
newly acquired Subsidiary, as an Unrestricted Subsidiary if (i) prior, and after
giving effect, to such designation, neither a Default nor a Borrowing Base
Deficiency would exist and (ii) such designation is deemed to be an Investment
in an Unrestricted Subsidiary in an amount equal to the fair market value as of
the date of such designation of the Borrower’s direct and indirect ownership
interest in such Subsidiary and such Investment would be permitted to be made
under Section 9.05. Except as provided in this Section 9.15(b), no Restricted
Subsidiary may be redesignated as an Unrestricted Subsidiary.

 

91



--------------------------------------------------------------------------------

(c) The Borrower may designate any Unrestricted Subsidiary to be a Restricted
Subsidiary if after giving effect to such designation, (i) the representations
and warranties of the Borrower and the other Credit Parties contained in each of
the Loan Documents are true and correct in all material respects on and as of
such date as if made on and as of the date of such redesignation except to the
extent (A) any such representations and warranties are expressly limited to an
earlier date, in which case, on and as of the date of such redesignation, such
representations and warranties shall continue to be true and correct as of such
specified earlier date and (B) to the extent that any such representation and
warranty is expressly qualified by materiality or by reference to Material
Adverse Effect, such representation and warranty (as so qualified) shall be true
and correct in all respects on and as of the date of such redesignation, (ii) no
Event of Default would exist and (iii) the Borrower complies with the
requirements of Section 8.14, Section 8.15 and Section 9.13. Upon any such
designation, an amount equal to the lesser of the fair market value of the
Borrower’s direct and indirect ownership interest in such Subsidiary or the
amount of the Borrower’s cash investment previously made in such Subsidiary
shall be deemed no longer outstanding for purposes of the limitation on
Investments under Section 9.05.

Section 9.16 Non-Qualified ECP Counterparties. Parent Guarantor and the Borrower
shall not permit any Guarantor that is not a Qualified ECP Counterparty to own,
at any time, any Borrowing Base Properties. The Borrower shall not permit any
Guarantor that is not a Qualified ECP Counterparty to own, at any time, any
Equity Interests in any Restricted Subsidiaries.

Section 9.17 Amendments to Senior Debt Documents. Parent Guarantor and the
Borrower will not, and will not permit any Restricted Subsidiary to, amend,
modify, waive or otherwise change, consent or agree to any amendment,
modification, waiver or other change to any of the terms of the Senior Notes
Documents if (a) the effect thereof would be to shorten the maturity of the
Senior Notes Debt to a date earlier than the date that is 91 days after the
Maturity Date or to provide a right to require Redemption of any Senior Notes
Debt earlier than the date that is 91 days after the Maturity Date, (b) the
effect thereof would be to increase the principal amount of such Senior Notes
Debt (other than in connection with an additional incurrence of Senior Notes
Debt that is permitted under Section 9.02(e) or a refinancing permitted under
Section 9.02(f)), or (c) such action adds or amends any financial ratio
covenants, negative covenants or events of default to cause the financial ratio
covenants, negative covenants or events of default to be materially more
onerous, taken as a whole and as determined by the board of directors of Parent
Guarantor, than those in this Agreement without this Agreement being
contemporaneously amended to add similar provisions.

Section 9.18 Swap Agreements.

(a) Parent Guarantor and the Borrower will not, and will not permit any
Restricted Subsidiary to, enter into or maintain any Swap Agreements with any
Person other than:

(i) Swap Agreements with an Approved Counterparty not for speculative purposes
in respect of commodities fixing a price for a term of not more than sixty
months and the notional volumes for which (when aggregated with other commodity
Swap Agreements then in effect other than put or floor options as to which an
upfront premium has been paid or basis differential swaps on volumes already
hedged pursuant to other Swap Agreements) do not exceed, as of the date such
Swap Agreement is executed, eighty-five percent (85%) of the reasonably
anticipated projected production from Oil and Gas Properties for each month
during the sixty-month period during which such Swap Agreement is in effect for
each of crude oil, natural gas and natural gas liquids, calculated separately,
provided that the Borrower (A) shall have the option to update the reasonably
anticipated projected production from Oil

 

92



--------------------------------------------------------------------------------

and Gas Properties between the delivery of Reserve Reports hereunder (which
updates shall be provided to the Administrative Agent in writing and shall be in
form and substance reasonably satisfactory to the Administrative Agent) and
(B) shall, without causing a breach of this Section 9.18, have the option to
enter into commodity Swap Agreements with respect to (x) such updated projected
production and (y) reasonably anticipated projected production from Oil and Gas
Properties not then owned by the Borrower or such Subsidiary but which are
subject to a binding purchase agreement for which the Borrower or such
Subsidiary is scheduled to acquire such Oil and Gas Properties within the
applicable period, provided that, if such purchase agreement does not close for
any reason on the date required thereunder, including any binding extensions
thereof, within thirty (30) days of such required closing date, the Borrower
shall unwind or otherwise terminate the Swap Agreements entered into with
respect to production that was to be acquired thereunder; and

(ii) Swap Agreements with an Approved Counterparty not for speculative purposes
in respect of interest rates, the notional amounts of which (when aggregated
with all other Swap Agreements of the Borrower and its Subsidiaries then in
effect) do not exceed eighty-five percent (85%) of the then outstanding
principal amount of the Borrower’s Debt for borrowed money. In no event shall
any Swap Agreement, other than a master Swap Agreement pursuant to which the
Borrower executes only put or floor options as to which an upfront premium has
been paid and subject to the limitations set forth in Section 9.03(e), contain
any requirement, agreement or covenant for the Borrower or any Subsidiary to
post collateral or margin to secure their obligations under such Swap Agreement
other than the benefit of the Security Instruments as contemplated herein.

(b) If, after the end of any calendar month, the Borrower determines that the
aggregate notional volume of all Swap Agreements in respect of commodities for
such calendar month exceeded 100% of actual production of Hydrocarbons in such
calendar month, then the Borrower shall (i) promptly notify the Administrative
Agent of such determination, and (ii) if requested by the Administrative Agent
(or if otherwise necessary to ensure compliance with Section 9.18(a)(i)), within
30 days after such request, terminate, create off-setting positions or otherwise
unwind or monetize existing Swap Agreements such that, at such time, future
volumes under commodity Swap Agreements and future Deemed Transportation Volumes
will not exceed 100% of reasonably anticipated projected production for the
then-current and any succeeding calendar months.

(c) For all purposes of determining the aggregate volumes of Swap Agreements
under this Section 9.18 there shall be no double counting for transactions and
agreements in respect of the same volumes that hedge different risks, including
without limitation:

(i) for price swaps and basis swaps in respect of the same volumes, such as
financial basis swaps between Marcellus and Henry Hub and financial price swaps
of floating Henry Hub for a fixed price,

(ii) for financial price swaps and Specified Commodity Sale Contracts that
functionally operate as basis swaps in respect of the same volumes,

(iii) for basis swaps that hedge different components of basis risk, such as a
Specified Commodity Sale Contract that hedges basis risk between Marcellus and
Texas Eastern’s East Louisiana zone and a financial basis hedge that hedges
basis risk between Texas Eastern’s East Louisiana zone and Henry Hub.

 

93



--------------------------------------------------------------------------------

ARTICLE X

EVENTS OF DEFAULT; REMEDIES

Section 10.01 Events of Default. One or more of the following events shall
constitute an “Event of Default”:

(a) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof, by acceleration or otherwise.

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in Section 10.01(a)) payable
under any Loan Document, when and as the same shall become due and payable, and
such failure shall continue unremedied for a period of five (5) Business Days.

(c) any representation or warranty made or deemed made by or on behalf of the
Borrower or any other Credit Party in or in connection with any Loan Document or
any amendment or modification of any Loan Document or waiver under such Loan
Document, or in any report, certificate, financial statement or other document
furnished pursuant to or in connection with any Loan Document or any amendment
or modification thereof or waiver thereunder, shall prove to have been incorrect
in any material respect when made or deemed made.

(d) the Borrower shall fail to give notice of any Default as required under
Section 8.02(a), or the Borrower or any other Credit Party shall fail to observe
or perform any covenant, condition or agreement contained in Section 8.01(c),
(i) or (j), Section 8.02(b) or (c), Section 8.03(a), Section 8.14, Section 8.18,
Section 8.19 or Article IX.

(e) the Borrower or any other Credit Party shall fail to observe or perform any
covenant, condition or agreement contained in this Agreement (other than those
specified in Section 10.01(a), Section 10.01(b) or Section 10.01(d)) or any
other Loan Document, and such failure shall continue unremedied for a period of
thirty (30) days after the earlier to occur of (i) a Responsible Officer of the
Borrower or any other Credit Party having knowledge of such default, or
(ii) receipt of notice thereof by the Borrower from the Administrative Agent.

(f) the Borrower or any other Credit Party shall fail to make any payment of
principal or interest on any Material Debt, when and as the same shall become
due and payable, and such failure to pay shall extend beyond any applicable
period of grace.

(g) any event or condition occurs that results in any Material Debt becoming due
prior to its scheduled maturity or that enables or permits (with or without the
giving of notice, the lapse of time or both) the holder or holders of such
Material Debt or any trustee or agent on its or their behalf to cause such
Material Debt to become due, or to require the Redemption thereof or any offer
to Redeem to be made in respect thereof, prior to its scheduled maturity.

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking liquidation, reorganization or other relief in respect of
the Borrower or any other Credit Party or its debts, or of a substantial part of
its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
the Borrower or any other Credit Party or for a substantial part of its assets,
and, in any such case, such proceeding or petition shall continue undismissed
for sixty (60) days or an order or decree approving or ordering any of the
foregoing shall be entered.

 

94



--------------------------------------------------------------------------------

(i) the Borrower or any other Credit Party shall voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, consent to the institution of, or
fail to contest in a timely and appropriate manner, any proceeding or petition
described in Section 10.01(h), apply for or consent to the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
the Borrower or any other Credit Party or for a substantial part of its assets,
file an answer admitting the material allegations of a petition filed against it
in any such proceeding, make a general assignment for the benefit of creditors,
or take any action for the purpose of effecting any of the foregoing.

(j) the Borrower or any other Credit Party shall become unable, admit in writing
its inability or fail generally to pay its debts as they become due.

(k) one or more judgments for the payment of money in an aggregate amount in
excess of the Threshold Amount (to the extent not covered by independent third
party insurance as to which the insurer, which is not subject to an insolvency
proceeding, does not dispute coverage) shall be rendered against the Borrower,
any other Credit Party or any combination thereof and the same shall not be
either discharged, vacated or stayed within thirty days after becoming a final
judgment.

(l) the Loan Documents after delivery thereof shall for any reason, except to
the extent permitted by the terms thereof, cease to be in full force and effect
and valid, binding and enforceable in accordance with their terms against the
Borrower or any other Credit Party party thereto, or shall be repudiated by any
of them, or cease to create valid and perfected Liens of the priority required
thereby on the Collateral purported to be covered thereby, except to the extent
permitted by the terms of this Agreement or the Security Instruments, or the
Borrower or any other Credit Party or any of their Affiliates shall so state in
writing.

(m) a Change in Control shall occur.

Section 10.02 Remedies.

(a) In the case of an Event of Default other than one described in Section
10.01(h) or Section 10.01(i), at any time thereafter during the continuance of
such Event of Default, the Administrative Agent may, and at the request of the
Majority Lenders, shall, by notice to the Borrower, take either or both of the
following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Notes and the Loans then outstanding to be due and payable in
whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Borrower and the
Guarantors accrued hereunder and under the Notes and the other Loan Documents
(including the payment of Cash Collateral to secure the LC Exposure as provided
in Section 2.08(j)), shall become due and payable immediately, without
presentment, demand, protest, notice of intent to accelerate, notice of
acceleration or other notice of any kind, all of which are hereby waived by the
Borrower and each Guarantor; and in case of an Event of Default described in
Section 10.01(h) or Section 10.01(i), the Commitments shall automatically
terminate and the Notes and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and the other obligations of
the Borrower and the Guarantors accrued hereunder and under the Notes and the
other Loan Documents (including the payment of Cash Collateral to secure the LC
Exposure as provided in Section 2.08(j)), shall

 

95



--------------------------------------------------------------------------------

automatically become due and payable, without presentment, demand, protest,
notice of intent to accelerate, notice of acceleration or other notice of any
kind, all of which are hereby waived by the Borrower and each Guarantor.

(b) In the case of the occurrence of an Event of Default, the Administrative
Agent and the Lenders will have all other rights and remedies available at law
and equity.

(c) All proceeds realized from the liquidation or other disposition of
Collateral or otherwise received after maturity of the Notes, whether by
acceleration or otherwise, shall be applied:

(i) first, to payment or reimbursement of that portion of the Obligations
constituting fees, expenses and indemnities payable to the Administrative Agent
in its capacity as such;

(ii) second, pro rata to payment or reimbursement of that portion of the
Obligations constituting fees, expenses and indemnities payable to the Lenders;

(iii) third, pro rata to payment of accrued interest on the Loans;

(iv) fourth, pro rata to payment of principal outstanding on the Loans, to serve
as Cash Collateral to secure outstanding LC Exposure, to payment of Secured Swap
Obligations then due and owing to Secured Swap Parties and to payment of
Obligations then due and owing to Treasury Management Lenders under Lender
Treasury Management Agreements;

(v) fifth, pro rata to any other Obligations;

(vi) sixth, any excess, after all of the Obligations shall have been
indefeasibly paid in full in cash, shall be paid to the Borrower or as otherwise
required by any Governmental Requirement.

Notwithstanding the foregoing, amounts received from the Borrower or any
Guarantor that is not an “eligible contract participant” under the Commodity
Exchange Act shall not be applied to any Excluded Swap Obligations (it being
understood, that in the event that any amount is applied to Obligations other
than Excluded Swap Obligations as a result of this clause, the Administrative
Agent shall make such adjustments as it determines are appropriate to
distributions pursuant to clause fourth above from amounts received from
“eligible contract participants” under the Commodity Exchange Act to ensure, as
nearly as possible, that the proportional aggregate recoveries with respect to
Obligations described in clause fourth above by the holders of any Excluded Swap
Obligations are the same as the proportional aggregate recoveries with respect
to other Obligations pursuant to clause fourth above).

ARTICLE XI

THE AGENTS

Section 11.01 Appointment; Powers. Each of the Lenders and the Issuing Bank
hereby irrevocably appoints the Administrative Agent as its agent to act on its
behalf as the administrative agent hereunder and under the other Loan Documents
and authorizes the Administrative Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Administrative Agent by the
terms hereof and the other Loan Documents, together with such actions and powers
as are reasonably incidental thereto.

Section 11.02 Duties and Obligations of Administrative Agent. The Administrative
Agent shall not have any duties or obligations except those expressly set forth
in the Loan Documents. Without

 

96



--------------------------------------------------------------------------------

limiting the generality of the foregoing: (a) the Administrative Agent shall not
be subject to any fiduciary or other implied duties, regardless of whether a
Default has occurred and is continuing (the use of the term “agent” herein and
in the other Loan Documents with reference to the Administrative Agent is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable law; rather, such term is used
as a matter of market custom, and is intended to create or reflect only an
administrative relationship between independent contracting parties), (b) the
Administrative Agent shall have no duty to take any discretionary action or
exercise any discretionary powers, except as provided in Section 11.03, and
(c) except as expressly set forth herein, the Administrative Agent shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to Parent Guarantor, the Borrower or any of the
Borrower’s Subsidiaries that is communicated to or obtained by the bank serving
as Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until written notice thereof is given to the Administrative Agent by the
Borrower or a Lender, and shall not be responsible for or have any duty to
ascertain or inquire into: (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
under any other Loan Document or in connection herewith or therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein or in any other Loan Document, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, (v) the satisfaction of
any condition set forth in Article VI or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent
or as to those conditions precedent expressly required to be to the
Administrative Agent’s satisfaction, (vi) the existence, value, perfection or
priority of any collateral security or the financial or other condition of
Parent Guarantor, the Borrower and the Borrower’s Subsidiaries or any other
obligor or guarantor, or (vii) any failure by the Borrower or any other Person
(other than itself) to perform any of its obligations hereunder or under any
other Loan Document or the performance or observance of any covenants,
agreements or other terms or conditions set forth herein or therein. For
purposes of determining compliance with the conditions specified in Article VI,
each Lender shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received written notice from such Lender prior
to the proposed closing date specifying its objection thereto.

Section 11.03 Action by Administrative Agent. The Administrative Agent shall
have no duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby or
by the other Loan Documents that the Administrative Agent is required to
exercise in writing as directed by the Majority Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 12.02) and in all cases the Administrative Agent shall be
fully justified in failing or refusing to act hereunder or under any other Loan
Documents unless it shall (a) receive written instructions from the Majority
Lenders, the Required Lenders or the Lenders, as applicable, (or such other
number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 12.02) specifying the action to be taken
and (b) be indemnified to its satisfaction by the Lenders against any and all
liability and expenses which may be incurred by it by reason of taking or
continuing to take any such action. The instructions as aforesaid and any action
taken or failure to act pursuant thereto by the Administrative Agent shall be
binding on all of the Lenders. If a Default has occurred and is continuing, then
the Administrative Agent shall take such action with respect to such Default as
shall be directed by the requisite Lenders in the written instructions (with
indemnities) described in this Section 11.03, provided that, unless and until
the Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default as it shall deem advisable in
the best interests of the Lenders. In no event, however, shall the
Administrative Agent be

 

97



--------------------------------------------------------------------------------

required to take any action that, in its opinion or the opinion of its counsel,
exposes the Administrative Agent to personal liability or which is contrary to
this Agreement, the Loan Documents or applicable law, including for the
avoidance of doubt any action that may be in violation of the automatic stay
under any bankruptcy or insolvency law or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any bankruptcy or insolvency law. If a Default has occurred and is continuing,
no syndication agents or documentation agent shall have any obligation to
perform any act in respect thereof. The Administrative Agent shall not be liable
for any action taken or not taken by it with the consent or at the request of
the Majority Lenders, the Required Lenders or the Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 12.02), and otherwise the Administrative Agent shall not be
liable for any action taken or not taken by it hereunder or under any other Loan
Document or under any other document or instrument referred to or provided for
herein or therein or in connection herewith or therewith INCLUDING ITS OWN
ORDINARY NEGLIGENCE, except for its own gross negligence or willful misconduct
as determined in a final, non-appealable judgment by a court of competent
jurisdiction.

Section 11.04 Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to be made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan that by its terms must be fulfilled to the
satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received notice to the contrary from such Lender prior to the making of
such Loan. The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts. The
Administrative Agent may deem and treat the payee of any Note as the holder
thereof for all purposes hereof unless and until a written notice of the
assignment or transfer thereof permitted hereunder shall have been filed with
the Administrative Agent.

Section 11.05 Sub-agents. The Administrative Agent may perform any and all its
duties and exercise its rights and powers by or through any one or more
sub-agents appointed by the Administrative Agent. The Administrative Agent and
any such sub-agent may perform any and all its duties and exercise its rights
and powers through their respective Related Parties. The exculpatory provisions
of the preceding Sections of this Article XI shall apply to any such sub-agent
and to the Related Parties of the Administrative Agent and any such sub-agent,
and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent. The Administrative Agent shall not be responsible for
the negligence or misconduct of any sub-agents except to the extent that a court
of competent jurisdiction determines in a final and nonappealable judgment that
the Administrative Agent acted with gross negligence or willful misconduct in
the selection of such sub-agents.

Section 11.06 Resignation or Removal of Administrative Agent. Subject to the
appointment and acceptance of a successor Administrative Agent as provided in
this Section 11.06, the Administrative Agent may resign at any time by notifying
the Lenders, the Issuing Bank and the Borrower, and the Administrative Agent may
be removed by the Majority Lenders if the Administrative Agent in its capacity
as a Lender is a Defaulting Lender pursuant to clause (d) of the definition
thereof. Upon any such resignation or removal, the Majority Lenders shall have
the right, in consultation with the Borrower, to appoint a successor. If no
successor shall have been so appointed by the Majority Lenders and shall

 

98



--------------------------------------------------------------------------------

have accepted such appointment within 30 days after the retiring Administrative
Agent gives notice of its resignation or removal of the retiring Administrative
Agent, then the retiring Administrative Agent may, on behalf of the Lenders and
the Issuing Bank, appoint a successor Administrative Agent which shall be a bank
with an office in New York, New York, or an Affiliate of any such bank. Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents. The fees payable by the Borrower
to a successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the Administrative Agent’s resignation hereunder, the provisions of this
Article XI and Section 12.03 shall continue in effect for the benefit of such
retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while it was acting as Administrative Agent.

Section 11.07 Agents as Lenders. Each bank serving as an Agent hereunder shall
have the same rights and powers in its capacity as a Lender as any other Lender
and may exercise the same as though it were not an Agent, and such bank and its
Affiliates may accept deposits from, lend money to, own securities of, act as
the financial advisor or in any other advisory capacity for and generally engage
in any kind of business with Parent Guarantor, the Borrower or any Subsidiary of
the Borrower or other Affiliate thereof as if it were not an Agent hereunder and
without any duty to account therefor to the Lenders.

Section 11.08 No Reliance. (a) Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent, any other
Agent or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement and each other Loan Document to which it is a party. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent, any other Agent or any other Lender and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document, any related agreement or any
document furnished hereunder or thereunder. The Agents shall not be required to
keep themselves informed as to the performance or observance by Parent
Guarantor, the Borrower or any of the Borrower’s Subsidiaries of this Agreement,
the Loan Documents or any other document referred to or provided for herein or
to inspect the Properties or books of Parent Guarantor, the Borrower or the
Borrower’s Subsidiaries. Except for notices, reports and other documents and
information expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, no Agent or the Arrangers shall have any duty or
responsibility to provide any Lender with any credit or other information
concerning the affairs, financial condition or business of Parent Guarantor, the
Borrower (or any of their Affiliates) which may come into the possession of such
Agent or any of its Affiliates. In this regard, each Lender acknowledges that
Simpson Thacher & Bartlett LLP is acting in this transaction as special counsel
to the Administrative Agent only, except to the extent otherwise expressly
stated in any legal opinion or any Loan Document. Each other party hereto will
consult with its own legal counsel to the extent that it deems necessary in
connection with the Loan Documents and the matters contemplated therein.

(b) The Lenders acknowledge that the Administrative Agent is acting solely in
administrative capacities with respect to the structuring of this Agreement and
has no duties, responsibilities or liabilities under this Agreement and the
other Loan Documents other than their administrative duties, responsibilities
and liabilities specifically as set forth in the Loan Documents and, if
applicable, in its capacity as Lenders hereunder. In structuring, arranging or
syndicating this Agreement, each Lender acknowledges that the Administrative
Agent may be a lender hereunder and under other loans or other securities and
waives any existing or future conflicts of interest associated with the their

 

99



--------------------------------------------------------------------------------

role in such other debt instruments. If in its administration of this facility
or any other debt instrument, the Administrative Agent determines (or is given
written notice by any Lender) that a conflict exists, then it shall eliminate
such conflict within 90 days or resign pursuant to Section 11.06 and shall have
no liability for action taken or not taken while such conflict existed.

Section 11.09 Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to Parent Guarantor, the Borrower or any of the Restricted
Subsidiaries, the Administrative Agent (irrespective of whether the principal of
any Loan shall then be due and payable as herein expressed or by declaration or
otherwise and irrespective of whether the Administrative Agent shall have made
any demand on the Borrower) shall be entitled and empowered (but not obligated),
by intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Section 12.03) allowed in such judicial proceeding;
and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same.

Any custodian, receiver, assignee, trustee, liquidator, sequestrator or other
similar official in any such judicial proceeding is hereby authorized by each
Lender to make such payments to the Administrative Agent and, in the event that
the Administrative Agent shall consent to the making of such payments directly
to the Lenders, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Section 12.03.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

Section 11.10 Authority of Administrative Agent to Release Collateral and Liens.

(a) Each Lender and the Issuing Bank hereby authorizes the Administrative Agent
to take the following actions and the Administrative Agent hereby agrees to take
such actions at the request of the Borrower:

(i) to release any Lien on any property granted to or held by Administrative
Agent under any Loan Document (w) upon (A) termination of all Commitments and
payment in full of all Obligations (other than contingent indemnification
obligations) owing to the Administrative Agent, the Issuing Bank and the Lenders
under the Loan Documents and owing to any Secured Swap Party under any Secured
Swap Agreement (other than any Issuing Bank or Secured Swap Party that has
advised the Administrative Agent that the Obligations owing to it are otherwise
adequately provided for or novated), and (B) termination of all Swap Agreements
with Secured Swap Parties (other than any Secured Swap Party that has advised
the Administrative Agent that such Swap Agreements are otherwise adequately
provided for or novated), (x) that is, or is to be, sold, released or otherwise
disposed of as permitted

 

100



--------------------------------------------------------------------------------

pursuant to the terms of the Loan Documents, (y) if approved, authorized or
ratified in writing by the Majority Lenders (or, if approval, authorization or
ratification by all Lenders is required under Section 12.02(b), then by all
Lenders) or (z) after receipt by the Borrower of at least two of the Required
Ratings, at the request of the Borrower in connection with its election that an
Investment Grade Period shall commence;

(ii) to subordinate (or release) any Lien on any Property granted to or held by
the Administrative Agent under any Loan Document to any Lien on such Property
that is permitted by Section 9.03(c);

(iii) to release any Guarantor from its obligations under the Guaranty and
Collateral Agreement and the other Loan Documents if such Person ceases to be a
Restricted Subsidiary as a result of a transaction permitted under the Loan
Documents; and

(iv) to execute and deliver to the Borrower, at the Borrower’s sole cost and
expense, any and all releases of Liens, termination statements, assignments or
other documents necessary or useful to accomplish or evidence the foregoing.

(b) Upon the request of the Administrative Agent at any time, the Majority
Lenders will confirm in writing the Administrative Agent’s authority to release
particular types or items of Collateral pursuant to this Section 11.10.

(c) Except as otherwise provided in Section 12.08 with respect to rights of
setoff, and notwithstanding any other provision contained in any of the Loan
Documents to the contrary, no Person other than the Administrative Agent has any
right to realize upon any of the Collateral individually, to enforce any Liens
on Collateral, or to enforce the Guaranty and Collateral Agreement, and all
powers, rights and remedies under the Security Instruments may be exercised
solely by Administrative Agent on behalf of the Persons secured or otherwise
benefitted thereby.

(d) By accepting the benefit of the Liens granted pursuant to the Security
Instruments, each Person secured by such Liens that is not a party hereto agrees
to the terms of this Section 11.10.

Section 11.11 The Arrangers, the Syndication Agent and the Documentation Agent.
The Arrangers and any other arranger, syndication agent or documentation agent
hereafter appointed shall have no duties, responsibilities or liabilities under
this Agreement and the other Loan Documents other than their duties,
responsibilities and liabilities in their capacity as Lenders hereunder.

ARTICLE XII

MISCELLANEOUS

Section 12.01 Notices.

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone (and subject to Section 12.01(b)), all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile, to it at its address set forth on Schedule
12.01, and if to any Lender other than Barclays Bank PLC, to it at its address
(or facsimile number) set forth in its Administrative Questionnaire.

 

101



--------------------------------------------------------------------------------

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications (including e-mail and Internet or
intranet websites) pursuant to procedures approved by the Administrative Agent;
provided that the foregoing shall not apply to notices pursuant to Article II,
III, IV or V, unless otherwise agreed by the Administrative Agent and the
applicable Lender, if any, in writing. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

(c) Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

(d) The Administrative Agent and the Lenders shall be entitled to rely and act
upon any notices (including telephonic notices) purportedly given by or on
behalf of the Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. All telephonic notices to and
telephonic communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereby consents to such recording.

Section 12.02 Waivers; Amendments.

(a) No failure on the part of the Administrative Agent, the Issuing Bank or any
Lender to exercise and no delay in exercising, and no course of dealing with
respect to, any right, power or privilege, or any abandonment or discontinuance
of steps to enforce such right, power or privilege, under any of the Loan
Documents shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, power or privilege under any of the Loan Documents
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege. The rights and remedies of the Administrative Agent,
any other Agent, the Issuing Bank and the Lenders hereunder and under the other
Loan Documents are cumulative and are not exclusive of any rights or remedies
that they would otherwise have. No waiver of any provision of this Agreement or
any other Loan Document or consent to any departure by the Borrower therefrom
shall in any event be effective unless the same shall be permitted by Section
12.02(b), and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
the Administrative Agent, any other Agent, any Lender or the Issuing Bank may
have had notice or knowledge of such Default at the time.

(b) Neither this Agreement nor any provision hereof nor any Security Instrument
nor any provision thereof may be waived, amended or modified except pursuant to
an agreement or agreements in writing entered into by the Borrower and the
Majority Lenders or by the Borrower and the Administrative Agent with the
consent of the Majority Lenders; provided that no such agreement shall
(i) increase the Commitment of any Lender without the written consent of such
Lender, (ii) increase the Borrowing Base without the written consent of each
Lender (other than any Defaulting Lender), (iii) decrease or maintain the
Borrowing Base, or reduce the percentages set forth in Section 8.14(a) or
Section 8.19(b) to less than 85% or 50% as set forth in such Sections, without
the consent of the Required Lenders, (iv) reduce the principal amount of any
Loan or LC Disbursement or reduce the rate of interest thereon, or reduce any
fees payable hereunder, or reduce any other Obligations hereunder or under any
other Loan Document, without the written consent of each Lender affected
thereby, (v) postpone the

 

102



--------------------------------------------------------------------------------

scheduled date of payment or prepayment of the principal amount of any Loan or
LC Disbursement, or any interest thereon, or any fees payable hereunder, or any
other Obligations hereunder or under any other Loan Document, or reduce the
amount of, waive or excuse any such payment, or postpone or extend the
Termination Date or the Maturity Date without the written consent of each Lender
affected thereby, (vi) change Section 4.01(b), Section 4.01(c), the definition
of “Applicable Percentage” or any other term or condition hereof in a manner
that would alter the pro rata sharing of payments required thereby, without the
written consent of each Lender, (vii) waive or amend Section 3.04(c),
Section 6.01 or Section 10.02(c), without the written consent of each Lender,
(viii) release any Guarantor (except as set forth in the Guaranty and Collateral
Agreement or in this Agreement), or release all or substantially all of the
Collateral (other than as provided in Section 11.10), without the written
consent of each Lender (other than a Defaulting Lender), or (ix) change any of
the provisions of this Section 12.02(b) or the definitions of “Required
Lenders”, “Majority Lenders” or “Super Majority Lenders” or any other provision
hereof specifying the number or percentage of Lenders required to waive, amend
or modify any rights hereunder or under any other Loan Documents or make any
determination or grant any consent hereunder or any other Loan Documents,
without the written consent of each Lender; provided further that no such
agreement shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent, any other Agent or the Issuing Bank hereunder or under any
other Loan Document without the prior written consent of the Administrative
Agent, such other Agent or the Issuing Bank, as the case may be. Notwithstanding
the foregoing, (1) any supplement to Schedule 7.14 shall be effective simply by
delivering to the Administrative Agent a supplemental schedule clearly marked as
such and, upon receipt, the Administrative Agent will promptly deliver a copy
thereof to the Lenders, (2) the Borrower and the Administrative Agent may amend
this Agreement or any other Loan Document without the consent of the Lenders
(unless the Majority Lenders object in writing within 5 Business Days of notice
by the Administrative Agent of such amendment) in order to correct, amend or
cure any ambiguity, inconsistency or defect or correct any typographical error
or other manifest error in any Loan Document or to modify or add financial ratio
covenants, negative covenants or Events of Default to cause such financial ratio
covenants, negative covenants or Events of Default to be more onerous to the
Borrower than those contained in this Agreement (prior to giving effect to such
amendment) in connection with any amendment, modification or other change to the
Senior Debt Documents pursuant Section 9.17(c), and (3) the Administrative Agent
and the Borrower may, without the consent of any Lender, enter into any
amendment, modification or waiver of this Agreement or any other Loan Document
or enter into any agreement or instrument to add additional Guarantors as
contemplated in Section 8.14(b) or to effect the granting, perfection,
protection, expansion or enhancement of any security interest in any Collateral
or Property to become Collateral to secure the Obligations for the benefit of
the Lenders or as required by any Governmental Requirement to give effect to,
protect or otherwise enhance the rights or benefits of any Lender under the Loan
Documents. Notwithstanding the foregoing, Schedule 1.02 may be amended to add an
Issuing Bank, remove an Issuing Bank or modify the LC Issuance Limit of any
Issuing Bank, provided that no such modification shall result in an increase of
the LC Commitment, with the consent solely of the Borrower, the Administrative
Agent and such Issuing Bank (and the consent of the Majority Lenders shall not
be required).

Section 12.03 Expenses, Indemnity; Damage Waiver.

(a) The Borrower shall pay (i) all reasonable and documented out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel and other outside
consultants for the Administrative Agent, the reasonable travel, photocopy,
mailing, courier, telephone and other similar expenses, and the cost of
environmental assessments and audits and surveys and appraisals) in connection
with the syndication of the credit facilities provided for herein, the
preparation, negotiation, execution, delivery and administration (both before
and after the execution hereof and including advice of counsel to the
Administrative Agent as to the rights and duties of the Administrative Agent and
the Lenders with respect thereto) of this Agreement

 

103



--------------------------------------------------------------------------------

and the other Loan Documents and any amendments, modifications or waivers of or
consents related to the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
costs, expenses, Taxes, assessments and other charges incurred by the
Administrative Agent (or any sub-agent thereof) in connection with any filing,
registration, recording or perfection of any security interest contemplated by
this Agreement or any Security Instrument or any other document referred to
therein, (iii) all reasonable and documented out-of-pocket expenses incurred by
the Issuing Bank in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder, and
(iv) all out-of-pocket expenses incurred by any Agent or the Issuing Bank or,
during the continuance of any Event of Default, by any Lender (including the
fees, charges and disbursements of one counsel for any Agent, the Issuing Bank
or any Lender) in connection with the enforcement or protection of its rights
under this Agreement or any other Loan Document, including its rights under this
Section 12.03, or in connection with the Loans made or Letters of Credit issued
hereunder, and including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.

(b) THE BORROWER SHALL INDEMNIFY EACH AGENT (AND ANY SUB-AGENT THEREOF), THE
ARRANGERS, THE ISSUING BANK AND EACH LENDER, AND EACH RELATED PARTY OF ANY OF
THE FOREGOING PERSONS (EACH SUCH PERSON BEING CALLED AN “INDEMNITEE”) AGAINST,
AND DEFEND AND HOLD EACH INDEMNITEE HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS,
DAMAGES, PENALTIES, LIABILITIES AND RELATED EXPENSES, INCLUDING THE REASONABLE
FEES, CHARGES AND DISBURSEMENTS OF ANY COUNSEL FOR ANY INDEMNITEE (BUT LIMITED
IN THE CASE OF LEGAL FEES AND EXPENSES TO REASONABLE AND DOCUMENTED
OUT-OF-POCKET FEES, DISBURSEMENTS AND OTHER CHARGES OF ONE COUNSEL TO ALL
INDEMNITEES TAKEN AS A WHOLE AND, IF NECESSARY, ONE LOCAL COUNSEL FOR ALL
INDEMNITEES TAKEN AS A WHOLE IN EACH RELEVANT JURISDICTION, AND IN THE CASE OF
AN ACTUAL OR PERCEIVED CONFLICT OF INTEREST, ONE ADDITIONAL COUNSEL AND (IF
REASONABLY NECESSARY) ONE LOCAL COUNSEL IN EACH RELEVANT JURISDICTION TO THE
AFFECTED INDEMNITEES SIMILARLY SITUATED), INCURRED BY OR ASSERTED AGAINST ANY
INDEMNITEE ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF (i) THE
EXECUTION OR DELIVERY OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ANY
AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, (ii) THE PERFORMANCE BY
THE PARTIES HERETO OR THE PARTIES TO ANY OTHER LOAN DOCUMENT OF THEIR RESPECTIVE
OBLIGATIONS HEREUNDER OR THEREUNDER OR THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY OR BY ANY OTHER LOAN DOCUMENT, (iii) THE FAILURE OF THE
BORROWER OR ANY RESTRICTED SUBSIDIARY TO COMPLY WITH THE TERMS OF ANY LOAN
DOCUMENT, INCLUDING THIS AGREEMENT, OR WITH ANY GOVERNMENTAL REQUIREMENT,
(iv) ANY INACCURACY OF ANY REPRESENTATION OR ANY BREACH OF ANY WARRANTY OR
COVENANT OF THE BORROWER OR ANY GUARANTOR SET FORTH IN ANY OF THE LOAN DOCUMENTS
OR ANY INSTRUMENTS, DOCUMENTS OR CERTIFICATIONS DELIVERED IN CONNECTION
THEREWITH, (v) ANY LOAN OR LETTER OF CREDIT OR THE USE OF THE PROCEEDS
THEREFROM, INCLUDING ANY REFUSAL BY THE ISSUING BANK TO HONOR A DEMAND FOR
PAYMENT UNDER A LETTER OF CREDIT IF THE DOCUMENTS PRESENTED IN CONNECTION WITH
SUCH DEMAND DO NOT STRICTLY COMPLY WITH THE TERMS OF SUCH LETTER OF CREDIT, OR
ANY OTHER ASPECT OF THE LOAN DOCUMENTS, (vi) THE OPERATIONS OF THE BUSINESS OF
THE BORROWER AND THE BORROWER’S SUBSIDIARIES BY SUCH PERSON, (vii) ANY ASSERTION
THAT THE LENDERS WERE NOT ENTITLED TO RECEIVE THE PROCEEDS RECEIVED PURSUANT TO
THE SECURITY INSTRUMENTS, (viii) ANY ENVIRONMENTAL

 

104



--------------------------------------------------------------------------------

LAW APPLICABLE TO THE BORROWER OR ANY SUBSIDIARY OR ANY OF THEIR PROPERTIES OR
OPERATIONS, INCLUDING, THE PRESENCE, GENERATION, STORAGE, RELEASE, THREATENED
RELEASE, USE, TRANSPORT, DISPOSAL, ARRANGEMENT OF DISPOSAL OR TREATMENT OF
HAZARDOUS MATERIALS ON OR AT ANY OF THEIR PROPERTIES, (ix) THE BREACH OR
NON-COMPLIANCE BY THE BORROWER OR ANY SUBSIDIARY WITH ANY ENVIRONMENTAL LAW
APPLICABLE TO THE BORROWER OR ANY SUBSIDIARY, (x) THE PAST OWNERSHIP BY THE
BORROWER OR ANY SUBSIDIARY OF ANY OF THEIR PROPERTIES OR PAST ACTIVITY ON ANY OF
THEIR PROPERTIES WHICH, THOUGH LAWFUL AND FULLY PERMISSIBLE AT THE TIME, COULD
RESULT IN PRESENT LIABILITY, (xi) THE PRESENCE, USE, RELEASE, STORAGE,
TREATMENT, DISPOSAL, GENERATION, THREATENED RELEASE, TRANSPORT, ARRANGEMENT FOR
TRANSPORT OR ARRANGEMENT FOR DISPOSAL OF HAZARDOUS MATERIALS ON OR AT ANY OF THE
PROPERTIES OWNED OR OPERATED BY THE BORROWER OR ANY SUBSIDIARY OR ANY ACTUAL OR
ALLEGED PRESENCE OR RELEASE OF HAZARDOUS MATERIALS ON OR FROM ANY PROPERTY OWNED
OR OPERATED BY THE BORROWER OR ANY OF THE BORROWER’S SUBSIDIARIES, (xii) ANY
ENVIRONMENTAL LIABILITY RELATED IN ANY WAY TO THE BORROWER OR ANY OF THE
BORROWER’S SUBSIDIARIES, OR ANY OTHER ENVIRONMENTAL, HEALTH OR SAFETY CONDITION
IN CONNECTION WITH THE LOAN DOCUMENTS, OR (xiii) ANY ACTUAL OR PROSPECTIVE
CLAIM, LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO ANY OF THE FOREGOING,
AND REGARDLESS OF WHETHER ANY INDEMNITEE IS A PARTY THERETO OR WHETHER BROUGHT
BY THE BORROWER, ANY GUARANTOR OR ANY OTHER PARTY, AND SUCH INDEMNITY SHALL
EXTEND TO EACH INDEMNITEE NOTWITHSTANDING THE SOLE OR CONCURRENT NEGLIGENCE OF
EVERY KIND OR CHARACTER WHATSOEVER, WHETHER ACTIVE OR PASSIVE, WHETHER AN
AFFIRMATIVE ACT OR AN OMISSION, INCLUDING WITHOUT LIMITATION, ALL TYPES OF
NEGLIGENT CONDUCT IDENTIFIED IN THE RESTATEMENT (SECOND) OF TORTS OF ONE OR MORE
OF THE INDEMNITEES OR BY REASON OF STRICT LIABILITY IMPOSED WITHOUT FAULT ON ANY
ONE OR MORE OF THE INDEMNITEES; PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO
ANY INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES,
LIABILITIES OR RELATED EXPENSES ARE DETERMINED BY A COURT OF COMPETENT
JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE BAD
FAITH, GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF ANY INDEMNITEE.

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to any Agent (or any sub-agent thereof), the Arrangers or the Issuing Bank
under Section 12.03(a) or (b) or any Related Party of the foregoing, each Lender
severally agrees to pay to such Agent (or any such sub-agent), the Arrangers or
the Issuing Bank, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount (including any such unpaid amount in
respect of a claim asserted by such Lender); provided that the unreimbursed
expense or indemnified loss, claim, damage, liability or related expense, as the
case may be, was incurred by or asserted against such Agent (or any sub-agent
thereof), the Arrangers or the Issuing Bank in its capacity as such.

(d) All amounts due under this Section 12.03 shall be payable not later than
thirty (30) days after written demand therefor.

(e) Each party’s obligations under this Section 12.03 shall survive the
termination of the Loan Documents and payment of the obligations hereunder.

 

105



--------------------------------------------------------------------------------

Section 12.04 Successors and Assigns; No Third Party Beneficiaries.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section 12.04. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), Participants (to the extent
provided in Section 12.04(c)) and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent, the Issuing Bank and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement, and except for the foregoing Persons there are no third party
beneficiaries to this Agreement.

(b) (i) Subject to the conditions set forth in Section 12.04(b)(ii), any Lender
may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld or delayed) of:

(A) the Borrower; provided that (i) no consent of the Borrower shall be required
if such assignment is to a Lender, an Affiliate of a Lender, an Approved Fund or
if an Event of Default under Section 10.01(a), (h) or (i) has occurred and is
continuing and (ii) if the Borrower has not responded within ten (10) Business
Days after the delivery of any such request for a consent, such consent shall be
deemed to have been given; and

(B) the Administrative Agent and each Issuing Bank; provided that no consent of
the Administrative Agent shall be required for an assignment to an assignee that
is a Lender immediately prior to giving effect to such assignment.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans, the amount of the Commitment or Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $1,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent; provided that no such
consent of the Borrower shall be required if an Event of Default has occurred
and is continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; provided that the Administrative Agent may, in
its sole discretion, elect to waive such processing and recordation fee in the
case of any assignment;

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire;

 

106



--------------------------------------------------------------------------------

(E) no such assignment shall be made to a natural person, an Industry
Competitor, or the Borrower or any of the Borrower’s Affiliates or Subsidiaries;
and

(F) no such assignment shall be made to a Defaulting Lender or any of its
subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute a Defaulting Lender or a Subsidiary of a Defaulting Lender.

(iii) Subject to Section 12.04(b)(iv) and the acceptance and recording thereof
by the Administrative Agent, from and after the effective date specified in each
Assignment and Assumption the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto) but shall continue to be entitled to the benefits of
Section 5.01, Section 5.02, Section 5.03 and Section 12.03 with respect to facts
and circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 12.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with Section
12.04(c).

(iv) The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Borrower, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and of the LC Disbursements owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Borrower, the Administrative Agent,
the Issuing Bank and the Lenders may treat each Person whose name is recorded in
the Register pursuant to the terms hereof as a Lender hereunder for all purposes
of this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower, the Issuing Bank and any Lender, at
any reasonable time and from time to time upon reasonable prior notice. In
connection with any changes to the Register, if necessary, the Administrative
Agent will reflect the revisions on Annex I and forward a copy of such revised
Annex I to the Borrower, the Issuing Bank and each Lender. This Section
12.04(b)(iv) shall be construed so that all Loans are at all times maintained in
“registered form” within the meaning of sections 163(f), 871(h)(2) and 881(c)(2)
of the Code and any related Treasury Regulations (or any other relevant or
successor provisions of the Code or such Treasury Regulations).

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in Section 12.04(b) and any written
consent to such assignment required by Section 12.04(b), the Administrative
Agent shall accept such Assignment and Assumption and record the information
contained therein in the Register. No assignment shall be effective for purposes
of this Agreement unless it has been recorded in the Register as provided in
this Section 12.04(b).

 

107



--------------------------------------------------------------------------------

(c) Any Lender may, without the consent of the Borrower, the Administrative
Agent or the Issuing Bank, sell participations to one or more banks or other
entities (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans owing to it); provided that:

(i) such Lender’s obligations under this Agreement shall remain unchanged, such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, the Borrower, the Administrative Agent, the
Issuing Bank and the other Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement;

(ii) such Participant must first agree to comply with Section 12.11;

(iii) no such participation may be sold to a natural Person or an Industry
Competitor; and

(iv) any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender retains the sole right to enforce
this Agreement and to approve any amendment, modification or waiver of any
provision of this Agreement, except that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 12.02(b) that affects such Participant.

Each such Participant shall be entitled to the benefits of Section 5.01, 5.02
and 5.03 and shall be subject to the requirements of and limitations in Sections
5.01, 5.02, 5.03 and 5.05 (it being understood that the documentation required
under Section 5.03(g) shall be delivered to the participating Lender, i.e., the
Lender selling such participation) to the same extent as if such Participant
were a Lender and had acquired its interest by assignment pursuant to paragraph
(b) of this Section; provided that such Participant shall not be entitled at any
time to receive any greater payment under Sections 5.01 or 5.03, with respect to
any participation, than its participating Lender would have been entitled to
receive at such time, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation. A Participant that would be a Foreign Lender if it
were a Lender shall not be entitled to the benefits of Section 5.03 unless the
Borrower is notified of the participation sold to such Participant and such
Participant complies with Section 5.03 as though it were a Lender. Each Lender
that sells a participation agrees, at the Borrower’s request and expense, to use
reasonable efforts to cooperate with the Borrower to effectuate the provisions
of Section 5.05 with respect to any Participant. To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 12.08 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 4.01(c) as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any Commitments, Loans or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such Commitment, Loan, or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or other central bank having jurisdiction over

 

108



--------------------------------------------------------------------------------

such Lender, and this Section 12.04 shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.

(e) Notwithstanding any other provisions of this Section 12.04, no transfer or
assignment of the interests or obligations of any Lender or any grant of
participations therein shall be permitted if such transfer, assignment or grant
would require any Credit Party to file a registration statement with the SEC or
to qualify the Loans under the “Blue Sky” laws of any state.

Section 12.05 Survival; Revival; Reinstatement.

(a) All covenants, agreements, representations and warranties made by Parent
Guarantor and the Borrower herein and in the certificates or other instruments
delivered in connection with or pursuant to this Agreement or any other Loan
Document shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of this Agreement and the
making of any Loans and issuance of any Letters of Credit, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent, any other Agent, the Issuing Bank or any Lender
may have had notice or knowledge of any Default or incorrect representation or
warranty at the time any credit is extended hereunder, and shall continue in
full force and effect as long as the principal of or any accrued interest on any
Loan or any fee or any other amount payable under this Agreement is outstanding
and unpaid or any Letter of Credit is outstanding (or any drawing is pending on
any Letter of Credit) and so long as the Commitments have not expired or
terminated. The provisions of Section 5.01, Section 5.02, Section 5.03 and
Section 12.03 and Article XI shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loans, the expiration or termination of the Letters of Credit
and the Commitments or the termination of this Agreement, any other Loan
Document or any provision hereof or thereof.

(b) To the extent that any payments on the Obligations or proceeds of any
Collateral are subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a trustee, debtor in
possession, receiver or other Person under any bankruptcy law, common law or
equitable cause, then to such extent, the Obligations so satisfied shall be
revived and continue as if such payment or proceeds had not been received and
the Administrative Agent’s and the Lenders’ Liens, security interests, rights,
powers and remedies under this Agreement and each Loan Document shall continue
in full force and effect. In such event, each Loan Document shall be
automatically reinstated and Parent Guarantor and the Borrower shall take such
action as may be reasonably requested by the Administrative Agent and the
Lenders to effect such reinstatement.

Section 12.06 Counterparts; Integration; Effectiveness.

(a) This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.

(b) This Agreement, the other Loan Documents and any separate letter agreements
with respect to fees payable to the Administrative Agent constitute the entire
contract among the parties relating to the subject matter hereof and thereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof and thereof. THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES HERETO AND
THERETO AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.

 

109



--------------------------------------------------------------------------------

(c) Except as provided in Section 6.01, this Agreement shall become effective
when it shall have been executed by the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof which, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by facsimile, as an attachment to an email
or other similar electronic means shall be effective as delivery of a manually
executed counterpart of this Agreement.

Section 12.07 Severability. Any provision of this Agreement or any other Loan
Document held to be invalid, illegal or unenforceable in any jurisdiction shall,
as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof or thereof; and the invalidity
of a particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.

Section 12.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final, in whatever currency) at any time held and other obligations (in
whatever currency, and of whatsoever kind, including obligations under Swap
Agreements) at any time owing by such Lender or Affiliate to or for the credit
or the account of Parent Guarantor, the Borrower or any Restricted Subsidiary
against any of and all the obligations of Parent Guarantor, the Borrower or such
Restricted Subsidiary owed to such Lender or its Affiliates now or hereafter
existing under this Agreement or any other Loan Document, irrespective of
whether or not such Lender shall have made any demand under this Agreement or
any other Loan Document and although such obligations may be unmatured or are
owed to a branch, office or Affiliate of such Lender different from the branch,
office or Affiliate holding such deposit or obligated on such indebtedness. The
rights of each Lender and its Affiliates under this Section 12.08 are in
addition to other rights and remedies (including other rights of setoff) which
such Lender or its Affiliates may have. Each Lender agrees to notify the
Borrower and the Administrative Agent promptly after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application.

Section 12.09 GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS.

(a) THIS AGREEMENT AND THE NOTES SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK EXCEPT TO THE EXTENT THAT
UNITED STATES FEDERAL LAW PERMITS ANY LENDER TO CONTRACT FOR, CHARGE, RECEIVE,
RESERVE OR TAKE INTEREST AT THE RATE ALLOWED BY THE LAWS OF THE STATE WHERE SUCH
LENDER IS LOCATED.

(b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THE LOAN DOCUMENTS MAY BE
BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY, OR OF
THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK, AND, BY
EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH PARTY HEREBY ACCEPTS FOR ITSELF
AND (TO THE EXTENT PERMITTED BY LAW) IN RESPECT OF ITS PROPERTY, GENERALLY AND
UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID COURTS. EACH PARTY HEREBY
IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING, WITHOUT LIMITATION, ANY OBJECTION
TO THE LAYING OF

 

110



--------------------------------------------------------------------------------

VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE BRINGING OF ANY SUCH ACTION OR PROCEEDING IN SUCH
RESPECTIVE JURISDICTIONS. THIS SUBMISSION TO JURISDICTION IS NON-EXCLUSIVE AND
DOES NOT PRECLUDE A PARTY FROM BRINGING SUIT AGAINST ANOTHER PARTY IN ANY COURT
OTHERWISE HAVING JURISDICTION.

(c) EACH PARTY IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OF ANY OF THE
AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES
THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO IT AT THE ADDRESS
SPECIFIED IN SECTION 12.01 OR SUCH OTHER ADDRESS AS IS SPECIFIED PURSUANT TO
SECTION 12.01 (OR ITS ASSIGNMENT AND ASSUMPTION), SUCH SERVICE TO BECOME
EFFECTIVE THIRTY (30) DAYS AFTER SUCH MAILING (OR AS SOON THEREAFTER AS IS
PROVIDED BY APPLICABLE LAW). NOTHING HEREIN SHALL AFFECT THE RIGHT OF A PARTY OR
ANY HOLDER OF A NOTE TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO
COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANOTHER PARTY IN ANY
OTHER JURISDICTION.

(d) EACH PARTY (i) HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW, TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM
THEREIN; (ii) IRREVOCABLY WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW,
ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY SUCH LITIGATION ANY SPECIAL,
EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES, OR DAMAGES OTHER THAN, OR IN
ADDITION TO, ACTUAL DAMAGES; PROVIDED THAT, THE FOREGOING WAIVER SHALL NOT LIMIT
THE INDEMNITY OBLIGATIONS OF THE BORROWER UNDER SECTION 12.03 TO THE EXTENT ANY
SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES ARE INCLUDED IN A THIRD
PARTY CLAIM IN CONNECTION WITH WHICH AN INDEMNITEE IS ENTITLED TO
INDEMNIFICATION BY THE BORROWER UNDER SECTION 12.03; AND (iii) CERTIFIES THAT NO
PARTY HERETO NOR ANY REPRESENTATIVE OR AGENT OF COUNSEL FOR ANY PARTY HERETO HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, OR IMPLIED THAT SUCH PARTY WOULD NOT, IN
THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS, AND ACKNOWLEDGES
THAT IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT, THE LOAN DOCUMENTS AND
THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS CONTAINED IN THIS SECTION 12.09.

Section 12.10 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

Section 12.11 Confidentiality. Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential in accordance
with the terms hereof), (b) to the extent requested by any regulatory authority
having jurisdiction over the disclosing party, (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party to this Agreement or any other Loan Document, (e) in
connection with the exercise of any remedies hereunder or

 

111



--------------------------------------------------------------------------------

under any other Loan Document or any suit, action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder, (f) subject to an agreement for the express benefit of the Borrower
containing provisions substantially the same as those of this Section 12.11, to
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement or to any actual or
prospective counterparty (or its advisors) to any Swap Agreement relating to
Parent Guarantor, the Borrower and its obligations, (g) with the consent of the
Borrower or (h) to the extent such Information becomes publicly available other
than as a result of a breach of this Section 12.11 or becomes available to the
Administrative Agent, the Issuing Bank or any Lender on a nonconfidential basis
from a source (other than any Credit Party) not known by them to be subject to
disclosure restrictions. For the purposes of this Section 12.11, “Information”
means all information received from Parent Guarantor, the Borrower or any
Subsidiary relating to Parent Guarantor, the Borrower or any Subsidiary and
their businesses, other than any such information that is available to the
Administrative Agent, the Issuing Bank or any Lender on a nonconfidential basis
prior to disclosure by Parent Guarantor, the Borrower or a Subsidiary; provided
that, in the case of information received from Parent Guarantor, the Borrower or
any Subsidiary after the date hereof, such information is clearly identified at
the time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section 12.11 shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information. In
addition, the Administrative Agent and the Lenders may disclose the existence of
this Agreement and information about this Agreement to rating agencies, market
data collectors, similar service providers to the lending industry and service
providers to the Agents and the Lenders in connection with the administration of
this Agreement, the other Loan Documents, and the Commitments.

Section 12.12 Interest Rate Limitation. It is the intention of the parties
hereto that each Lender shall conform strictly to usury laws applicable to it.
Accordingly, if the transactions contemplated hereby would be usurious as to any
Lender under laws applicable to it (including the laws of the United States of
America or any state or other jurisdiction whose laws may be mandatorily
applicable to such Lender notwithstanding the other provisions of this
Agreement), then, in that event, notwithstanding anything to the contrary in any
of the Loan Documents or any agreement entered into in connection with or as
security for the Notes, it is agreed as follows: (a) the aggregate of all
consideration which constitutes interest under law applicable to any Lender that
is contracted for, taken, reserved, charged or received by such Lender under any
of the Loan Documents or agreements or otherwise in connection with the Notes
shall under no circumstances exceed the maximum amount allowed by such
applicable law, and any excess shall be canceled automatically and if
theretofore paid shall be credited by such Lender on the principal amount of the
Obligations (or, to the extent that the principal amount of the Obligations
shall have been or would thereby be paid in full, refunded by such Lender to the
Borrower); and (b) in the event that the maturity of the Notes is accelerated by
reason of an election of the holder thereof resulting from any Event of Default
under this Agreement or otherwise, or in the event of any required or permitted
prepayment, then such consideration that constitutes interest under law
applicable to any Lender may never include more than the maximum amount allowed
by such applicable law, and excess interest, if any, provided for in this
Agreement or otherwise shall be canceled automatically by such Lender as of the
date of such acceleration or prepayment and, if theretofore paid, shall be
credited by such Lender on the principal amount of the Obligations (or, to the
extent that the principal amount of the Obligations shall have been or would
thereby be paid in full, refunded by such Lender to the Borrower). All sums paid
or agreed to be paid to any Lender for the use, forbearance or detention of sums
due hereunder shall, to the extent permitted by law applicable to such Lender,
be amortized, prorated, allocated and spread throughout the stated term of the
Loans until payment in full so that the rate or amount of interest on account of
any Loans hereunder does not exceed the maximum amount allowed by such
applicable law. If at any time and from time to time the amount of interest
payable to any Lender on any date shall be computed at the Highest Lawful Rate
applicable to such Lender pursuant to this Section 12.12 and in

 

112



--------------------------------------------------------------------------------

respect of any subsequent interest computation period the amount of interest
otherwise payable to such Lender would be less than the amount of interest
payable to such Lender computed at the Highest Lawful Rate applicable to such
Lender, then the amount of interest payable to such Lender in respect of such
subsequent interest computation period shall continue to be computed at the
Highest Lawful Rate applicable to such Lender until the total amount of interest
payable to such Lender shall equal the total amount of interest which would have
been payable to such Lender if the total amount of interest had been computed
without giving effect to this Section 12.12.

Section 12.13 EXCULPATION PROVISIONS. EACH OF THE PARTIES HERETO SPECIFICALLY
AGREES THAT IT HAS A DUTY TO READ THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
AND AGREES THAT IT IS CHARGED WITH NOTICE AND KNOWLEDGE OF THE TERMS OF THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS; THAT IT HAS IN FACT READ THIS AGREEMENT
AND IS FULLY INFORMED AND HAS FULL NOTICE AND KNOWLEDGE OF THE TERMS, CONDITIONS
AND EFFECTS OF THIS AGREEMENT; THAT IT HAS BEEN REPRESENTED BY INDEPENDENT LEGAL
COUNSEL OF ITS CHOICE THROUGHOUT THE NEGOTIATIONS PRECEDING ITS EXECUTION OF
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; AND HAS RECEIVED THE ADVICE OF ITS
ATTORNEY IN ENTERING INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; AND THAT
IT RECOGNIZES THAT CERTAIN OF THE TERMS OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS RESULT IN ONE PARTY ASSUMING THE LIABILITY INHERENT IN SOME ASPECTS OF
THE TRANSACTION AND RELIEVING THE OTHER PARTY OF ITS RESPONSIBILITY FOR SUCH
LIABILITY. EACH PARTY HERETO AGREES AND COVENANTS THAT IT WILL NOT CONTEST THE
VALIDITY OR ENFORCEABILITY OF ANY EXCULPATORY PROVISION OF THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS ON THE BASIS THAT THE PARTY HAD NO NOTICE OR KNOWLEDGE
OF SUCH PROVISION OR THAT THE PROVISION IS NOT “CONSPICUOUS.”

Section 12.14 Collateral Matters; Swap Agreements; Treasury Management
Agreements. The benefit of the Security Instruments and of the provisions of
this Agreement relating to any Collateral securing the Obligations shall also
extend to and be available to Secured Swap Parties and Treasury Management
Lenders on a pro rata basis (but subject to the terms of the Loan Documents,
including provisions thereof relating to the application and priority of
payments to the Persons entitled thereto) in respect of any obligations of the
Borrower, any of its Restricted Subsidiaries or any other Guarantors which arise
under Secured Swap Agreements or Lender Treasury Management Agreements, as
applicable. No Secured Swap Party or Treasury Management Lender shall have any
voting or approval rights under any Loan Document as a result of the existence
of obligations owed to it under any such Swap Agreements or Lender Treasury
Management Agreements, as applicable. By accepting the benefits of the
Collateral, each Secured Swap Party agrees that, notwithstanding anything to the
contrary in any of its Swap Agreements with Parent Guarantor, the Borrower or
any other Credit Party, Parent Guarantor, the Borrower and the other Credit
Parties may grant Liens under the Loan Documents that burden and attach to such
Swap Agreements and the rights of Parent Guarantor, the Borrower and the other
Credit Parties thereunder.

Section 12.15 [Reserved].

Section 12.16 [Reserved].

Section 12.17 USA Patriot Act Notice. Each Agent and each Lender hereby notifies
Parent Guarantor and the Borrower that pursuant to the requirements of the USA
Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies the Borrower and each Guarantor, which information includes the name
and address of the Borrower and each Guarantor and other information that will
allow it to identify the Borrower and each Guarantor in accordance with the Act.

 

113



--------------------------------------------------------------------------------

Section 12.18 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each of Parent Guarantor and the Borrower acknowledges and agrees,
and acknowledges its Subsidiaries’ understanding, that: (a) (i) no fiduciary,
advisory or (except as expressly provided in Section 12.04) agency relationship
between Parent Guarantor, the Borrower and its Subsidiaries and the
Administrative Agent or any Lender is intended to be or has been created in
respect of the transactions contemplated hereby or by the other Loan Documents,
irrespective of whether the Administrative Agent or any Lender has advised or is
advising Parent Guarantor, the Borrower or any Subsidiary on other matters;
(ii) the arranging and other services regarding this Agreement provided by the
Administrative Agent and the Lenders are arm’s-length commercial transactions
between Parent Guarantor, the Borrower and their Subsidiaries, on the one hand,
and the Administrative Agent and the Lenders, on the other hand; (iii) each of
Parent Guarantor and the Borrower has consulted its own legal, accounting,
regulatory and tax advisors to the extent that it has deemed appropriate; and
(iv) each of Parent Guarantor and the Borrower is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; and (b) (i) the
Administrative Agent and the Lenders each is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for Parent Guarantor, the Borrower or any of their Subsidiaries, or any other
Person; (ii) neither the Administrative Agent nor the Lenders has any obligation
to Parent Guarantor, the Borrower or any of their Subsidiaries with respect to
the transactions contemplated hereby except those obligations expressly set
forth herein and in the other Loan Documents; and (iii) the Administrative Agent
and the Lenders and their respective Affiliates may be engaged, for their own
accounts or the accounts of customers, in a broad range of transactions that
involve interests that differ from those of Parent Guarantor, the Borrower and
their Subsidiaries, and neither the Administrative Agent nor the Lenders has any
obligation to disclose any of such interests to Parent Guarantor, the Borrower
or their Subsidiaries. To the fullest extent permitted by Law, each of Parent
Guarantor and the Borrower hereby waives and releases any claims that it may
have against the Administrative Agent and the Lenders with respect to any breach
or alleged breach of agency (except as expressly set forth in Section 12.04) or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.

Section 12.19 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution

 

114



--------------------------------------------------------------------------------

that may be issued to it or otherwise conferred on it, and that such shares or
other instruments of ownership will be accepted by it in lieu of any rights with
respect to any such liability under this Agreement or any other Loan Document;
or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

The provisions of this Section 12.19 are intended to comply with, and shall be
interpreted in light of, Article 55 of Directive 2014/59/EU of the European
Parliament and of the Council of the European Union.

[SIGNATURES BEGIN NEXT PAGE]

 

115



--------------------------------------------------------------------------------

The parties hereto have caused this Agreement to be duly executed as of the day
and year first above written.

 

BORROWER:     ULTRA RESOURCES, INC., a Delaware corporation     By:  

/s/ Garland R. Shaw

    Name:   Garland R. Shaw     Title:  

Senior Vice President and

Chief Financial Officer

PARENT GUARANTOR:     ULTRA PETROLEUM CORP., a Yukon corporation     By:  

/s/ Garland R. Shaw

    Name:   Garland R. Shaw     Title:  

Senior Vice President and

Chief Financial Officer

PARENT GUARANTOR:     UP ENERGY CORP., a Delaware corporation     By:  

/s/ Garland R. Shaw

    Name:   Garland R. Shaw     Title:  

Senior Vice President and

Chief Financial Officer

 

Signature Page

RBL Credit Agreement



--------------------------------------------------------------------------------

BANK OF MONTREAL, as Administrative Agent By:  

/s/ Gumaro Tijerina

Name:   Gumaro Tijerina Title:   Managing Director

 

Signature Page to

RBL Credit Agreement



--------------------------------------------------------------------------------

BMO HARRIS BANK N.A., as Issuing Bank and a Lender By:  

/s/ Gumaro Tijerina

Name:   Gumaro Tijerina Title:   Managing Director

 

Signature Page to

RBL Credit Agreement



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as a Lender By:  

/s/ Kevin Crealese

Name:   Kevin Crealese Title:   Managing Director

 

Signature Page to

RBL Credit Agreement



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as a Lender By:  

/s/ Charles D. Johnston

Name:   Charles D. Johnston Title:   Authorized Signatory

 

Signature Page to

RBL Credit Agreement



--------------------------------------------------------------------------------

ANNEX I

Commitments

 

Lender

   Commitment   Barclays Bank PLC    $ 181,700,000.00   BMO Harris Bank N.A.   
$ 127,500,000.00   Goldman Sachs Bank USA    $ 90,800,000.00     

 

 

 

Total

   $ 400,000,000.00     

 

 

 



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF NOTE

 

$[        ]                , 201[  ]

FOR VALUE RECEIVED, ULTRA RESOURCES, INC., a Delaware corporation (the
“Borrower”) hereby promises to pay to [                    ] (the “Lender”), at
the office of Bank of Montreal (the “Administrative Agent”), located at 700
Louisiana Street, Suite 2100, Houston, Texas 77002, the principal sum of
[                    ] Dollars ($[        ]) (or such lesser amount as shall
equal the aggregate unpaid principal amount of the Loans made by the Lender to
the Borrower under the Credit Agreement, as hereinafter defined), in lawful
money of the United States of America and in immediately available funds, on the
dates and in the principal amounts provided in the Credit Agreement, and to pay
interest on the unpaid principal amount of each such Loan, at such office, in
like money and funds, for the period commencing on the date of such Loan until
such Loan shall be paid in full, at the rates per annum and on the dates
provided in the Credit Agreement.

The date, amount, Type, interest rate, Interest Period and maturity of each Loan
made by the Lender to the Borrower, and each payment made on account of the
principal thereof, shall be recorded by the Lender on its books and, prior to
any transfer of this Note, may be endorsed by the Lender on the schedules
attached hereto or any continuation thereof or on any separate record maintained
by the Lender. Failure to make any such notation or to attach a schedule shall
not affect any Lender’s or the Borrower’s rights or obligations in respect of
such Loans or affect the validity of such transfer by any Lender of this Note.

This Note is one of the Notes referred to in the Credit Agreement, dated as of
April 12, 2017, among the Borrower, the Parent Guarantor, the Administrative
Agent, and the lenders and other parties signatory thereto (including the
Lender), and evidences Loans made by the Lender thereunder (such Credit
Agreement as the same may be amended, supplemented or restated from time to
time, the “Credit Agreement”). Capitalized terms used in this Note have the
respective meanings assigned to them in the Credit Agreement.

This Note is issued pursuant to, and is subject to the terms and conditions set
forth in, the Credit Agreement and is entitled to the benefits provided for in
the Credit Agreement and the other Loan Documents. The Credit Agreement provides
for the acceleration of the maturity of this Note upon the occurrence of certain
events, for prepayments of Loans upon the terms and conditions specified therein
and other provisions relevant to this Note. The Credit Agreement contains
requirements for the transfer of this Note and the registration of such
transfer.

[Remainder of page intentionally left blank]

 

Exhibit A

-1-



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK.

 

ULTRA RESOURCES, INC.,

a Delaware corporation

By:  

                                                                             

Name:  

 

Title:  

 

 

Exhibit A

-2-



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF BORROWING REQUEST

[            ], 20[    ]

ULTRA RESOURCES, INC., a Delaware corporation (the “Borrower”), pursuant to
Section 2.03 of the Credit Agreement, dated as of April 12, 2017 (together with
all amendments, restatements, supplements or other modifications thereto, the
“Credit Agreement”), among the Borrower, the Parent Guarantor, Bank of Montreal,
as Administrative Agent, the lenders (the “Lenders”) which are or become parties
thereto, and the other parties thereto (unless otherwise defined herein, each
capitalized term used herein has the meaning assigned to such term in the Credit
Agreement), hereby requests a Borrowing as follows:

(i)    Aggregate amount of the requested Borrowing is $[        ];

(ii)    Date of such Borrowing is [            ], 20[    ];

(iii)    Requested Borrowing is to be [an ABR Borrowing] [a Eurodollar
Borrowing];

(iv)    In the case of a Eurodollar Borrowing, the initial Interest Period
applicable thereto is [                    ];

(v)    Amount of Borrowing Base in effect on the date hereof is $[        ];

(vi)    Amount of the Total Commitment in effect on the date hereof is
$[        ];

(vii)    The Loan Limit on the date hereof is $[                ];

(viii)    Total Term Loan Exposures on the date hereof is $[        ];

(ix)    Total Revolving Credit Exposures on the date hereof before giving effect
to the requested Borrowing (i.e., outstanding principal amount of Loans and
total LC Exposure) is $[        ];

(x)    Pro forma total Revolving Credit Exposures (giving effect to the
requested Borrowing) is $[        ]; and

(xi)    Location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.05 of the
Credit Agreement, is as follows:

[                                          ]

[                                          ]

[                                          ]

[                                          ]

[                                          ]

 

Exhibit B

-1-



--------------------------------------------------------------------------------

The undersigned certifies on behalf of the Borrower (and not individually) that
he/she is the [                    ] of the Borrower, and that as such he/she is
authorized to execute this certificate on behalf of the Borrower. The
undersigned further certifies, represents and warrants on behalf of the Borrower
(and not individually) that the Borrower is entitled to receive the requested
Borrowing under the terms and conditions of the Credit Agreement.

 

ULTRA RESOURCES, INC.,

a Delaware corporation

By:  

                                                                               

Name:  

 

Title:  

 

 

Exhibit B

-2-



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF INTEREST ELECTION REQUEST

[            ], 20[    ]

ULTRA RESOURCES, INC., a Delaware corporation (the “Borrower”), pursuant to
Section 2.04 of the Credit Agreement, dated as of April 12, 2017 (together with
all amendments, restatements, supplements or other modifications thereto, the
“Credit Agreement”), among the Borrower, the Parent Guarantor, Bank of Montreal,
as Administrative Agent, the lenders (the “Lenders”) which are or become parties
thereto, and the other parties thereto (unless otherwise defined herein, each
capitalized term used herein has the meaning assigned to such term in the Credit
Agreement), hereby makes an Interest Election Request as follows:

(i)    The Borrowing to which this Interest Election Request applies, and if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information specified pursuant to (iii) and (iv) below shall be specified
for each resulting Borrowing) is [                    ];

(ii)    The effective date of the election made pursuant to this Interest
Election Request is [            ], 20[    ];[and]

(iii)    The resulting Borrowing is to be [an ABR Borrowing] [a Eurodollar
Borrowing][; and]

[If the resulting Borrowing is a Eurodollar Borrowing, add the following:]

[(iv)    The Interest Period applicable to the resulting Borrowing after giving
effect to such election is [                    ]].

The undersigned certifies on behalf of the Borrower (and not individually) that
he/she is the [                    ] of the Borrower, and that as such he/she is
authorized to execute this certificate on behalf of the Borrower. The
undersigned further certifies, represents and warrants on behalf of the Borrower
(and not individually) that the Borrower is entitled to receive the requested
continuation or conversion under the terms and conditions of the Credit
Agreement.

 

ULTRA RESOURCES, INC.,

a Delaware corporation

By:  

                                                                             

Name:  

 

Title:  

 

 

Exhibit C



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF COMPLIANCE CERTIFICATE

The undersigned hereby certifies that he/she is the [                    ] of
ULTRA RESOURCES, INC., a Delaware corporation (the “Borrower”), and that as such
he/she is authorized to execute this certificate on behalf of the Borrower. With
reference to the Credit Agreement, dated as of April 12, 2017 (together with all
amendments, restatements, supplements or other modifications thereto being the
“Credit Agreement”), among the Borrower, the Parent Guarantor, Bank of Montreal,
as Administrative Agent, the lenders (the “Lenders”) which are or become a party
thereto, and the other parties thereto, the undersigned certifies on behalf of
the Borrower (and not individually) as follows (each capitalized term used
herein having the same meaning given to it in the Credit Agreement unless
otherwise specified):

(a)    There exists no Default or Event of Default [or specify Default and
describe any action taken or proposed to be taken with respect thereto].

(b)    Attached hereto are detailed computations showing that the Borrower is
[is not] in compliance with Section 9.01 of the Credit Agreement as of the end
of the [fiscal quarter][fiscal year] ending [                ].

(c)    No change in GAAP or in the application thereof has occurred since
December 31, 2016 that affects the financial statements accompanying this
certificate [except                    ].

EXECUTED AND DELIVERED this [                    ] day of
[                    ].

 

ULTRA RESOURCES, INC.,

a Delaware corporation

By:  

                                                                             

Name:  

 

Title:  

 

 

Exhibit D



--------------------------------------------------------------------------------

EXHIBIT E

SECURITY INSTRUMENTS

Unless otherwise defined herein, each capitalized term used in this Exhibit E
has the meaning assigned to such term in that certain Credit Agreement, dated as
of April 12, 2017, among the Borrower, the Parent Guarantor, Bank of Montreal,
as Administrative Agent, the Lenders which are or become parties thereto, and
the other parties thereto.

That certain Collateral Agency Agreement, dated as of the Effective Date, among
the Administrative Agent, the Term Loan Administrative Agent, the additional
agents and additional trustees from time to time party thereto, the several
grantors from time to time party thereto and the Collateral Agent.

That certain Guaranty and Collateral Agreement, dated as of the Effective Date,
among the Credit Parties and the Collateral Agent.

Financing Statements in respect of the foregoing.

 

Exhibit E



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit and guarantees included in
such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

 

1.    Assignor:   

 

   2.    Assignee:   

 

         [and is an Affiliate/Approved Fund of [identify Lender]1] 3.   
Borrower:    Ultra Resources, Inc., a Delaware corporation (the “Borrower”) 4.
   Administrative Agent:    Bank of Montreal, as the Administrative Agent under
the Credit Agreement

 

 

1  Select as applicable.

 

Exhibit F

-1-



--------------------------------------------------------------------------------

5.    Credit Agreement:    Credit Agreement, dated as of April 12, 2017, among
the Borrower, the Parent Guarantor, the Lenders parties thereto, Bank of
Montreal, as Administrative Agent, and the other parties thereto 6.    Assigned
Interest:   

 

Commitment

Assigned

   Aggregate Amount of
Commitment/Loans
for all Lenders      Amount of
Commitment/Loans
Assigned      Percentage Assigned
of
Commitment/Loans2      $      $             %     $      $             %     $  
   $             % 

Effective Date:             , 20     [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

                                                               
                   

  Title: ASSIGNEE [NAME OF ASSIGNEE] By:  

                                                               
                   

  Title:

 

 

2  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

Exhibit F

-2-



--------------------------------------------------------------------------------

[Consented to and]3 Accepted:

 

BANK OF MONTREAL, as Administrative Agent By  

                                                                                

  Title:

[Consented to:]4

 

ULTRA RESOURCES, INC.,

a Delaware corporation

By:  

                                                                         

Name:  

 

Title:  

 

 

 

3  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

4  To be added only if the consent of the Borrower and/or other parties (e.g.
Issuing Bank) is required by the terms of the Credit Agreement.

 

Exhibit F

-3-



--------------------------------------------------------------------------------

ANNEX 1

[                    ]5

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1.    Representations and Warranties.

1.1    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2.    Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 8.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Foreign Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

 

 

5  Describe Credit Agreement at option of Administrative Agent.

 

Exhibit F

-4-



--------------------------------------------------------------------------------

2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.

3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and the other parties to the
Credit Agreement and their respective successors and assigns. This Assignment
and Assumption may be executed in any number of counterparts, which together
shall constitute one instrument. Delivery of an executed counterpart of a
signature page of this Assignment and Assumption by facsimile shall be effective
as delivery of a manually executed counterpart of this Assignment and
Assumption. This Assignment and Assumption shall be governed by, and construed
in accordance with, the laws of the State of New York.

 

Exhibit F

-5-



--------------------------------------------------------------------------------

EXHIBIT G-1

FORM OF U.S. TAX COMPLIANCE CERTIFICATE (FOREIGN LENDERS; NOT PARTNERSHIPS)

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement, dated as of April 12, 2017 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”) (unless otherwise defined herein, each capitalized term used herein
has the meaning assigned to such term in the Credit Agreement), among Ultra
Resources, Inc., a Delaware corporation, as Borrower, the Parent Guarantor, Bank
of Montreal, as Administrative Agent, the financial institutions from time to
time party thereto as Lenders, and the other parties party thereto.

Pursuant to the provisions of Section 5.03 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 881(c)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as
applicable. By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:   Name:   Title:   Date:                , 20[    ]

 

Exhibit G-1



--------------------------------------------------------------------------------

EXHIBIT G-2

FORM OF U.S. TAX COMPLIANCE CERTIFICATE (FOREIGN PARTICIPANTS; NOT PARTNERSHIPS)

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement, dated as of April 12, 2017 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”) (unless otherwise defined herein, each capitalized term used herein
has the meaning assigned to such term in the Credit Agreement), among Ultra
Resources, Inc., a Delaware corporation, as Borrower, the Parent Guarantor, Bank
of Montreal, as Administrative Agent, the financial institutions from time to
time party thereto as Lenders, and the other parties party thereto.

Pursuant to the provisions of Section 5.03 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as applicable. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:   Name:   Title:   Date:                , 20[    ]

 

Exhibit G-2



--------------------------------------------------------------------------------

EXHIBIT G-3

FORM OF U.S. TAX COMPLIANCE CERTIFICATE (FOREIGN PARTICIPANTS; PARTNERSHIPS)

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement, dated as of April 12, 2017 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”) (unless otherwise defined herein, each capitalized term used herein
has the meaning assigned to such term in the Credit Agreement), among Ultra
Resources, Inc., a Delaware corporation, as Borrower, the Parent Guarantor, Bank
of Montreal, as Administrative Agent, the financial institutions from time to
time party thereto as Lenders, and the other parties party thereto.

Pursuant to the provisions of Section 5.03 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 881(c)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or
W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or W-8BEN-E, as applicable, from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:   Name:   Title:   Date:                , 20[    ]

 

Exhibit G-3



--------------------------------------------------------------------------------

EXHIBIT G-4

FORM OF U.S. TAX COMPLIANCE CERTIFICATE (FOREIGN LENDERS; PARTNERSHIPS)

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Credit Agreement, dated as of April 12, 2017 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”) (unless otherwise defined herein, each capitalized term used herein
has the meaning assigned to such term in the Credit Agreement), among Ultra
Resources, Inc., a Delaware corporation, as Borrower, the Parent Guarantor, Bank
of Montreal, as Administrative Agent, the financial institutions from time to
time party thereto as Lenders, and the other parties party thereto.

Pursuant to the provisions of Section 5.03 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 881(c)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied
by an IRS Form W-8BEN or W-8BEN-E, as applicable, from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments. Unless otherwise defined herein,
terms defined in the Credit Agreement and used herein shall have the meanings
given to them in the Credit Agreement.

 

[NAME OF LENDER] By:   Name:   Title:   Date:                , 20[    ]

 

Exhibit G-4



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF COMMITMENT INCREASE CERTIFICATE

[                ], 20[    ]

 

To: Bank of Montreal, as Administrative Agent

Ultra Resources, Inc., a Delaware corporation (the “Borrower”), the Parent
Guarantor, the Administrative Agent and certain Lenders and other agents have
heretofore entered into a Credit Agreement, dated as of April 12, 2017 (together
with all amendments, restatements, supplements or other modifications thereto,
the “Credit Agreement”). Capitalized terms used but not otherwise defined herein
shall have the meaning given to such terms in the Credit Agreement.

This Commitment Increase Certificate is being delivered pursuant to Section
2.06(c) of the Credit Agreement.

Please be advised that the undersigned Lender has agreed (a) to increase its
Commitment under the Credit Agreement effective [            ], 20[    ] (the
“Increase Effective Date”) from $[        ] to $[        ] and (b) that it shall
continue to be a party in all respects to the Credit Agreement and the other
Loan Documents.

With reference to Section 2.06(c)(iii) of the Credit Agreement, the Borrower
hereby confirms that [Check Applicable Box]:

 

  ☐ There are, or if the Increase Effective Date is after the date hereof, there
will be no Eurodollar Borrowings outstanding on the Increase Effective Date.

 

  ☐ There are, or if the Increase Effective Date is after the date hereof, there
will be Eurodollar Borrowings outstanding on the Increase Effective Date and the
Borrower will pay any compensation required by Section 5.02 of the Credit
Agreement on the Increase Effective Date.

With reference to Section 2.06(c)(ii)(H) of the Credit Agreement, the Borrower
hereby confirms that, after giving effect to the increase in the Total
Commitment contemplated hereby, no Borrowing Base Deficiency exists

 

Very truly yours,

ULTRA RESOURCES, INC.,

a Delaware corporation

By:  

                                                                             

Name:  

 

Title:  

 

 

Exhibit H

-1-



--------------------------------------------------------------------------------

Accepted and Agreed:

BANK OF MONTREAL,

as Administrative Agent

By:  

                                                                           

Name:  

 

Title:  

 

Accepted and Agreed: [Name of Increasing Lender] By:  

 

Name:  

 

Title:  

 

 

Exhibit H

-2-



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF ADDITIONAL LENDER CERTIFICATE

[            ], 20[    ]

 

To: Bank of Montreal, as Administrative Agent

Ultra Resources, Inc., a Delaware corporation (the “Borrower”), Ultra Petroleum
Corp., UP Energy Corporation, the Administrative Agent and certain Lenders and
other agents have heretofore entered into a Credit Agreement, dated as of
April 12, 2017 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”). Capitalized terms used but not otherwise
defined herein shall have the meaning given to such terms in the Credit
Agreement.

This Additional Lender Certificate is being delivered pursuant to Section
2.06(c) of the Credit Agreement.

Please be advised that the undersigned Additional Lender has agreed (a) to
become a Lender under the Credit Agreement effective [            ], 20[    ]
(the “Additional Lender Effective Date”) with a Commitment of $[        ] and
(b) that it shall be a party in all respects to the Credit Agreement and the
other Loan Documents.

This Additional Lender Certificate is being delivered to the Administrative
Agent together with (i) if the Additional Lender is a Foreign Lender, any
documentation required to be delivered by such Additional Lender pursuant to
Section 5.03(g) of the Credit Agreement, duly completed and executed by the
Additional Lender, and (ii) an Administrative Questionnaire in the form supplied
by the Administrative Agent, duly completed by the Additional Lender. [The
[Borrower/Additional Lender] shall pay the processing and recordation fee
payable to the Administrative Agent pursuant to Section 2.06(c)(ii)(J) of the
Credit Agreement.]6

With reference to Section 2.06(c)(iii) of the Credit Agreement, the Borrower
hereby confirms that [Check Applicable Box]:

 

  ☐ There are, or if the Additional Lender Effective Date is after the date
hereof, there will be no Eurodollar Borrowings outstanding on the Additional
Lender Effective Date.

 

  ☐ There are, or if the Additional Lender Effective Date is after the date
hereof, there will be Eurodollar Borrowings outstanding on the Additional Lender
Effective Date and the Borrower will pay any compensation required by
Section 5.02 of the Credit Agreement on the Additional Lender Effective Date.

With reference to Section 2.06(c)(ii)(H) of the Credit Agreement, the Borrower
hereby confirms that, after giving effect to the increase in the Total
Commitment contemplated hereby, no Borrowing Base Deficiency exists

 

 

6  Include, if applicable.

 

Exhibit I

-1-



--------------------------------------------------------------------------------

Very truly yours,

ULTRA RESOURCES, INC.,

a Delaware corporation

By:  

                                                                             

Name:  

 

Title:  

 

 

Accepted and Agreed:

BANK OF MONTREAL,

 

As Administrative Agent

By:  

                                                                         

Name:  

 

Title:  

 

Accepted and Agreed: [Name of Additional Lender] By:  

 

Name:  

 

Title:  

 

 

Exhibit I

-2-